 

$38,200,000

LOAN AND SECURITY AGREEMENT

Dated as of May 17, 2002


Between

COLLINS INDUSTRIES, INC.
COLLINS BUS CORPORATION
WHEELED COACH INDUSTRIES, INC.
CAPACITY OF TEXAS, INC.
MOBILE-TECH CORPORATION
WORLD TRANS, INC.

BRUTZER CORPORATION

MID BUS, INC.

MOBILE PRODUCTS, INC.
(the Borrowers)

and

THE FINANCIAL INSTITUTIONS PARTY

HERETO FROM TIME TO TIME

(the Lenders)

and

FLEET CAPITAL CORPORATION
(the Agent)

 

TABLE OF CONTENTS/

Page

ARTICLE 1. DEFINITIONS

SECTION 1.1 Definitions *

SECTION 1.2 General. *

ARTICLE 2. REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans *

SECTION 2.2 Manner of Borrowing Revolving Credit Loans *

SECTION 2.3 Repayment of Revolving Credit Loans *

SECTION 2.4 Revolving Credit Note *

SECTION 2.5 Extension of Revolving Credit Facility *

ARTICLE 2A

SECTION 2A.1 Agreement to Issue *

SECTION 2A.2 Amounts *

SECTION 2A.3 Conditions *

SECTION 2A.4 Issuance of Letter of Credit Guarantees *

SECTION 2A.5 Duties of FCC *

SECTION 2A.6 Payment of Reimbursement Obligations *

SECTION 2A.7 Participations *

SECTION 2A.8 Indemnification, Exoneration *

ARTICLE 3. TERM LOAN FACILITIES

SECTION 3.1 Term Loan Facilities. *

SECTION 3.2 Manner of Borrowing Term Loans *

SECTION 3.3 Repayment of Term Loans. *

SECTION 3.4 Prepayment of Term Loans. *

SECTION 3.5 Term Notes *

ARTICLE 4. GENERAL LOAN PROVISIONS; JOINT AND SEVERAL LIABILITY

SECTION 4.1 Interest. *

SECTION 4.2 Certain Fees. *

SECTION 4.3 Manner of Payment. *

SECTION 4.4 General *

SECTION 4.5 Loan Accounts; Statements of Account. *

SECTION 4.6 Termination of Agreement *

SECTION 4.7 Making of Loans. *

SECTION 4.8 Settlement Among Lenders. *

SECTION 4.9 [Reserved]. *

SECTION 4.10 [Reserved]. *

SECTION 4.11 Borrowers' Representative *

SECTION 4.12 Joint and Several Liability. *

SECTION 4.13 Secured Obligations Absolute *

SECTION 4.14 Waiver of Suretyship Defenses *

SECTION 4.15 Subrogation *

SECTION 4.16 Right of Contribution Among Borrowers *

SECTION 4.17 Payments Not at End of Interest Period; Failure to Borrow *

SECTION 4.18 Assumptions Concerning Funding of LIBOR Loans *

SECTION 4.19 Notice of Conversion or Continuation *

SECTION 4.20 Conversion or Continuation *

SECTION 4.21 Duration of Interest Periods; Maximum Number of LIBOR Loans;
Minimum Increments. *

SECTION 4.22 Changed Circumstances. *

ARTICLE 5. CONDITIONS PRECEDENT

SECTION 5.1 Conditions Precedent to Effective Date *

SECTION 5.2 All Loans; Letters of Credit *

ARTICLE 6. REPRESENTATIONS AND WARRANTIES OF BORROWERS

SECTION 6.1 Representations and Warranties *

SECTION 6.2 Survival of Representations and Warranties, Etc *

ARTICLE 7. SECURITY INTEREST

SECTION 7.1 Security Interest. *

SECTION 7.2 Continued Priority of Security Interest. *

ARTICLE 8. COLLATERAL COVENANTS

SECTION 8.1 Collection of Accounts. *

SECTION 8.2 Verification and Notification *

SECTION 8.3 Disputes, Returns and Adjustments. *

SECTION 8.4 Invoices. *

SECTION 8.5 Delivery of Instruments *

SECTION 8.6 Sales of Inventory *

SECTION 8.7 Ownership and Defense of Title. *

SECTION 8.8 Insurance. *

SECTION 8.9 Location of Offices, Collateral and State of Organization. *

SECTION 8.10 Records Relating to Collateral. *

SECTION 8.11 Inspection *

SECTION 8.12 Information and Reports. *

SECTION 8.13 Power of Attorney *

SECTION 8.14 Assignment of Claims Act *

SECTION 8.15 Equipment *

ARTICLE 9. AFFIRMATIVE COVENANTS

SECTION 9.1 Preservation of Corporate Existence and Similar Matters *

SECTION 9.2 Compliance with Applicable Law *

SECTION 9.3 Maintenance of Property *

SECTION 9.4 Conduct of Business *

SECTION 9.5 Insurance *

SECTION 9.6 Payment of Taxes and Claims *

SECTION 9.7 Accounting Methods and Financial Records *

SECTION 9.8 Use of Proceeds. *

SECTION 9.9 Hazardous Waste and Substances; Environmental Requirements. *

SECTION 9.10 Execution of Subsidiary Guaranties *

ARTICLE 10. INFORMATION

SECTION 10.1 Financial Statements; Projections. *

SECTION 10.2 Accountants' Certificate *

SECTION 10.3 Officer's Certificate *

SECTION 10.4 Copies of Other Reports. *

SECTION 10.5 Notice of Litigation and Other Matters *

SECTION 10.6 ERISA *

SECTION 10.7 Accuracy of Information *

SECTION 10.8 Revisions or Updates to Schedules *

ARTICLE 11. NEGATIVE COVENANTS

SECTION 11.1 Financial Ratios *

SECTION 11.2 Indebtedness for Money Borrowed *

SECTION 11.3 Guaranties *

SECTION 11.4 Investments *

SECTION 11.5 Acquisitions *

SECTION 11.6 Capital Expenditures *

SECTION 11.7 Restricted Payments; Purchases, Etc *

SECTION 11.8 Merger, Consolidation and Sale of Assets *

SECTION 11.9 Transactions with Affiliates *

SECTION 11.10 Liens *

SECTION 11.11 Capitalized Lease Obligations *

SECTION 11.12 Operating Leases *

SECTION 11.13 Real Estate Leases *

SECTION 11.14 Plans *

SECTION 11.15 Sales and Leasebacks *

ARTICLE 12. DEFAULT

SECTION 12.1 Events of Default *

SECTION 12.2 Remedies. *

SECTION 12.3 Application of Proceeds *

SECTION 12.4 Power of Attorney *

SECTION 12.5 Miscellaneous Provisions Concerning Remedies. *

SECTION 12.6 Trademark License *

ARTICLE 13. ASSIGNMENTS

SECTION 13.1 Successors and Assigns; Participations. *

SECTION 13.2 Representation of Lenders *

ARTICLE 14. AGENT

SECTION 14.1 Appointment of Agent *

SECTION 14.2 Delegation of Duties *

SECTION 14.3 Exculpatory Provisions *

SECTION 14.4 Reliance by Agent *

SECTION 14.5 Notice of Default *

SECTION 14.6 Non-Reliance on Agent and Other Lenders *

SECTION 14.7 Indemnification *

SECTION 14.8 Agent in Its Individual Capacity *

SECTION 14.9 Successor Agent *

SECTION 14.10 Notices from Agent to Lenders *

ARTICLE 15. MISCELLANEOUS

SECTION 15.1 Notices. *

SECTION 15.2 Expenses *

SECTION 15.3 Stamp and Other Taxes *

SECTION 15.4 Setoff *

SECTION 15.5 Litigation *

SECTION 15.6 Waiver of Rights *

SECTION 15.7 Consent to Advertising and Publicity *

SECTION 15.8 Reversal of Payments *

SECTION 15.9 Injunctive Relief *

SECTION 15.10 Accounting Matters *

SECTION 15.11 Amendments. *

SECTION 15.12 Assignment *

SECTION 15.13 Performance of Borrowers' Duties. *

SECTION 15.14 Indemnification *

SECTION 15.15 All Powers Coupled with Interest *

SECTION 15.16 Survival *

SECTION 15.17 Titles and Captions *

SECTION 15.18 Severability of Provisions *

SECTION 15.19 Governing Law *

SECTION 15.20 Counterparts *

SECTION 15.21 Reproduction of Documents *

SECTION 15.22 Term of Agreement *

SECTION 15.23 Increased Capital *

SECTION 15.24 Pro-Rata Participation. *

SECTION 15.25 Final Agreement *

 

 

LOAN AND SECURITY AGREEMENT

Dated as of May 17, 2002

COLLINS INDUSTRIES, INC.

, a Missouri corporation ("Collins"), COLLINS BUS CORPORATION, a Kansas
corporation ("Bus"), WHEELED COACH INDUSTRIES, INC., a Florida corporation
("WCI"), CAPACITY OF TEXAS, INC., a Texas corporation ("Capacity"), MOBILE-TECH
CORPORATION, a Kansas corporation ("Mobile"), BRUTZER CORPORATION, an Ohio
corporation ("Brutzer"), MID BUS, INC., an Ohio corporation ("Mid Bus"), MOBILE
PRODUCTS, INC., a Kansas corporation ("Mobile Products"), and WORLD TRANS, INC.,
a Kansas corporation ("World Trans", and together with Collins, Bus, WCI,
Capacity, Mobile, Brutzer, Mid Bus and Mobile Products, the "Borrowers" and
each, a "Borrower"), the financial institutions party to this Agreement from
time to time (the "Lenders"), and FLEET CAPITAL CORPORATION, a Rhode Island
corporation ("FCC"), as administrative agent for the Lenders (the "Agent"),
agree as follows:



Preliminary Statement

The Borrowers, a consolidated group of companies under Collins as the common
parent, have requested that the Lenders provide to them revolving and term loans
the proceeds of which will be used in part to refinance existing Indebtedness
and in part to provide ongoing working capital and other financing needs of
their respective businesses, and the Lenders have agreed, upon the terms and
subject to the conditions hereinafter set forth, to provide such financing.

The Borrowers acknowledge and agree that they are a part of an integrated,
interdependent group of companies that on a regular basis make intercompany
loans to one another and that the Lenders are relying upon the joint and several
obligations of the Borrowers in providing the financing accommodations described
herein and would not have provided such accommodations without such joint and
several undertakings of all of the Borrowers.

Statement of Agreement



DEFINITIONS

 1. Definitions. For the purposes of this Agreement, unless otherwise defined
    herein, terms defined in the IRB Documents shall have the meanings herein as
    therein ascribed to them and:

    "Acceptable Chassis Manufacturer" means any Person that manufactures motor
    vehicle chassis listed on Schedule 1.1, and otherwise acceptable to the
    Required Lenders in all respects.

    "Accounts" means and includes, as to any Person, all of such Person's
    then-owned or existing and future acquired or arising

     a.  rights to the payment of money or other forms of consideration of any
         kind (whether classified under the Uniform Commercial Code as accounts,
         chattel paper, general intangibles, payment intangibles, instruments or
         otherwise) including, but not limited to, accounts receivable, letters
         of credit, letter-of-credit rights, chattel paper, tax refunds,
         insurance proceeds, contract rights, notes, drafts, instruments,
         documents, acceptances, and all other debts, obligations and
         liabilities in whatever form from any Person,
     b.  all guarantees, security and Liens and other supporting obligations
         securing payment thereof,
     c.  all goods, whether now owned or hereafter acquired, and whether sold,
         delivered, undelivered, in transit or returned, which may be
         represented by, or the sale or lease of which may have given rise to,
         any such right to payment or other debt, obligation or liability, and
     d.  all cash and non-cash proceeds of any of the foregoing.
    
         "Account Debtor" means a Person who is obligated on an Account or a
         General Intangible.
    
         "Acquire" or "Acquisition," as applied to any Business Unit or
         Investment, means the acquiring or acquisition of such Business Unit or
         Investment by purchase, exchange, issuance of stock or other
         securities, or by merger, reorganization or any other method.
    
         "Affiliate" means, with respect to a Person, (a) any partner, officer,
         shareholder (if holding more than ten percent (10%) of the outstanding
         shares of capital stock of such Person), director, employee or managing
         agent of such Person, (b) any other Person (other than a Subsidiary)
         that, (i) directly or indirectly through one or more intermediaries,
         controls, or is controlled by, or is under common control with, such
         given Person, (ii) directly or indirectly beneficially owns or holds
         ten percent (10%) or more of any class of voting stock or partnership
         or other voting interest of such Person or any Subsidiary of such
         Person, or (iii) ten percent (10%) or more of the voting stock or
         partnership or other voting interest of which is directly or indirectly
         beneficially owned or held by such Person or a Subsidiary of such
         Person. The term "control" means the possession, directly or
         indirectly, of the power to direct or cause the direction of the
         management and policies of a Person, whether through ownership of
         voting securities or partnership or other voting interest, by contract
         or otherwise.
    
         "Agent" means FCC and any successor agent appointed pursuant to Section
         14.9 hereof.
    
         "Agent's Office" means the office of the Agent specified in or
         determined in accordance with the provisions of Section 15.1.
    
         "Agreement" means and includes this Loan and Security Agreement,
         including all Schedules, Exhibits and other attachments hereto, and all
         amendments, modifications and supplements hereto and thereto.
    
         "Agreement Date" means the date as of which this Agreement is dated.
    
         "Anniversary" means the date one year from the Effective Date which
         falls on the same day of the same month as the Effective Date and the
         same day of each year thereafter.
    
         "Applicable Interest Margin" means 0.00% as to Base Rate Loans and
         1.75% as to LIBOR Loans.
    
         "Applicable Law" means all applicable provisions of constitutions,
         statutes, rules, regulations and orders of all governmental bodies and
         of all orders and decrees of all courts and arbitrators, including,
         without limitation, Environmental Laws.
    
         "Applicable Percentage" means, as applied to
    
         [restart]
         Eligible Accounts - 85%,
     e.  Eligible Finished Goods Inventory - (i) 95% as to all Eligible Finished
         Goods Inventory described in clause (a) of the definition thereof, and
         (ii) 50% as to all Eligible Finished Goods Inventory described in
         clause (b) of the definition thereof,
     f.  Eligible Chassis Inventory - 95%,
     g.  Eligible Ford Finished Goods Inventory - 95%,
     h.  Eligible Raw Materials Inventory - 50%, and
     i.  Eligible Used Vehicle Inventory - 50%,
    
         or in each case such lesser percentage as the Agent may in the exercise
         of its reasonable credit judgment determine from time to time.
    
         "Asset Disposition" means the disposition of any asset of a Borrower or
         any of its Subsidiaries, other than sales of Inventory in the ordinary
         course of business.
    
         "Assignment and Acceptance" means an assignment and acceptance in the
         form attached hereto as Exhibit D assigning all or a portion of a
         Lender's interests, rights and obligations under this Agreement
         pursuant to Section 13.1.
    
         "Availability" means, at the time of determination, (a) the lesser of
         (i) the Borrowing Base at such time and (ii) the Revolving Credit
         Facility at such time, minus (b) the sum of Revolving Credit Loans
         outstanding and the Letter of Credit Reserve at such time.
    
         "Bank" means Fleet National Bank, a national banking association.
    
         "Base Rate" means at any time a fluctuating interest rate per annum
         equal to the greater of (i) the rate of interest announced or quoted by
         Bank from time to time as its prime rate for commercial loans, whether
         or not such rate is the lowest rate charged by Bank to its most
         preferred borrowers, and, if such prime rate for commercial loans is
         discontinued by Bank as a standard, a comparable reference rate
         designated by Bank as a substitute therefor shall be the Base Rate, and
         (ii) the Federal Funds Effective Rate plus 1/2 of 1% per annum.
    
         "Base Rate Loan" means a Base Rate Revolving Credit Loan or Base Rate
         Term Loan.
    
         "Base Rate Revolving Credit Loan" means a Revolving Credit Loan which
         bears interest determined with reference to the Base Rate.
    
         "Base Rate Term Loan" means a Term Loan which bears interest determined
         with reference to the Base Rate.
    
         "Benefit Plan" means an "employee pension benefit plan" as defined in
         Section 3(2) of ERISA (other than a Multiemployer Plan) in respect of
         which any Borrower or any Related Company is, or within the immediately
         preceding six years was, an "employer" as defined in Section 3(5) of
         ERISA, including such plans as may be established after the Agreement
         Date.
    
         "Borrower" means each of Collins, Bus, Brutzer, Mid Bus, WCI, Capacity,
         Mobile, Mobile Products and World Trans.
    
         "Borrowers' Representative" means the Person appointed pursuant to
         Section 4.11.
    
         "Borrowing Base" means, at any time, an amount equal to:
    
         [restart]
         the Applicable Percentage of the face value of Eligible Accounts due
         and owing to the Borrowers at such time,
         plus
     j.  the lesser of (i) the Applicable Percentage of the Cost of Eligible
         Finished Goods Inventory, plus, from the Effective Date to and
         including December 31, 2002, the lesser of the Applicable Percentage of
         the Cost of Eligible Ford Finished Goods Inventory (exclusive of
         chassis incorporated in such Eligible Ford Finished Goods Inventory)
         and the Ford Finished Goods Inventory Sublimit and (ii) the Finished
         Goods Sublimit, plus
     k.  the lesser of (i) the Applicable Percentage of the Cost of Eligible
         Chassis Inventory and (ii) the Chassis Sublimit, plus
     l.  the lesser of (i) the Applicable Percentage of the Cost of Eligible Raw
         Materials Inventory and (ii) the Raw Materials Sublimit, plus
     m.  the lesser of (i) the Applicable Percentage of the Cost of Eligible
         Used Vehicle Inventory and (ii) the Used Vehicle Sublimit, plus
    
         (f) from and including the Effective Date to and including December 31,
         2002, the lesser of (i) the Applicable Percentage of the Cost of
         Eligible Ford Finished Goods Inventory (exclusive of the chassis
         incorporated into such Eligible Ford Finished Goods Inventory) and (ii)
         the Ford Finished Goods Sublimit, minus
    
         (g) the Rent Reserve, minus
    
         (h) such other reserves as the Agent in its reasonable credit judgment
         may establish from time to time, including, without limitation,
         reserves for the net obligations, in excess of $600,000, of the
         Borrowers in respect of Interest Rate Protection Agreements to which
         the Agent, a Lender or any Affiliate of the Agent or any Lender is a
         counterparty (the amount of any such obligations to be equal at any
         time to the termination value of the Interest Rate Protection
         Agreements giving rise to such obligations that would be payable by the
         Borrowers (or any of them) at such time), warranty claims, customer
         deposits (if not offset against accounts receivable), credit memos over
         90 days old, and parts and supplies.
    
         "Borrowing Base Certificate" means a certificate in the form attached
         hereto as Exhibit C.
    
         "Brutzer" means Brutzer Corporation, an Ohio corporation, a
         Wholly-Owned Subsidiary of Collins, and its successors and assigns.
    
         "Bus" means Collins Bus Corporation, a Kansas corporation, a
         Wholly-Owned Subsidiary of Collins, and its successors and assigns.
    
         "Business Day" means, any day other than a Saturday, Sunday or legal
         holiday on which banks in Atlanta, Georgia or Hartford, Connecticut are
         not open for the conduct of a substantial part of their commercial
         banking business and, when used with respect to LIBOR Loans, means any
         such day on which dealings are also carried on in the applicable
         interbank Eurodollar market.
    
         "Business Unit" means the assets constituting the business or a
         division or operating unit thereof of any Person.
    
         "Capacity" means Capacity of Texas, Inc., a Texas corporation, a
         Wholly-Owned Subsidiary of Collins, and its successors and assigns.
    
         "Capital Expenditures" means, with respect to any Person, all
         expenditures made and liabilities incurred for the acquisition of
         assets (other than Inventory or assets which constitute a Business
         Unit) which are not, in accordance with GAAP, treated as expense items
         for such Person in the year made or incurred or as a prepaid expense
         applicable to a future year or years.
    
         "Capitalized Lease" means a lease that is required to be capitalized
         for financial reporting purposes in accordance with GAAP.
    
         "Capitalized Lease Obligation" means Indebtedness represented by
         obligations under a Capitalized Lease other than an IRB Lease, and the
         amount of such Indebtedness shall be the capitalized amount of such
         obligations determined in accordance with GAAP.
    
         "Cash Equivalents" means
    
         [restart]
         marketable direct obligations issued or unconditionally guaranteed by
         the United States Government or issued by any agency thereof and backed
         by the full faith and credit of the United States, in each case
         maturing within one year from the date of acquisition thereof;
     n.  commercial paper maturing no more than one year from the date issued
         and, at the time of acquisition thereof, having a rating of at least
         A-1 from Standard & Poor's Corporation or at least P-1 from Moody's
         Investors Service, Inc.; and
     o.  certificates of deposit or bankers' acceptances issued in Dollar
         denominations and maturing within one year from the date of issuance
         thereof issued by any commercial bank organized under the laws of the
         United States of America or any State thereof or the District of
         Columbia having combined capital and surplus of not less than
         $100,000,000 and, unless issued by the Agent or a Lender, not subject
         to set-off or offset rights in favor of such bank arising from any
         banking relationship with such bank.
    
         "Chassis Sublimit" means the sum of $12,000,000.
    
         "Clearing Bank" means Bank and any other banking institution with which
         a Controlled Account has been established pursuant to a Control
         Agreement.
    
         "Collateral" means and includes all IRB Collateral and all of each
         Borrower's right, title and interest in and to each of the following,
         wherever located and whether now or hereafter existing or now owned or
         hereafter acquired or arising:
    
         [restart]
         all Accounts,
     p.  all Inventory,
     q.  all Equipment,
     r.  all General Intangibles,
     s.  all Deposit Accounts (excluding, however, the Deposit Accounts
         described on Schedule 1.1A - Excluded Deposit Accounts),
     t.  all Investment Property,
     u.  all Investment Accounts,
     v.  all Real Estate covered by any Mortgage,
     w.  all goods and other property, whether or not delivered,
     x.  the sale or lease of which gives or purports to give rise to any
         Account, including, but not limited to, all merchandise returned or
         rejected by or repossessed from customers, or
     y.  securing any Account,
    
         including, without limitation, all rights as an unpaid vendor or lienor
         (including, without limitation, stoppage in transit, replevin and
         reclamation) with respect to such goods and other property,
    
     z.  all supporting obligations, including all mortgages, deeds to secure
         debt and deeds of trust on real or personal property, guaranties,
         leases, security agreements, and other agreements and property which
         secure or relate to any Account or other Collateral, or are acquired
         for the purpose of securing and enforcing any item thereof,
     aa. all documents of title, policies and certificates of insurance,
         securities, chattel paper and other documents and instruments
         evidencing or pertaining to any and all items of Collateral,
     ab. all files, correspondence, computer programs, tapes, discs and related
         data processing software which contain information identifying or
         pertaining to any of the Accounts or any Account Debtor, or showing the
         amounts thereof or payments thereon or otherwise necessary or helpful
         in the realization thereon or the collection thereof,
     ac. all cash deposited with the Agent or any Lender or any Affiliate of the
         Agent or any Lender or which the Agent, for the benefit of the Lenders,
         or any Lender or such Affiliate is entitled to retain or otherwise
         possess as collateral pursuant to the provisions of this Agreement or
         any of the Security Documents or any agreement relating to any Letters
         of Credit, and
     ad. any and all products and proceeds of the foregoing (including, but not
         limited to, any claim to any item referred to in this definition, and
         any claim against any third party for loss of, damage to or destruction
         of any or all of, the Collateral or for proceeds payable under, or
         unearned premiums with respect to, policies of insurance) in whatever
         form, including, but not limited to, cash, negotiable instruments and
         other instruments for the payment of money, chattel paper, security
         agreements and other documents.
    
         "Collins" means Collins Industries, Inc., a Missouri corporation.
    
         "Commitment" means, as to each Lender at any time, the Revolving Credit
         Commitment of such Lender.
    
         "Commitment Percentage" means, as to any Lender, the percentage of the
         Total Commitment obtained by dividing such Lender's Commitment by the
         Total Commitment.
    
         "Consolidated Subsidiaries" means, as to Collins, Bus, Brutzer, Mid
         Bus, WCI, Capacity, Mobile, Mobile Products, World Trans, Collins
         Financial Services, Inc., a Kansas corporation, Collins International,
         Inc., a U.S. Virgin Islands corporation, and any other Subsidiaries of
         Collins whose accounts are at the time in question, in accordance with
         GAAP and pursuant to the written consent of the Required Lenders, which
         consent may be withheld in their absolute discretion and conditioned
         upon, inter alia, the execution and delivery of guaranties, security
         agreements, mortgages and other documents required by the Required
         Lenders in their absolute discretion, consolidated with those of
         Collins.
    
         "Contaminant" means any waste, pollutant, hazardous substance, toxic
         substance, hazardous waste, special waste, petroleum or
         petroleum-derived substance or waste, or any constituent of any such
         substance or waste.
    
         "Contra" means at the time of determination, as to any Account, the
         aggregate amount of all offsets, deductions, counterclaims, disputes,
         or other contingencies with respect to such Account and any other
         amount owing by a Borrower to the Account Debtor.
    
         "Control Agreement" means an agreement among a Borrower, the Agent and
         a Clearing Bank, in form and substance satisfactory to the Agent,
         confirming the Security Interest in the Controlled Account maintained
         at the Clearing Bank and governing the collection and transfer of
         payments which represent the proceeds of Accounts or of any other
         Collateral.
    
         "Controlled Account" means a Deposit Account of a Borrower maintained
         by it with a Clearing Bank pursuant to a Control Agreement.
    
         "Copyrights" means and includes, as to any Person, all of such Person's
         then-owned or existing and future acquired or arising right, title and
         interest in and to
    
         [restart]
         all copyrights, rights and interests in copyrights, works protectable
         by copyright, copyright registrations and copyright applications;
     ae. all renewals of any of the foregoing;
     af. all income, royalties, damages and payments now or hereafter due and/or
         payable under any of the foregoing, including, without limitation,
         damages or payments for past or future infringements of any of the
         foregoing;
     ag. the right to sue for past, present and future infringements of any of
         the foregoing; and
     ah. all rights corresponding to any of the foregoing throughout the world.
    
         "Cost," when used in connection with Eligible Inventory, means the
         lesser of (i) cost computed on a first-in-first-out basis as determined
         in accordance with GAAP, and (ii) fair market value at the time of
         determination.
    
         "Current Maturities" means, when used in connection with Long-Term
         Liabilities, or Capitalized Lease Obligations as of any date of
         determination, the principal amount of such Liabilities coming due on
         such date or during the twelve-month period following such date in
         accordance with the terms of any instrument or agreement evidencing
         such Liabilities or relating thereto.
    
         "Default" means any of the events specified in Section 12.1 which with
         the passage of time or giving of notice or both would constitute an
         Event of Default.
    
         "Default Interest Margin" means 4.0%.
    
         "Deposit Accounts" means and includes, as to any Person, any demand,
         time, savings, passbook, money market or like depository account and
         all certificates of deposit, maintained with a bank, savings and loan
         association, credit union or like organization (other than an account
         evidenced by a certificate of deposit that is an instrument under the
         UCC), in each case for such Person, wherever located and whether now
         existing or owned or hereafter arising or acquired.
    
         "Disbursement Account" means one or more accounts maintained by and in
         the name of one or more Borrowers (or any of them) with a Disbursing
         Bank for the purposes of disbursing Revolving Credit Loan proceeds and
         amounts deposited thereto.
    
         "Disbursing Bank" means any commercial bank with which a Disbursement
         Account is maintained after the Effective Date.
    
         "Dollar" and "$" means freely transferable United States dollars.
    
         "Effective Date" means the later of:
    
         [restart]
         the Agreement Date, and
     ai. the first date on which all of the conditions to the initial Loans set
         forth in Article 5 shall have been fulfilled.
    
         "Effective Interest Rate" means each rate of interest per annum on the
         Revolving Credit Loans in effect from time to time pursuant to the
         provisions of Sections 4.1(a) and (b).
    
         "Eligible Account" means an Account of a Borrower that consists of the
         unpaid portion of a Rebate Account or the obligation stated on the
         invoice issued to an Account Debtor with respect to Inventory sold and
         shipped to or services performed for such Account Debtor in the
         ordinary course of business, net of any credits or rebates owed by such
         Borrower to the Account Debtor, and that the Agent, in the exercise of
         its reasonable credit judgment, determines to meet all of the following
         requirements:
    
         [restart]
         such Account is owned by a Borrower and represents a complete bona fide
         transaction which requires no further act under any circumstances on
         the part of any Borrower to make such Account payable by the Account
         Debtor,
     aj. the due date for such Account shall not be more than 30 days after the
         date of the shipment of the goods the sale of which gave rise to such
         Account (or the date of performance of services for Accounts arising
         from the performance of services),
     ak. no more than 90 days have elapsed from the date of the original
         invoice, unless the Account Debtor is New York City, in which case no
         more than 150 days have elapsed from the date of the original invoice,
     al. the goods the sale of which gave rise to such Account were shipped or
         delivered to the Account Debtor on an absolute sale basis and not on a
         bill and hold sale basis, a consignment sale basis, a guaranteed sale
         basis, a sale or return basis, or on the basis of any other similar
         understanding and no material part of such goods has been returned or
         rejected,
     am. such Account is not evidenced by chattel paper or an instrument of any
         kind unless such chattel paper or instrument has been collaterally
         assigned to the Agent, for the benefit of itself as Agent and the
         Lenders, pursuant to an assignment in form and substance satisfactory
         to the Agent and is in the possession of the Agent,
     an. the Account Debtor with respect to such Account is not insolvent or the
         subject of any bankruptcy or insolvency proceedings of any kind or of
         any other proceeding or action, threatened or pending, which might, in
         the Agent's sole judgment, have a Materially Adverse Effect on such
         Account Debtor,
     ao. such Account is not owing by an Account Debtor having 50% or more in
         face value of its then-existing accounts owing to the Borrowers
         remaining unpaid more than 90 days (or in the case of New York City,
         150 days) after the date of the original invoice,
     ap. such Account is not owing by an Account Debtor whose then-existing
         Accounts owing to the Borrowers exceed in face amount 20% of the
         Borrowers' total Eligible Accounts (provided that only Accounts in
         excess of such percentage shall be deemed ineligible),
     aq. if such Account arises from the performance of services, such services
         have been fully rendered and do not relate to any warranty claim or
         obligation,
     ar. if the Account Debtor with respect to such Account is located outside
         the United States, Canada or Puerto Rico, the goods which gave rise to
         such Account were shipped after receipt by the applicable Borrower from
         the Account Debtor of an irrevocable letter of credit that has been
         confirmed by a financial institution acceptable to the Agent in its
         reasonable judgment, is in form and substance acceptable to the Agent,
         payable at least in the full face amount of the face value of the
         Account in Dollars at a place of payment located within the United
         States and has been duly assigned to the Agent, for the benefit of the
         Lenders,
     as. such Account is a valid, legally enforceable obligation of the Account
         Debtor with respect thereto,
     at. such Account is subject to the Security Interest, which is perfected as
         to such Account, and is subject to no other Lien whatsoever other than
         a Permitted Lien,
     au. such Account is evidenced by an invoice or other documentation in form
         acceptable to the Agent,
     av. the Account is not subject to the Assignment of Claims Act of 1940, as
         amended from time to time, or any Applicable Law now or hereafter
         existing similar in effect thereto, or to any other prohibition (under
         Applicable Law, by contract or otherwise) against its assignment or
         requiring notice of or consent to such assignment, unless all such
         required notices have been given, all such required consents have been
         received and all other procedures have been complied with such that the
         Account shall have been duly and validly assigned to the Agent, for the
         benefit of the Lenders,
     aw. the goods giving rise to such Account were not, at the time of the sale
         thereof, subject to any Lien, except the Security Interest and
         Permitted Liens,
     ax. no Borrower is in breach of any express or implied representation or
         warranty with respect to the goods the sale of which gave rise to such
         Account nor in breach of any representation or warranty, covenant or
         other agreement contained in the Loan Documents with respect to such
         Account,
     ay. such Account does not arise out of any transaction with any Subsidiary,
         Affiliate, creditor, tenant or lessor of the relevant Borrower,
     az. the relevant Borrower is not the beneficiary of any letter of credit
         (unless such letter of credit has been assigned to the Agent), nor has
         any bond or other undertaking by a guarantor or surety been obtained,
         supporting such Account and the Account Debtor's obligations in respect
         thereof,
     ba. such Account does not arise out of finance or similar charges by a
         Borrower or other fees for the time value of money,
     bb. the Account Debtor with respect to such Account is not located in New
         Jersey or any other State denying creditors access to its courts in the
         absence of qualification to transact business in such State or the
         filing of a Notice of Business Activities Report or other similar
         filing, unless the relevant Borrower has either qualified as a foreign
         corporation authorized to transact business in such State or has filed
         a Notice of Business Activities Report or similar filing with the
         applicable State agency for the then-current year,
     bc. if such Account arises out of the performance of the Ford Motor
         Contract, (i) December 31, 2002 shall not have elapsed, and (ii) the
         face amount of such Account, when added to the face amount of all other
         Eligible Accounts arising out of the performance of the Ford Motor
         Contract, does not exceed $2,600,000,
     bd. such Account is not subject to a Contra the face amount of which, when
         added to the aggregate face amount of all other Contras relating to
         Eligible Accounts at such time, exceeds $100,000, provided that such
         Account shall be ineligible only to the extent that the aggregate face
         amount of all such Contras exceeds $100,000; and
     be. neither the Account Debtor with respect to such Account, nor such
         Account, is determined by the Agent, in the exercise of its reasonable
         credit judgment, discretion to be ineligible for any other reason.
    
         "Eligible Assignee" means (i) a commercial bank organized under the
         laws of the United States, or any State thereof, having total assets in
         excess of $1,000,000,000 or any commercial finance or asset based
         lending Affiliate of any such commercial bank; (ii) a savings and loan
         association or savings bank organized under the laws of the United
         States, or any State thereof, having a net worth of at least
         $250,000,000 calculated in accordance with GAAP; and (iii) any Lender
         listed on the signature page of this Agreement; provided in each case
         that the representation contained in Section 13.1(c)(i) hereof shall be
         applicable with respect to such institution or Lender.
    
         "Eligible Chassis Inventory" means, as of the date of determination,
         Inventory that constitutes Eligible Inventory and consists of new,
         unused motor vehicle chassis (i) manufactured by Capacity or purchased
         by a Borrower from a dealer for an Acceptable Chassis Manufacturer
         (1) within twelve (12) months of such date of determination, or (2) if
         such manufacture or purchase occurs prior to such 12-month period, for
         which such Borrower has obtained a valid and binding purchase order or
         contract to purchase acceptable to the Agent, (ii) as to which the
         manufacturer's certificate or statement of origin is held by, or is in
         transit to, the Trustee for the benefit of the Agent and the Lenders
         under the Trust Agreement, and (iii) in the case of purchased chassis,
         as to which the purchase price has been paid in full by such Borrower.
    
         "Eligible Finished Goods Inventory" means, as of the date of
         determination, Inventory that constitutes Eligible Inventory and (a) in
         the case of motor vehicles, any such motor vehicle the manufacture of
         which has been completed within six (6) months of such date of
         determination and which is held for sale by a Borrower in the ordinary
         course of business without further manufacturing or processing, and (b)
         in the case of other finished goods, such goods as are held by a
         Borrower for sale in the ordinary course of business without further
         manufacturing or processing.
    
         "Eligible Ford Finished Goods Inventory" means, as of the date of
         determination, Inventory manufactured pursuant to the terms of the Ford
         Motor Contract that (i) would constitute Eligible Finished Goods
         Inventory of the type described in clause (a) of the definition thereof
         but for the fact that the chassis incorporated into such Inventory is
         owned by Ford Motor Company, and (ii) is subject to an enforceable
         mechanic's Lien securing an obligation of Ford Motor Company at least
         equal to the Cost of such Inventory in favor of WCI (or another
         Borrower), which Lien has not been waived.
    
         "Eligible Inventory" means Inventory which the Agent, in the exercise
         of its reasonable credit judgment, determines to meet all of the
         following requirements:
    
         [restart]
         such Inventory is owned by a Borrower, is stored at a location listed
         on
         Schedule 6.1(u)
         , is subject to the Security Interest, which is perfected as to such
         Inventory, and is subject to no other Lien whatsoever other than a
         Permitted Lien,
     bf. such Inventory does not consist of work-in-process,
     bg. such Inventory is in good condition and meets all standards imposed by
         any governmental agency, or department or division thereof, having
         regulatory authority over such goods, their use or sale,
     bh. such Inventory is currently either usable or salable, at prices
         approximating at least Cost, in the normal course of such Borrower's
         business and is not slow moving or stale,
     bi. such Inventory is not obsolete or returned or repossessed or used goods
         taken in trade to the extent that such Inventory is not Eligible Used
         Vehicle Inventory,
     bj. such Inventory is located within the United States at one of the
         locations set forth in the most recent Schedule of Inventory,
     bk. such Inventory is in the possession and control of a Borrower and not
         any third party,
     bl. if such Inventory is located in a warehouse or other facility leased by
         a Borrower, the lessor has delivered to the Agent, on behalf of the
         Lenders, a waiver and consent in form and substance satisfactory to the
         Agent or such warehouse or other facility is reflected in the Rent
         Reserve, and
     bm. such Inventory is not determined by the Agent, on behalf of the
         Lenders, in the exercise of its reasonable credit judgment, to be
         ineligible for any other reason.
    
         "Eligible Raw Materials Inventory" means Inventory that constitutes
         Eligible Inventory and consists of all raw materials used or consumed
         in the business of any Borrower, other than motor vehicle chassis, less
         the Dollar value thereof attributed by any Borrower to obsolescence.
    
         "Eligible Used Vehicle Inventory" means Inventory that constitutes
         Eligible Inventory and consists of motor vehicles in good, saleable
         condition as used vehicles in the ordinary course of a Borrower's
         business which a Borrower has taken in trade in connection with the
         sale of other vehicles manufactured by it and as to which all
         certificates of title and other title documents are held by the Trustee
         under the Trust Agreement for the benefit of the Agent and the Lenders.
    
         "Environmental Laws" means all federal, state, local and foreign laws
         now or hereafter in effect relating to pollution or protection of the
         environment, including laws relating to emissions, discharges, Releases
         or threatened Releases of pollutants, Contaminants, chemicals, or
         industrial, toxic or hazardous substances or wastes into the
         environment (including, without limitation, ambient air, surface water,
         ground water, or land), or otherwise relating to the manufacture,
         processing, distribution, use, treatment, storage, disposal, removal,
         transport, or handling of pollutants, Contaminants, chemicals, or
         industrial, toxic or hazardous substances or wastes, and any and all
         regulations, notices or demand letters issued, entered, promulgated or
         approved thereunder; such laws and regulations include but are not
         limited to the Resource Conservation and Recovery Act, 42 U.S.C. Sec.
         6901 et seq., as amended; the Comprehensive Environmental Response,
         Compensation and Liability Act, 42 U.S.C. Sec. 9601 et seq., as
         amended; the Toxic Substances Control Act, 15 U.S.C. Sec. 2601 et seq.,
         as amended; the Clean Air Act, 46 U.S.C. Sec. 7401 et seq., as amended;
         and state and federal lien and environmental cleanup programs.
    
         "Environmental Lien" means a Lien in favor of any governmental entity
         for (a) any liability under Environmental Laws or (b) damages arising
         from, or costs incurred by such governmental entity in response to, a
         Release or threatened Release of Contaminant into the environment.
    
         "Equipment" means and includes, as to any Person, all of such Person's
         then-owned or existing and future acquired or arising machinery,
         apparatus, equipment, motor vehicles, tractors, trailers, rolling
         stock, fittings, fixtures and other tangible personal property (other
         than Inventory) of every kind and description used in such Person's
         business operations or owned by such Person or in which such Person has
         an interest, and all parts, accessories and special tools and all
         increases and accessions thereto and substitutions and replacements
         therefor.
    
         "ERISA" means the Employee Retirement Income Security Act of 1974, as
         in effect from time to time.
    
         "Event of Default" means any of the events specified in Section 12.1,
         provided that any requirement for notice or lapse of time or any other
         condition has been satisfied.
    
         "FCC" means Fleet Capital Corporation, a Rhode Island corporation.
    
         "Federal Funds Effective Rate" means, for any period, a fluctuating
         interest rate per annum equal for each day during such period to the
         weighted average of the rates on overnight federal funds transactions
         with members of the Federal Reserve system arranged by federal funds
         brokers, as published for such day (or, if such day is not a Business
         Day, for the next preceding Business Day) by the Federal Reserve Bank
         of Atlanta, or, if such rate is not so published for any day which is a
         Business Day, the average of the quotations for such day on such
         transactions received by Bank from three federal funds brokers of
         recognized standing selected by Bank.
    
         "Financed Capex" means Capital Expenditures (i) funded with the
         proceeds of Debt (excluding Loans) or (ii) represented by Capitalized
         Lease Obligations.
    
         "Financial Officer" means the chief financial officer of Collins.
    
         "Financing Statements" means any and all Uniform Commercial Code
         financing statements, in form and substance satisfactory to the Agent,
         including any which are executed and delivered by a Borrower or a
         Guarantor to the Agent the filing of which by the Agent is authorized
         by the debtor named therein, naming the Agent, for the benefit of the
         Lenders, as secured party and such Borrower or Guarantor as debtor, in
         connection with this Agreement and the Loan Documents.
    
         "Finished Goods Sublimit" means the sum of $9,000,000.
    
         "Fiscal Year" means the accounting year of the Borrowers beginning
         November 1 of each year and ending on October 31 of the following year.
    
         "Fixed Charge Coverage Ratio" means, for any period, the ratio of (i)
         the sum of consolidated Net Income of Collins and its Consolidated
         Subsidiaries for such period plus (without duplication) consolidated
         depreciation expense plus consolidated amortization plus consolidated
         interest expense plus consolidated Non-Cash Charges of Collins and its
         Consolidated Subsidiaries for such period, to the extent the same were
         deducted in computing such consolidated Net Income, less the sum of
         consolidated Capital Expenditures (exclusive of Financed Capex),
         Restricted Payments and Restricted Purchases of Collins and its
         Consolidated Subsidiaries, in each case made during such period, to
         (ii) the sum of consolidated Current Maturities of Long-Term
         Liabilities and Capitalized Lease Obligations of Collins and its
         Consolidated Subsidiaries as of the last day of such period plus
         consolidated interest expense of Collins and its Consolidated
         Subsidiaries for such period; provided, that for any accounting period
         of less than twelve consecutive months, consolidated Current Maturities
         of Long-Term Liabilities and Capitalized Lease Obligations of Collins
         and its Consolidated Subsidiaries as of the date of determination shall
         be multiplied by a fraction, the numerator of which is the number of
         months included in such accounting period and the denominator of which
         is twelve.
    
         "Ford Finished Goods Sublimit" means $1,600,000.
    
         "Ford Motor Contract" means Ford Motor Company Purchase Order PO01
         203096 dated January 16, 2002 and executed on behalf of Ford Motor
         Company, a copy of which has been delivered to the Agent prior to the
         Effective Date, requesting the manufacture by WCI of 183 "Type I"
         ambulance units and 98 "Type II" ambulance units to be delivered to
         Israel for the account of Ford Motor Company, all upon the terms and
         conditions more particularly set forth therein, including the Ford
         Motor Company global terms and conditions incorporated therein by
         reference.
    
         "GAAP" means generally accepted accounting principles consistently
         applied and maintained throughout the period indicated and, when used
         with reference to the Borrowers or any Subsidiary, consistent with the
         prior financial practice of the Borrowers, as reflected on the
         financial statements referred to in Section 6.1(n); provided, however,
         that, in the event that changes shall be mandated by the Financial
         Accounting Standards Board or any similar accounting authority of
         comparable standing, or shall be recommended by the Borrowers'
         independent public accountants, such changes shall be included in GAAP
         as applicable to the Borrowers only from and after such date as the
         Borrowers, the Required Lenders and the Agent shall have amended this
         Agreement to the extent necessary to reflect any such changes in the
         financial covenants set forth in Article 11.
    
         "General Intangibles" means and includes, as to any Person, all of such
         Person's then-owned or existing and future acquired or arising general
         intangibles, choses in action and causes of action, commercial tort
         claims and all other intangible personal property of such Person of
         every kind and nature (other than Accounts), including, without
         limitation, any rights under contracts not yet earned by performance
         and not evidenced by an instrument or chattel paper, all Proprietary
         Rights, corporate or other business records, inventions, designs,
         blueprints, plans, specifications, goodwill, computer software,
         customer lists, registrations, licenses, franchises, tax refund claims,
         reversions or any rights thereto and any other amounts payable to such
         Person from any Plan or other employee benefit plan, rights and claims
         against carriers and shippers, rights to indemnification, business
         interruption insurance and proceeds thereof, property, casualty or any
         similar type of insurance and any proceeds thereof, proceeds of
         insurance covering the lives of key employees on which such Person is
         beneficiary and any letter of credit, guarantee, claims, security
         interest or other security held by or granted to such Person to secure
         payment by an Account Debtor of any of the Accounts.
    
         "Government Acts" shall have the meaning set forth in Section 2A.8(a).
    
         "Governmental Approvals" means all authorizations, consents, approvals,
         licenses and exemptions of, registrations and filings with, and reports
         to, all governmental bodies, whether federal, state, local or foreign
         national or provincial and all agencies thereof.
    
         "Guarantor" means one of Collins International, Inc., a U.S. Virgin
         Islands corporation, and Collins Financial Services, Inc., a Kansas
         corporation, and each Person becoming a party as a Guarantor to the
         Guaranty Agreement after the Effective Date, and "Guarantors" means
         more than one of the foregoing.
    
         "Guarantor Collateral" means property of the Guarantors in which a Lien
         is granted in favor of the Agent for the benefit of the Lenders under
         the Guarantor Security Agreement.
    
         "Guarantor Security Agreement" means the Security Agreements, in form
         and substance satisfactory to the Agent and the Lenders, executed and
         delivered on or about the Effective Date by each of the Guarantors
         pursuant to which each Guarantor grants a continuing Lien and security
         interest in all of its property as collateral security for its
         obligations under the Guaranty Agreement.
    
         "Guaranty," "Guaranteed" or to "Guarantee" as applied to any obligation
         of another Person shall mean and include
    
         [restart]
         a guaranty (other than by endorsement of negotiable instruments for
         collection in the ordinary course of business), directly or indirectly,
         in any manner, of any part or all of such obligation of such other
         Person, and
     bn. an agreement, direct or indirect, contingent or otherwise, and whether
         or not constituting a guaranty, the practical effect of which is to
         assure the payment or performance (or payment of damages in the event
         of nonperformance) of any part or all of such obligation of such other
         Person whether by
     bo. the purchase of securities or obligations,
     bp. the purchase, sale or lease (as lessee or lessor) of property or the
         purchase or sale of services primarily for the purpose of enabling the
         obligor with respect to such obligation to make any payment or
         performance (or payment of damages in the event of nonperformance) of
         or on account of any part or all of such obligation, or to assure the
         owner of such obligation against loss,
     bq. the supplying of funds to or in any other manner investing in the
         obligor with respect to such obligation,
     br. repayment of amounts drawn down by beneficiaries of letters of credit,
         or
     bs. the supplying of funds to or investing in a Person on account of all or
         any part of such Person's obligation under a Guaranty of any obligation
         or indemnifying or holding harmless, in any way, such Person against
         any part or all of such obligation.
    
         "Guaranty Agreement" means the Guaranty Agreements, in form and
         substance satisfactory to the Agent and the Lenders, executed and
         delivered on or about the Effective Date by each of the Guarantors
         pursuant to which each Guarantor guaranties the Secured Obligations.
    
         "Indebtedness" of any Person means, without duplication, all
         Liabilities of such Person, and to the extent not otherwise included in
         Liabilities, the following:
    
         [restart]
         all obligations for Money Borrowed or for the deferred purchase price
         of property or services,
     bt. all obligations (including, during the noncancellable term of any lease
         in the nature of a title retention agreement, all future payment
         obligations under such lease discounted to their present value in
         accordance with GAAP) secured by any Lien to which any property or
         asset owned or held by such Person is subject, whether or not the
         obligation secured thereby shall have been assumed by such Person,
     bu. all obligations of other Persons which such Person has Guaranteed,
         including, but not limited to, all obligations of such Person
         consisting of recourse liability with respect to accounts receivable
         sold or otherwise disposed of by such Person,
     bv. all obligations of such Person in respect of Interest Rate Protection
         Agreements, and
     bw. in the case of the Borrowers (without duplication) all obligations
         under the Revolving Credit Loans and the Term Loans.
    
         "Installment Payment Date" means the first day of each January, April,
         July and October commencing on July 1, 2002 and continuing thereafter
         until the Term Loans have been irrevocably paid in full.
    
         "Interest Payment Date" means the first day of each calendar month
         commencing on June 1, 2002 and continuing thereafter until the Secured
         Obligations have been irrevocably paid in full.
    
         "Interest Period" means, with respect to each LIBOR Loan, the period
         commencing on the date of the making or continuation of or conversion
         to such LIBOR Loan and ending one, two, three or six months thereafter,
         as the Borrower may elect in the applicable Notice of Borrowing or
         Notice of Conversion or Continuation; provided, that:
    
     bx. any Interest Period that would otherwise end on a day that is not a
         Business Day shall, subject to the provisions of clause (iii) below, be
         extended to the next succeeding Business Day, unless such Business Day
         falls in the next calendar month, in which case such Interest Period
         shall end on the immediately preceding Business Day;
     by. any Interest Period that begins on the last Business Day of a calendar
         month (or on a day for which there is no numerically corresponding day
         in the last calendar month included in such Interest Period) shall,
         subject to clause (iii) below, end on the last Business Day of a
         calendar month;
     bz. any Interest Period that would otherwise end after the last day of the
         then effective term of this Agreement shall end on such last day;
     ca. no Interest Period applicable to a LIBOR Term Loan may end after the
         next installment of principal is due unless the aggregate principal
         amount of Base Rate Term Loans and LIBOR Loans having Interest Periods
         ending prior to such payment date is at least equal to the amount of
         principal repayment due hereunder on such payment date; and
     cb. notwithstanding clause (iii) above, no Interest Period shall have a
         duration of less than one month and if any applicable Interest Period
         would be for a shorter period, such Interest Period shall not be
         available hereunder.
    
         "Interest Rate Protection Agreement" shall mean an interest rate swap,
         cap or collar agreement or similar arrangement between any Person and a
         financial institution providing for the transfer or mitigation of
         interest risks either generally or under specific contingencies.
    
         "Internal Revenue Code" means the Internal Revenue Code of 1986, as
         amended from time to time.
    
         "Inventory" means and includes, as to any Person, all of such Person's
         then-owned or existing and future acquired or arising inventory, as
         such term is defined in the Uniform Commercial Code, and shall include,
         without limitation,
    
         [restart]
         all goods intended for sale or lease by a Person, or for display or
         demonstration, including, without limitation, all motor vehicles, wheel
         chair and other lifts and related accessories and other products
         intended for sale by such Person to its customers,
     cc. all work in process,
     cd. all raw materials and other materials and supplies of every nature and
         description used or which might be used in connection with the
         manufacture, packing, shipping, advertising, selling, leasing or
         furnishing of such goods or otherwise used or consumed in such Person's
         business, including, without limitation, motor vehicle chassis, and
     ce. all documents evidencing and general intangibles relating to any of the
         foregoing.
    
         "Investment" means, with respect to any Person:
    
         [restart]
         the acquisition or ownership by such Person of any share of capital
         stock, evidence of Indebtedness or other security issued by any other
         Person,
     cf. any loan, advance or extension of credit to, or contribution to the
         capital of, any other Person, excluding advances to employees in the
         ordinary course of business for business expenses,
     cg. any Guaranty of the obligations of any other Person,
     ch. any other investment (other than the Acquisition of a Business Unit) in
         any other Person, and
     ci. any commitment or option to make any of the investments listed in
         clauses (a) through (d) above if, in the case of an option, the
         consideration therefor exceeds $100.
    
         "Investment Accounts" means and includes, for any Person, (i) any
         investment account maintained by or on behalf of such Person with the
         Agent or any Lender or any Affiliate of the Agent or any Lender, (ii)
         any agreement governing such account, (iii) all cash proceeds and
         Investment Property now or hereafter held by the Agent or any Lender or
         any Affiliate of the Agent or any Lender on behalf of such Person in
         connection with such investment account and (iv) all documents
         evidencing and general intangibles related to the foregoing, wherever
         located and whether now or hereafter existing or hereafter arising or
         acquired.
    
         "Investment Property" means and includes, for any Person, all
         certificated and uncertificated securities (excluding the equity
         securities of any Subsidiary of Collins), all security entitlements,
         all securities accounts, all commodity contracts and all commodity
         accounts of such Person, wherever located and whether now or hereafter
         existing or owned or hereafter acquired or arising.
    
         "IRB Collateral" means Collateral Securities, Pledged Bonds, the Trust
         Estate, the Sinking Fund Collateral, the Cash Collateral Account and
         any and all other real or personal property at any time securing the
         IRB Letter of Credit Obligations.
    
         "IRB Documents" means, collectively, (i) at any time prior to the IRB
         Letter of Credit Substitution Date, the Reimbursement Agreement between
         Collins and Bank of America, N.A. dated as of April 1, 1999 and the
         Related Documents (as that term is defined in the Reimbursement
         Agreement) and (ii) at any time on or after the IRB Letter of Credit
         Substitution Date, a reimbursement agreement, in form and substance
         satisfactory to the Agent, entered into between Collins, the Lender and
         Bank relating to the IRB Letter of Credit described in clause (i) of
         the definition thereof and the Related Documents (as that term is
         defined in such reimbursement agreement).
    
         "IRB Lease" means any lease of an IRB Project.
    
         "IRB Letter of Credit" means one or more letters of credit issued by
         Bank in an aggregate face amount not in excess of $4,200,000, in its
         discretion and pursuant to documentation satisfactory in form and
         substance to it, for the account of one or more Borrowers and
         Guaranteed by FCC, (i) to directly support industrial revenue bonds
         issued to finance an IRB Project or (ii) to provide credit support for
         a letter of credit issued by Bank of America, N.A. for this purpose.
    
         "IRB Letter of Credit Obligations" means, at any time, the sum of (a)
         the reimbursement or repayment obligations of the Borrowers to Bank or
         (but without duplication) FCC with respect to drawings under all IRB
         Letters of Credit at such time, plus, (b) the aggregate of the maximum
         amount that is available for drawing at the time under all IRB Letters
         of Credit, plus (c) all other obligations of the Borrowers arising
         under the IRB Documents.
    
         "IRB Letter of Credit Substitution Date" means the date on which the
         IRB Letter of Credit described in clause (i) of the definition thereof
         is first issued by Bank.
    
         "IRB Project" means one or more facilities or improvements to
         facilities of one or more Borrowers financed with part or all of the
         proceeds of one or more issues of industrial revenue bonds.
    
         "IRB Obligations" means the Indebtedness or other obligations of one or
         more Borrowers with respect to the construction and financing of the
         IRB Projects, including, without limitation, Indebtedness under related
         industrial revenue bonds, in amounts approved by the Required Lenders
         in their discretion.
    
         "IRB Transaction" means the transaction contemplated by the IRB
         Documents.
    
         "IRS" means the Internal Revenue Service.
    
         "Issuing Bank" means Bank.
    
         "Lender" means at any time any financial institution party to this
         Agreement in such capacity at such time, including any such Person
         becoming a party hereto pursuant to the provisions of Article 13, and
         its successors and assigns, and "Lenders" means at any time all of the
         financial institutions party to this Agreement in such capacity at such
         time, including any such Persons becoming parties hereto pursuant to
         the provisions of Article 13, and their successors and assigns.
    
         "Letter of Credit" means any standby or documentary Letter of Credit
         issued by an Issuing Bank for the account of a Borrower and Guaranteed
         by FCC pursuant to the provisions of Article 2A, excluding, however,
         any IRB Letter of Credit.
    
         "Letter of Credit Amount" means, at any time with respect to any Letter
         of Credit Guarantee, the aggregate maximum amount at any time available
         for drawing under the Guaranteed Letter of Credit at such time
         (assuming all conditions to drawing are satisfied).
    
         "Letter of Credit Availability" means, as of the date of determination,
         the aggregate amount of Letter of Credit Obligations available to be
         incurred hereunder at the time of determination in accordance with
         Section 2A.2, which shall be an amount equal to the lesser of (i) the
         Letter of Credit Facility minus the Letter of Credit Obligations and
         (ii) Availability, in each case on such date.
    
         "Letter of Credit Documents" means the documents, in form and substance
         satisfactory to the Issuing Bank, required by the Issuing Bank to be
         executed by one or more Borrowers in connection with the issuance of a
         Letter of Credit, including, without limitation, a letter of credit
         application and Reimbursement Agreement.
    
         "Letter of Credit Facility" means a subfacility of the Revolving Credit
         Facility providing for the issuance of Letters of Credit and Letter of
         Credit Guarantees as described in Article 2A in an aggregate amount at
         any one time outstanding not to exceed $2,500,000.
    
         "Letter of Credit Guarantee" means any Guarantee pursuant to which FCC
         or any of its Affiliates Guarantees to the Issuing Bank, the payment or
         performance by a Borrower of its Reimbursement Obligations under any
         Letter of Credit, including by FCC's (or such Affiliate's) joining in
         the reimbursement agreement for such Letter of Credit as a co-applicant
         or otherwise as acceptable to the Issuing Bank.
    
         "Letter of Credit Obligations" means, at any time, the sum of (a) the
         Reimbursement Obligations of the Borrowers at such time, plus (b) the
         aggregate Letter of Credit Amount of Letters of Credit outstanding at
         such time, plus (c) the aggregate Letter of Credit Amount of Letters of
         Credit the issuance of which has been authorized by the Agent and the
         Issuing Bank pursuant to the provisions of Article 2A but that have not
         yet been issued, in each case as determined by the Agent.
    
         "Letter of Credit Reserve" means, at any time as to any Borrower, the
         aggregate Letter of Credit Obligations at such time, other than Letter
         of Credit Obligations that are fully secured by cash collateral.
    
         "Leverage Ratio" means, at any time, the ratio of consolidated
         Liabilities of Collins and its Consolidated Subsidiaries at such time
         minus consolidated Subordinated Indebtedness at such time to Tangible
         Net Worth at such time plus consolidated Subordinated Indebtedness at
         such time.
    
         "Liabilities" of any Person means all items (except for items of
         capital stock, additional paid-in capital or retained earnings, or of
         general contingency or deferred tax reserves) which in accordance with
         GAAP would be included in determining total liabilities as shown on the
         liability side of a balance sheet of such Person as at the date as of
         which Liabilities are to be determined.
    
         "LIBOR" means for any LIBOR Loan, the rate per annum (rounded upward,
         if necessary to the nearest 1/100 of one percent) as determined on the
         basis of the offered rates for deposits in Dollars, for a period
         comparable to the Interest Period for such LIBOR Loan which appears on
         the Telerate page 3750 as of 11:00 a.m. (London time) on the day that
         is three Business Days preceding the first day of the Interest Period
         for such LIBOR Loan divided by an amount equal to one minus the Reserve
         Percentage; provided, however, if the rate described above does not
         appear on the Telerate System on any applicable interest determination
         date, LIBOR shall be the rate (rounded upwards as described above, if
         necessary) for deposits in Dollars for a period substantially equal to
         the Interest Period for such LIBOR Loan appearing on the Reuters Page
         "LIBO" (or such other page as may replace the LIBO Page on that service
         for the purpose of displaying such rates), as of 11:00 a.m. (London
         time), on the day that is three Business Days prior to the beginning of
         such Interest Period divided by an amount equal to one minus the
         Reserve Percentage. If both the Telerate and Reuters systems are
         unavailable, then the rate for that date will be determined on the
         basis of the offered rates for deposits in Dollars for a period
         comparable to the Interest Period for such LIBOR Loan which are offered
         by four major banks in the London interbank market at approximately
         11:00 a.m. (London time), on the day that is three Business Days
         preceding the first day of the Interest Period for such LIBOR Loan, as
         selected by the Agent. The principal London office of each of the major
         London Banks so selected will be requested to provide a quotation of
         its Dollar deposit offered rate. If at least two such quotations are
         provided, the rate for that date will be the arithmetic mean of the
         quotations divided by an amount equal to one minus the Reserve
         Percentage. If fewer than two quotations are provided as requested, the
         rate for that date will be determined on the basis of the rates quoted
         for loans in Dollars to leading European banks for a period comparable
         to the Interest Period for such LIBOR Loan offered by major banks in
         New York City at approximately 11:00 a.m. (New York City time), on the
         day that is two Business Days preceding the first day of the Interest
         Period for such LIBOR Loan divided by an amount equal to one minus the
         Reserve Percentage. In the event that Lender is unable to obtain any
         such quotation as provided above, it will be determined that LIBOR for
         such LIBOR Loan cannot be determined.
    
         "LIBOR Loan" means a LIBOR Revolving Credit Loan or a LIBOR Term Loan.
    
         "LIBOR Revolving Credit Loan" means a Revolving Credit Loan which bears
         interest determined with reference to LIBOR.
    
         "LIBOR Term Loan" means a Term Loan which bears interest determined
         with reference to LIBOR.
    
         "Lien" as applied to the property of any Person means:
    
         [restart]
         any mortgage, deed to secure debt, deed of trust, lien, pledge, charge,
         lease constituting a Capitalized Lease Obligation, conditional sale or
         other title retention agreement, or other security interest, security
         title or encumbrance of any kind in respect of any property of such
         Person, or upon the income or profits therefrom,
     cj. any arrangement, express or implied, under which any property of such
         Person is transferred, sequestered or otherwise identified for the
         purpose of subjecting the same to the payment of Indebtedness or
         performance of any other obligation in priority to the payment of the
         general, unsecured creditors of such Person,
     ck. any Indebtedness which is unpaid more than 30 days after the same shall
         have become due and payable and which if unpaid might by law
         (including, but not limited to, bankruptcy and insolvency laws), or
         otherwise, be given any priority whatsoever over the claims of general
         unsecured creditors of such Person, and
     cl. the filing of, or any agreement to give, any financing statement under
         the Uniform Commercial Code or its equivalent in any jurisdiction,
         excluding informational financing statements relating to property
         leased by a Borrower.
    
         "Limited Chassis Liens" means Purchase Money Liens in favor of a party
         who has executed an intercreditor agreement with the Agent on terms and
         conditions satisfactory to the Agent in its reasonable discretion,
         which Liens are limited to chassis and the proceeds thereof.
    
         "Loan" means any Revolving Credit Loan or a Term Loan, as well as all
         such loans collectively, as the context requires.
    
         "Loan Account" and "Loan Accounts" shall have the meanings ascribed
         thereto in Section 4.5.
    
         "Loan Documents" means collectively this Agreement, the Notes, the
         Security Documents, IRB Documents and each other instrument, agreement
         or document executed by a Borrower, a Guarantor or any Affiliate or
         Subsidiary of a Borrower or a Guarantor in connection with this
         Agreement, whether prior to, on or after the Effective Date, and each
         other instrument, agreement or document referred to herein or
         contemplated hereby.
    
         "Lockbox" means each U.S. Post Office Box specified in a Lockbox
         Agreement.
    
         "Lockbox Agreement" means each agreement between a Borrower and a
         Clearing Bank concerning the establishment of a Lockbox for the
         collection of Accounts.
    
         "Long-Term Liabilities" means, with respect to any Person, the
         aggregate amount of all Liabilities of such Person other than Current
         Liabilities.
    
         "Make-Whole Amount" shall have the meaning set forth in Section 4.7(b).
    
         "Margin Stock" means margin stock as defined in Section 221.1(h) of
         Regulation U, as the same may be amended or supplemented from time to
         time.
    
         "Materially Adverse Effect" means, with respect to any Person, a
         materially adverse effect upon such Person's business, assets,
         liabilities, condition (financial or otherwise), results of operations
         or business prospects, and in addition with respect to any Borrower,
         means a materially adverse effect upon the Borrowers' ability to
         perform their obligations hereunder or under any other Loan Document to
         which any Borrower is a party or upon the enforceability of such
         obligations against such Borrowers taken as a whole.
    
         "Mid Bus" means Mid Bus, Inc., an Ohio corporation, a Wholly-Owned
         Subsidiary of Collins, and its successors and assigns.
    
         "Mobile" means Mobile-Tech Corporation, a Kansas corporation, a
         Wholly-Owned Subsidiary of Collins, and its successors and assigns.
    
         "Mobile Products" means Mobile Products, Inc., a Kansas corporation, a
         Wholly-Owned Subsidiary of Collins, and its successors and assigns.
    
         "Money Borrowed" means, as applied to Indebtedness,
    
         [restart]
         Indebtedness for money borrowed,
     cm. Indebtedness, whether or not in any such case the same was for money
         borrowed,
     cn. represented by notes payable and drafts accepted that represent
         extensions of credit,
     co. constituting obligations evidenced by bonds, debentures, notes or
         similar instruments, or
     cp. upon which interest charges are customarily paid or that was issued or
         assumed as full or partial payment for property (other than trade
         credit that is incurred in the ordinary course of business),
     cq. Indebtedness that constitutes a Capitalized Lease Obligation, and
     cr. Indebtedness that is such by virtue of clause (c) of the definition
         thereof, but only to the extent that the obligations Guaranteed are
         obligations that would constitute Indebtedness for Money Borrowed.
    
         "Mortgages" means and includes any and all of the mortgages, deeds of
         trust, deeds to secure debt, assignments and other instruments executed
         and delivered by one or more Borrowers to or for the benefit of the
         Agent by which the Agent on behalf of the Lenders acquires a Lien on
         certain of the Borrowers' Real Estate or a collateral assignment of any
         Borrower's interest under leases of Real Estate.
    
         "Multiemployer Plan" means a "multiemployer plan" as defined in Section
         4001(a)(3) of ERISA to which a Borrower or a Related Company is
         required to contribute or has contributed within the immediately
         preceding six (6) years.
    
         "Net Amount" means, with respect to any Investments made by any Person,
         the gross amount of all such Investments minus the aggregate amount of
         all cash received and the fair value, at the time of receipt by such
         Person, of all property received as payments of principal or premiums,
         returns of capital, liquidating dividends or distributions, proceeds of
         sale or other dispositions with respect to such Investments.
    
         "Net Income" means, as applied to any Person, the net income (or net
         loss) of such Person for the period in question after giving effect to
         deduction of or provision for all operating expenses, all taxes and
         reserves (including reserves for deferred taxes) and all other proper
         deductions, all determined in accordance with GAAP, provided that there
         shall be excluded:
    
         [restart]
         the net income (or net loss) of any Person accrued prior to the date it
         becomes a Subsidiary of, or is merged into or consolidated with, the
         Person whose Net Income is being determined or a Subsidiary of such
         Person,
     cs. the net income (or net loss) of any Person in which the Person whose
         Net Income is being determined or any Subsidiary of such Person has an
         ownership interest, except, in the case of net income, to the extent
         that any such income has actually been received by such Person or such
         Subsidiary in the form of cash dividends or similar distributions,
     ct. any restoration of any contingency reserve, except to the extent that
         provision for such reserve was made out of income during such period,
     cu. any net gains or losses on the sale or other disposition, not in the
         ordinary course of business, of Investments, Business Units and other
         capital assets, provided that there shall also be excluded any related
         charges for taxes thereon,
     cv. any net gain arising from the collection of the proceeds of any
         insurance policy,
     cw. any write-up of any asset, and
     cx. any other extraordinary item.
    
         "Net Outstandings" of any Lender means, at any time, the sum of (a) all
         amounts paid by such Lender (other than pursuant to Section 14.7) to
         the Agent in respect of Revolving Credit Loans or otherwise under this
         Agreement, minus (b) all amounts paid by the Agent to such Lender which
         are received by the Agent and which, pursuant to this Agreement, are
         paid over to such Lender for application in reduction of the
         outstanding principal balance of the Revolving Credit Loans.
    
         "Net Worth" means, with respect to any Person, such Person's total
         shareholders' equity (including capital stock, additional paid-in
         capital and retained earnings, after deducting treasury stock) which
         would appear as such on a balance sheet of such Person prepared in
         accordance with GAAP.
    
         "Non-Cash Charges" means all non-cash expenses, losses and deductions
         other than depreciation and amortization deducted by Collins and its
         Consolidated Subsidiaries in determining their consolidated Net Income.
         For the purposes of this definition, (i) accruals for realized or
         unrealized bad debts shall not be considered to be Non-Cash Charges and
         (ii) no expense, accrual or charge shall be a Non-Cash Charge if it may
         result in the expenditure of cash in a present or future period.
    
         "Non-Ratable Loan" means a Revolving Credit Loan made by FCC in
         accordance with the provisions of Section 4.8(c).
    
         "Note" means any of the Revolving Credit Notes or Term Notes, and
         "Notes" means more than one such Note.
    
         "Notice of Borrowing" has the meaning specified in Section
         2.2(a)(i)(A).
    
         "Notice of Conversion or Continuation" has the meaning specified in
         Section 4.19.
    
         "Operating Lease" means any lease (other than a lease constituting a
         Capitalized Lease) of real or personal property.
    
         "PBGC" means the Pension Benefit Guaranty Corporation and any successor
         agency.
    
         "Patent Security Agreement" means each Patent Security Agreement, dated
         on or about the Effective Date, made by a Borrower to the Agent for the
         benefit of the Lenders, as the same may be amended, modified or
         supplemented from time to time.
    
         "Patents" means and includes, as to any Person, all of such Person's
         then-owned or existing and future acquired or arising right, title and
         interest in and to
    
         [restart]
         any and all patents and patent applications,
     cy. inventions and improvements described and claimed therein,
     cz. reissues, divisions, continuations, renewals, extensions and
         continuations-in-part thereof,
     da. income, royalties, damages, claims and payments now or hereafter due
         and/or payable under and with respect thereto, including, without
         limitation, damages and payments for past and future infringements
         thereof,
     db. rights to sue for past, present and future infringements thereof, and
     dc. all rights corresponding to any of the foregoing throughout the world.
    
         "Pending Loan" shall have the meaning set forth in Section 4.22(b).
    
         "Permitted Investments" means Investments of a Borrower in
    
         [restart]
         Cash Equivalents,
     dd. sales of Inventory on credit in the ordinary course of business,
     de. shares of capital stock, evidence of Indebtedness or other security
         acquired by the Borrowers (or any of them) in consideration for or as
         evidence of past-due or restructured Accounts in an aggregate face
         amount of such Accounts at any time not to exceed $1,000,000,
     df. loans to officers, directors, shareholders, Subsidiaries and Affiliates
         not to exceed $50,000 in aggregate outstanding principal amount at any
         time as to all Borrowers, provided that any loan or advance made by a
         Borrower to any other Borrower shall be permitted without limitation to
         the amount thereof,
     dg. Guaranties permitted pursuant to Section 11.3,
     dh. those items described on Schedule 1.1B - Permitted Investments,
     di. other Borrowers,
     dj. leases of finished goods Inventory to customers entered into in the
         ordinary course of business, provided that the Security Interest is
         duly perfected therein, and
     dk. shares of capital stock of publicly-traded competitors of the Borrowers
         in an amount not to exceed $50,000 in the aggregate.
    
         "Permitted Liens" means:
    
         [restart]
         Liens securing taxes, assessments and other governmental charges or
         levies (excluding any Lien imposed pursuant to any of the provisions of
         ERISA) or the claims of materialmen, mechanics, carriers, warehousemen
         or landlords for labor, materials, supplies or rentals incurred in the
         ordinary course of business, but (i) in all cases only if payment shall
         not at the time be required to be made in accordance with
         Section 9.6,
         and (ii) in the case of warehousemen or landlords, only if such Liens
         are junior to the Security Interest in any of the Collateral or the
         relevant premises are reflected in the Rent Reserve,
     dl. Minor survey exceptions or minor encumbrances, easements or
         reservations, or rights of others for rights-of-way, utilities and
         other similar purposes, or zoning or other restrictions as to the use
         of real properties which are necessary for the conduct of the
         activities of the applicable Borrower or which customarily exist on
         properties of corporations engaged in similar activities and similarly
         situated and which do not in any event materially impair their use in
         the operation of the business of the applicable Borrower,
     dm. Liens securing Permitted Purchase Money Indebtedness,
     dn. Judgment Liens to the extent that the underlying judgment does not
         constitute an Event of Default under Section 12.1(i),
     do. Liens incurred or deposits made in the ordinary course of business in
         connection with workers' compensation, unemployment insurance and other
         types of social security, or to secure the performance of tenders,
         statutory obligations, bids, leases, government contracts, performance,
         surety and return-of-money bonds and other similar obligations
         (exclusive of obligations for the payment of Indebtedness for Money
         Borrowed),
     dp. Any extension, renewal or replacement (or successive extensions,
         renewals or replacements) in whole or in part of any Lien referred to
         in the foregoing paragraphs (a) through (e) inclusive, provided,
         however, that the principal amount of Indebtedness secured thereby
         shall not exceed the principal amount of Indebtedness so secured at the
         time of such extension, renewal or replacement, and that such
         extension, renewal or replacement shall be limited to the property
         which was subject to the Lien so extended, renewed or replaced,
     dq. Liens shown on Schedule 1.1C - Permitted Liens, and
     dr. Liens of the Agent, for the benefit of the Lenders, arising under this
         Agreement and the other Loan Documents.
    
         "Permitted Purchase Money Indebtedness" means Purchase Money
         Indebtedness (i) secured only by Purchase Money Liens and Capitalized
         Lease Obligations, incurred by a Borrower after the Agreement Date, up
         to an aggregate amount outstanding at any time equal to $250,000, (ii)
         secured only by Limited Chassis Liens or (iii) consisting of IRB
         Obligations.
    
         "Person" means an individual, corporation, partnership, association,
         trust or unincorporated organization, or a government or any agency or
         political subdivision thereof.
    
         "Plan" means, as to any Person, any employee benefit plan as defined in
         Section 3(3) of ERISA in respect of which such Person or any Related
         Company is, or within the immediately preceding six years was, an
         "employer" as defined in Section 3(5) of ERISA.
    
         "Proprietary Rights" means and includes, as to any Person, all of such
         Person's then-owned or existing and future arising or acquired:
         Patents, Copyrights, Trademarks, applications therefor and licenses in
         respect thereof including, without limitation, those Proprietary Rights
         of the Borrowers set forth on Schedule 6.1(bb) hereto, and all other
         rights under any of the foregoing, all extensions, renewals, reissues,
         divisions, continuations, and continuations-in-part of any of the
         foregoing, and all rights to sue for past, present and future
         infringement of any of the foregoing.
    
         "Purchase Money Indebtedness" means Indebtedness created or assumed to
         finance the payment of all or any part of the purchase price (not in
         excess of the fair market value thereof) of any tangible asset (other
         than Inventory) and incurred at the time of or within 10 days prior to
         or after the acquisition of such tangible asset.
    
         "Purchase Money Lien" means any Lien securing Purchase Money
         Indebtedness, but only if such Lien shall at all times be confined
         solely to the tangible asset (other than Inventory) the purchase price
         of which was financed through the incurrence of the Purchase Money
         Indebtedness secured by such Lien.
    
         "Quarterly Compliance Certificate" means a certificate in substantially
         the form of Exhibit F to the effect set forth in Section 10.3.
    
         "Raw Materials Sublimit" means the sum of $7,500,000.
    
         "Real Estate" means all of each Borrower's now or hereafter owned or
         leased estates in real property, including, without limitation, all
         fees, leaseholds and future interests, together with all of such
         Borrower's now or hereafter owned or leased interests in the
         improvements and emblements thereon, the fixtures attached thereto and
         the easements appurtenant thereto, including, without limitation the
         real property described on Schedule 6.1(w).
    
         "Rebate Accounts" means Accounts owing to a Borrower from a dealer for
         an Acceptable Chassis Manufacturer representing such Borrower's
         proportionate share of rebates payable to such dealer by any such
         Acceptable Chassis Manufacturer by reason of the sale of motor vehicle
         chassis to such Borrower.
    
         "Register" shall have the meaning set forth in Section 13.1(d).
    
         "Regulation U" means Regulation U of the Board of Governors of the
         Federal Reserve System (or any successor), as the same may be amended
         or supplemented from time to time.
    
         "Reimbursement Agreement" means, with respect to a Letter of Credit,
         such form of application therefor and form of reimbursement agreement
         therefor (whether in a single document or several documents) as the
         Issuing Bank may employ in the ordinary course of business for its own
         account, in such form as may be acceptable to FCC in its reasonable
         judgment and with such modifications thereto as may be agreed upon by
         the Issuing Bank, FCC and the applicable Borrower, provided that such
         application and agreement and any modifications thereto are not
         inconsistent with the terms of this Agreement.
    
         "Reimbursement Obligations" means the reimbursement or repayment
         obligations of a Borrower to FCC pursuant to Article 2A or (but without
         duplication) to the Issuing Bank pursuant to a Reimbursement Agreement
         with respect to amounts that have been drawn under Letters of Credit
         Guaranteed by FCC.
    
         "Related Company" means, as to any Person, any (i) corporation which is
         a member of the same controlled group of corporations (within the
         meaning of Section 414(b) of the Internal Revenue Code) as such Person;
         (ii) partnership or other trade or business (whether or not
         incorporated) under common control (within the meaning of Section
         414(c) of the Internal Revenue Code) with such Person; or (iii) member
         of the same affiliated service group (within the meaning of Section
         414(m) of the Internal Revenue Code) as such Person, any corporation
         described in clause (i) above or any partnership, trade or business
         described in clause (ii) above.
    
         "Release" means release, spill, emission, leaking, pumping, injection,
         deposit, disposal, discharge, dispersal, leaching or migration into the
         indoor or outdoor environment or into or out of any property, including
         the movement of Contaminants through or in the air, soil, surface water
         or groundwater.
    
         "Remedial Action" means actions required to (i) clean up, remove, treat
         or in any other way address Contaminants in the indoor or outdoor
         environment; (ii) prevent the Release or threat of Release or minimize
         the further Release of Contaminants so they do not migrate or endanger
         or threaten to endanger public health or welfare or the indoor or
         outdoor environment; or (iii) perform pre-remedial studies and
         investigations and post-remedial monitoring and care.
    
         "Rent Reserve" means an amount approximately equal to three times the
         aggregate monthly rental payable by the Borrowers on all leased Real
         Estate in respect of which landlord's or warehouseman's waivers, in
         form and substance acceptable to the Agent, are not in effect or such
         greater amount as the Agent may, in its reasonable credit judgment,
         determine to be appropriate after notice to the Borrowers.
    
         "Reserve Percentage" means that percentage (expressed as a decimal)
         which is in effect from time to time under Regulation D of the Board of
         Governors of the Federal Reserve System, as such regulation may be
         amended from time to time, or any successor regulation, as the maximum
         reserve requirement (including, without limitation, any basic,
         supplemental, emergency, special, or marginal reserves) applicable with
         respect to Eurocurrency liabilities as that term is defined in
         Regulation D (or against any other category of liabilities that
         includes deposits by reference to which the interest rate of LIBOR
         Loans is determined), whether or not any Lender has any Eurocurrency
         liabilities subject to such reserve requirement at that time. LIBOR
         Loans shall be deemed to constitute Eurocurrency liabilities and as
         such shall be deemed subject to reserve requirements without benefits
         of credits for proration, exceptions or offsets that may be available
         from time to time to any Lender.
    
         "Reportable Event" has the meaning set forth in Section 4043(b) of
         ERISA, but shall not include a Reportable Event as to which the
         provision for 30 days' notice to the PBGC is waived under applicable
         regulations.
    
         "Required Lenders" means, at any time, any combination of Lenders whose
         Commitment Percentages at such time aggregate in excess of 51%.
    
         "Restricted Payment" means (a) any dividend, distribution or payment on
         or with respect to (i) any shares of a Borrower's capital stock (other
         than dividends payable solely in shares of its capital stock) or (ii)
         any partnership interest in a Borrower, excluding, however, any such
         dividend, distribution or payment to a Borrower or any Subsidiary of a
         Borrower, (b) any redemption or prepayment or other retirement by a
         Borrower, prior to the stated maturity thereof or prior to the due date
         of any regularly scheduled installment or amortization payment with
         respect thereto, of any Indebtedness for Money Borrowed (other than the
         Secured Obligations) or of any Indebtedness that is junior and
         subordinate to the Secured Obligations, (c) the payment by a Borrower
         of the principal amount of or interest on any Indebtedness (other than
         trade debt) owing to a shareholder, partner or equity holder of a
         Borrower or to any Affiliate of any such shareholder, partner or equity
         holder, which Affiliate is not a Borrower, and (d) the payment of any
         management, consulting or similar fee by a Borrower to any of its
         Affiliates other than a Borrower.
    
         "Restricted Purchase" means any payment on account of the purchase,
         redemption or other acquisition or retirement by a Person of any (a)
         shares of such Person's capital stock (except shares acquired on the
         conversion thereof into other shares of capital stock of such Person)
         or (b) a partnership interest in such Person, if such Person is a
         partnership.
    
         "Revolving Credit Commitment" means, as to FCC, initially $25,000,000
         and, as to each Lender from and after an assignment by FCC, the amount
         set forth for such Lender in the Register maintained by the Agent
         pursuant to Section 13.1(d), representing such Lender's aggregate
         obligation, upon and subject to the terms and conditions of this
         Agreement, to make Revolving Credit Loans to each of the Borrowers.
    
         "Revolving Credit Facility" means, at any time, the principal amount of
         $25,000,000.
    
         "Revolving Credit Loan" means Loans made to a Borrower pursuant to
         Sections 2.1 and 2.2.
    
         "Revolving Credit Note" means each Revolving Credit Note made by the
         Borrowers, jointly and severally, payable to the order of a Lender
         evidencing the obligation of the Borrowers to pay the aggregate unpaid
         principal amount of the Revolving Credit Loan made to them by such
         Lender (and any promissory note or notes that may be issued from time
         to time in substitution, renewal, extension, replacement or exchange
         therefor, whether payable to such Lender or to a different Lender in
         connection with a Person becoming a Lender after the Effective Date or
         otherwise) substantially in the form of Exhibit A hereto, with all
         blanks properly completed, either as originally executed or as the same
         may from time to time be supplemented, modified, amended, renewed,
         extended or refinanced.
    
         "Schedule of Accounts" means a schedule delivered by the Borrowers to
         the Agent pursuant to the provisions of Section 8.12(a).
    
         "Schedule of Inventory" means a schedule delivered by the Borrowers to
         the Agent pursuant to the provisions of Section 8.12(b).
    
         "Secured Obligations" means, in each case whether now in existence or
         hereafter arising,
    
         [restart]
         the principal of, and interest and premium, if any, on, the Loans,
     ds. all Reimbursement Obligations and other obligations of the Borrowers
         (or any of them) relating to Letters of Credit,
     dt. all IRB Letter of Credit Obligations,
     du. all obligations to the Agent, a Lender or any Affiliate of the Agent or
         any Lender under or relating to Interest Rate Protection Agreements,
     dv. all obligations of the Borrowers to Bank in connection with the
         maintenance of accounts, funds transfer, account analysis, cash
         management fees and related items, and
     dw. all indebtedness, liabilities, obligations, covenants and duties of the
         Borrowers, or any of them, to the Agent or to the Lenders of every
         kind, nature and description arising under or in respect of this
         Agreement, the Notes or any of the other Loan Documents, whether direct
         or indirect, absolute or contingent, due or not due, contractual or
         tortious, liquidated or unliquidated, and whether or not evidenced by
         any note, and whether or not for the payment of money, including
         without limitation, fees required to be paid pursuant to Article 4 and
         expenses required to be paid or reimbursed pursuant to Sections 15.2
         and 15.14.
    
         "Security Documents" means each of the following:
    
         [restart]
         the Financing Statements,
     dx. the Mortgages,
     dy. the Trust Agreement,
     dz. the Trademark Security Agreement,
     ea. the Patent Security Agreement,
     eb. the Guaranty Agreement,
     ec. the Guarantor Security Agreement, and
     ed. this Agreement and each other writing executed and delivered by a
         Borrower or any other Person securing the Secured Obligations.
    
         "Security Interest" means the Liens of the Agent, for the benefit of
         itself as Agent and the Lenders, on and in the Collateral and the
         Guarantor Collateral effected hereby or by any of the Security
         Documents or pursuant to the terms hereof or thereof.
    
         "Settlement Date" means each Business Day after the Effective Date
         selected by the Agent in its sole discretion subject to and in
         accordance with the provisions of Section 4.8(c) as of which a
         Settlement Report is delivered by the Agent and on which settlement is
         to be made among the Lenders in accordance with the provisions of
         Section 4.8.
    
         "Settlement Report" means each report, substantially in the form
         attached hereto as Exhibit E, prepared by the Agent and delivered to
         each Lender and setting forth, among other things, as of the Settlement
         Date indicated thereon and as of the next preceding Settlement Date,
         the aggregate principal balance of all Revolving Credit Loans
         outstanding, each Lender's Commitment Percentage thereof, each Lender's
         Net Outstandings and all Non-Ratable Loans made, and all payments of
         principal, interest and fees received by the Agent from the Borrowers
         during the period beginning on such next preceding Settlement Date and
         ending on such Settlement Date.
    
         "Subordinated Indebtedness" means any Indebtedness for Money Borrowed,
         which is subordinated to the Secured Obligations on terms and
         conditions acceptable to the Required Lenders in their sole discretion.
    
         "Subsidiary"
    
         [restart]
         when used to determine the relationship of a Person to another Person,
         means a Person of which an aggregate of 50% or more of the stock of any
         class or classes or 50% or more of other ownership interests is owned
         of record or beneficially by such other Person, or by one or more
         Subsidiaries of such other Person, or by such other Person and one or
         more Subsidiaries of such Person,
     ee. if the holders of such stock, or other ownership interests, (A) are
         ordinarily, in the absence of contingencies, entitled to vote for the
         election of a majority of the directors (or other individuals
         performing similar functions) of such Person, even though the right so
         to vote has been suspended by the happening of such a contingency, or
         (B) are entitled, as such holders, to vote for the election of a
         majority of the directors (or individuals performing similar functions)
         of such Person, whether or not the right so to vote exists by reason of
         the happening of a contingency, or
     ef. in the case of such other ownership interests, if such ownership
         interests constitute a majority voting interest, and
     eg. when used without other designation, means a Subsidiary of a Borrower.
    
         "Tangible Net Worth" means, at any time, as applied to the Borrowers,
         the consolidated Net Worth of Collins and its Consolidated Subsidiaries
         at the time in question, after excluding therefrom all Accounts due
         from officers, directors, shareholders and Affiliates of the Borrowers
         and the amount of all intangible items reflected therein, including,
         without limitation, all unamortized debt discount and expense,
         unamortized research and development expense, unamortized deferred
         charges, goodwill, patents, trademarks, service marks, trade names,
         copyrights, non-compete agreements and similar covenants, unamortized
         excess cost of investment in non-Consolidated Subsidiaries over equity
         at dates of acquisition and all similar items which should properly be
         treated as intangibles in accordance with GAAP.
    
         "Termination Date" means May 17, 2005, such earlier date as all Secured
         Obligations shall have been irrevocably paid in full and the Revolving
         Credit Facility shall have been terminated, or such later date as to
         which the same may be extended pursuant to the provisions of Section
         2.5.
    
         "Termination Event" means
    
         [restart]
         a Reportable Event, or
     eh. the filing of a notice of intent to terminate a Plan or the treatment
         of a Plan amendment as a termination under Section 4041 of ERISA, or
     ei. the institution of proceedings to terminate a Plan by the PBGC under
         Section 4042 of ERISA, or the appointment of a trustee to administer
         any Plan."Term Loan" means either Term Loan A or Term Loan B, and
         refers to both LIBOR Term Loans and Base Rate Term Loans and "Term
         Loans" means all such Loans.
    
         "Term Loan A" means the aggregate Loans made to the Borrowers pursuant
         to Section 3.1(a).
    
         "Term Loan A Facility" means a principal amount equal to $7,000,000.
    
         "Term Loan B" means the aggregate of the Term Loan B Advances made to
         the Borrowers pursuant to Section 3.1(b).
    
         "Term Loan B Advance" means any advance of Term Loan B pursuant to the
         provisions of Section 3.1(b).
    
         "Term Loan B Advance Date" means the date on which a Term Loan B
         Advance is made pursuant to the provisions of Sections 3.1 and 3.2.
    
         "Term Loan B Availability" means the excess, if any, at the time of
         determination of the Term Loan B Facility over the outstanding unpaid
         principal balance of Term Loan B.
    
         "Term Loan B Facility" means, at any time, a principal amount equal to
         $2,000,000.
    
         "Term Note" means any of the Term Notes A or the Term Notes B and "Term
         Notes means more than one such Note.
    
         "Term Note A" means any of the promissory notes made by the Borrowers,
         jointly and severally, payable to the order of a Lender evidencing the
         obligations of such Borrowers to pay the aggregate unpaid amount of the
         Term Loan A made by such Lender to the Borrowers (and any promissory
         note or notes that may be issued from time to time in substitution,
         renewal, extension, replacement or exchange therefor whether payable to
         the same or different Lender, whether issued in connection with a
         Person becoming a Lender after the Effective Date or otherwise),
         substantially in the form of Exhibit B-1 hereto, with all blanks
         properly completed, either as originally executed or as the same may be
         from time to time be supplemented, modified, amended, renewed, extended
         or refinanced, and "Term Notes A" means more than one such Term Note A.
    
         "Term Note B" means any of the promissory notes made by the Borrowers,
         jointly and severally, payable to the order of a Lender evidencing the
         obligations of such Borrowers to pay the aggregate unpaid amount of the
         Term Loan A made by such Lender to the Borrowers (and any promissory
         note or notes that may be issued from time to time in substitution,
         renewal, extension, replacement or exchange therefor whether payable to
         the same or different Lender, whether issued in connection with a
         Person becoming a Lender after the Effective Date or otherwise),
         substantially in the form of Exhibit B-2 hereto, with all blanks
         properly completed, either as originally executed or as the same may be
         from time to time be supplemented, modified, amended, renewed, extended
         or refinanced, and "Term Notes B" means more than one such Term Note B.
    
         "Total Commitment" means at any time the sum of the Revolving Credit
         Commitments of all Lenders at such time.
    
         "Trademark Security Agreement" means each Trademark Security Agreement,
         dated on or about the Effective Date, made by a Borrower to the Agent
         for the benefit of the Lenders.
    
         "Trademarks" means and includes, as to any Person, all of such Person's
         then-owned or existing and future acquired or arising right, title and
         interest in and to
    
         [restart]
         trademarks (including service marks), trade names and trade styles and
         the registrations and applications for registration thereof and the
         goodwill of the business symbolized by the trademarks,
     ej. licenses of the foregoing, whether as licensee or licensor,
     ek. renewals thereof,
     el. income, royalties, damages and payments now or hereafter due and/or
         payable with respect thereto, including, without limitation, damages,
         claims and payments for past and future infringements thereof,
     em. rights to sue for past, present and future infringements thereof,
         including the right to settle suits involving claims and demands for
         royalties owing, and
     en. all rights corresponding to any of the foregoing throughout the world.
    
         "Trust Agreement" means, collectively, the Trust Agreements, dated on
         or about the Effective Date, among a Borrower, the Agent and the named
         trustee, in form and substance satisfactory to the Agent, providing for
         the holding by such trustee on behalf of the Lenders of title documents
         relating to Eligible Chassis Inventory and Eligible Finished Goods
         Inventory and periodic reporting relating thereto.
    
         "Trustee" means the person serving as Trustee under the Trust Agreement
         from time to time.
    
         "Unfunded Vested Accrued Benefits" means with respect to any Plan at
         any time, the amount (if any) by which
    
         [restart]
         the present value of all vested nonforfeitable benefits under such Plan
         exceeds
     eo. the fair market value of all Plan assets allocable to such benefits,
         all determined as of the then most recent valuation date for such Plan.

    "Uniform Commercial Code" means the Uniform Commercial Code as in effect
    from time to time in the State of Georgia.

    "Used Vehicle Sublimit" means the sum of $1,000,000.

    "Valuable Transfer" as to any Borrower, means and shall have been deemed to
    have occurred if proceeds of any Loan, Letter of Credit or other extension
    of credit are used, directly or indirectly, to (i) make a loan, advance or
    capital contribution to such Borrower, (ii) acquire from such Borrower debt
    securities or other obligations of such Borrower, (iii) acquire property,
    any interest in which is transferred to such Borrower (but only to the
    extent of the economic benefit to such Borrower of the interest so
    transferred), (iv) purchase equity securities of such Borrower, or (v)
    otherwise confer, directly or indirectly, an economic benefit on such
    Borrower (but only to the extent of such benefit).

    "World Trans" means World Trans, Inc., a Kansas corporation, a Wholly-Owned
    Subsidiary of Collins, and its successors and assigns.

    "WCI" means Wheeled Coach Industries, Inc., a Florida corporation, a
    Wholly-Owned Subsidiary of Collins, and its successors and assigns.

    "Wholly-Owned Subsidiary" when used to determine the relationship of a
    Subsidiary to a Person means a Subsidiary all of the issued and outstanding
    shares (other than directors' qualifying shares) of the capital stock of
    which shall at the time be owned by such Person or one or more of such
    Person's Wholly-Owned Subsidiaries or by such Person and one or more of such
    Person's Wholly-Owned Subsidiaries.

 2. General.
     a. All terms of an accounting nature not specifically defined herein shall
        have the meaning ascribed thereto by GAAP.
     b. The terms accounts, chattel paper, contract rights, documents,
        equipment, instruments, general intangibles, inventory, goods,
        letter-of-credit rights, supporting obligation, deposit account and
        proceeds, as and when used in this Agreement or the Security Documents,
        shall have the meanings given those terms in the Uniform Commercial
        Code.
     c. Unless otherwise specified, a reference in this Agreement to a
        particular article, section or subsection is a reference to that
        article, section or subsection of this Agreement, and the words
        "hereof," "herein," "hereunder" and words of similar import, when used
        in this Agreement, refer to this Agreement as a whole and not to any
        particular provision, section or subsection of this Agreement.
     d. Wherever from the context it appears appropriate, each term stated in
        either the singular or plural shall include the singular and plural, and
        pronouns stated in the masculine, feminine or neuter gender shall
        include the masculine, the feminine and the neuter.
     e. Words denoting individuals include corporations and vice versa.
     f. References to any legislation or statute or code, or to any provisions
        of any legislation or statute or code, shall include any modification or
        reenactment of, or any legislative, statutory or code provision
        substituted for, such legislation, statute or code or provision thereof.
     g. References to any document or agreement (including this Agreement) shall
        include references to such document or agreement as amended, novated,
        supplemented, modified or replaced from time to time, so long as and to
        the extent that such amendment, novation, supplement, modification or
        replacement is either not prohibited by the terms of this Agreement or
        is consented to by the Required Lenders and the Agent.
     h. Except as specifically restricted, references to any Person include its
        successors or permitted substitutes and assigns.
     i. All references herein to a time of day are, unless otherwise specified,
        references to such time of day in Atlanta, Georgia.



REVOLVING CREDIT FACILITY

 1. Revolving Credit Loans. Upon the terms and subject to the conditions of, and
    in reliance upon the representations and warranties made under, this
    Agreement, each Lender agrees, severally, but not jointly, to make Revolving
    Credit Loans to the Borrowers from time to time from the Effective Date to
    but not including the Termination Date, as requested or deemed requested by
    the Borrowers' Representative in accordance with the terms of Section 2.2,
    in amounts equal to such Lender's Commitment Percentage of each Revolving
    Credit Loan requested or deemed requested hereunder by the Borrowers up to
    an aggregate principal amount at any one time outstanding equal to such
    Lender's Commitment Percentage of the lesser of (i) the Revolving Credit
    Facility and (ii) the Borrowing Base, minus in the case of each (i) and (ii)
    the Letter of Credit Reserve; provided, however, that the aggregate
    principal amount of all outstanding Revolving Credit Loans by all Lenders
    (after giving effect to the Loans requested) shall not at any time exceed
    the lesser of (iii) the Revolving Credit Facility and (iv) the Borrowing
    Base, minus in the case of each (iii) and (iv) the Letter of Credit Reserve.
    It is expressly understood and agreed that the Lenders may and at present
    intend to use the foregoing limits applicable to the Borrowers as a maximum
    ceiling on Revolving Credit Loans to such Borrowers; provided, however, that
    should the Revolving Credit Loans exceed the ceiling so determined or any
    other limitation set forth in this Agreement, such Revolving Credit Loans
    shall nevertheless constitute Secured Obligations and, as such, shall be
    entitled to all benefits thereof and security therefor. The principal amount
    of any Revolving Credit Loan which is repaid may be reborrowed by the
    Borrowers, subject to the terms and conditions of this Agreement, in
    accordance with the terms of this Section 2.1. The Agent's and each Lender's
    books and records reflecting the date and the amount of each Revolving
    Credit Loan and each repayment of principal thereof shall constitute prima
    facie evidence of the accuracy of the information contained therein, subject
    to the provisions of Section 4.5.
 2. Manner of Borrowing Revolving Credit Loans. Borrowings under the Revolving
    Credit Facility shall be made as follows:
    Requests for Borrowing
    . A request for a borrowing shall be made, or shall be deemed to be made, in
    any of the following manners:
    Base Rate Revolving Credit Loans
    . A request for a Borrowing of Base Rate Loans under the Revolving Credit
    Facility shall be made, or shall be deemed to be made, in the following
    manner:
     A. the Borrowers, through the Borrowers' Representative, shall give the
        Agent at least two Business Days' prior written notice of the Effective
        Date, which notice shall be irrevocable, and, as to subsequent Base Rate
        Revolving Credit Loans, the Borrowers may, through the Borrowers'
        Representative, give the Agent notice of their intention to borrow by
        giving telephonic notice (each a "Notice of Borrowing"), which notice
        shall be irrevocable, before 11:30 a.m. on the proposed borrowing date,
        specifying the proposed amount of the requested Base Rate Revolving
        Credit Loan to each Borrower and the proposed borrowing date,
     B. whenever a check or other item is presented to a Disbursing Bank for
        payment against a Disbursement Account (if such an account has been
        established) in an amount greater than the then-available balance in
        such account, such Disbursing Bank shall, and is hereby irrevocably
        authorized by the Borrowers to, give the Agent notice thereof, which
        notice shall be deemed to be a request for one or more Base Rate
        Revolving Credit Loans to one or more Borrowers on the date of such
        notice in an aggregate amount equal to the excess of such check or other
        item over such available balance,
     C. unless payment is otherwise made by the Borrowers, the becoming due of
        any amount required to be paid under this Agreement or any of the Notes
        (including, without limitation, the Term Notes) as interest or principal
        shall be deemed to be a request for one or more Base Rate Revolving
        Credit Loans from one or more Borrowers on the due date in an aggregate
        amount equal to the amount required to pay such interest or principal,
     D. unless payment is otherwise made by the Borrowers, the becoming due of
        any other Secured Obligation shall be deemed to be a request for one or
        more Base Rate Revolving Credit Loans to one or more Borrowers on the
        due date in an aggregate amount equal to the amount then so due, and
        such request shall be irrevocable, and
     E. the receipt by the Agent of notification from FCC to the effect that a
        payment has been made under (1) a Letter of Credit Guarantee or (2) any
        Guarantee pursuant to which FCC or any of its Affiliates Guarantees to
        the Issuing Bank, the payment or performance by a Borrower of its
        reimbursement obligations under any IRB Letter of Credit, and that the
        Borrowers have failed to reimburse FCC therefor in accordance with the
        terms of Article 2A or any reimbursement agreement, as the case may be,
        shall be deemed to be a request for one or more Base Rate Revolving
        Credit Loans to one or more Borrowers on the date such notification is
        received in an aggregate amount equal to the amount so unreimbursed;
    
    provided,
    
    that if any notice referred to in
    clause (A)
    above is received after the applicable specified time, the proposed
    borrowing will be postponed automatically to the next Business Day.
    
    
    
    LIBOR Revolving Credit Loans
    . The Borrowers may request LIBOR Loans under the Revolving Credit Facility
    by notifying the Agent (which notice shall be irrevocable) not later than
    11:30 a.m. on the date two Business Days before the day on which the
    requested LIBOR Revolving Credit Loans are to be made, specifying the
    effective date and amount of such LIBOR Revolving Credit Loans requested and
    the duration of the applicable Interest Period.
    Notification of Lenders
    . Unless the Agent has elected periodic settlements pursuant to
    Section 4.8
    , the Agent shall promptly notify the Lenders of any Notice of Borrowing
    given or deemed given pursuant to this
    Section 2.2(a)
    . Not later than 1:30 p.m. on the proposed borrowing date, each Lender will
    make available to the Agent, for the account of the Borrowers, at the
    Agent's Office in funds immediately available to the Agent, in an amount
    equal to such Lender's Commitment Percentage of the Revolving Credit Loans
    to be made on such borrowing date.
    
    Disbursement of Loans
    . The Borrowers hereby irrevocably authorize the Agent to disburse the
    proceeds of each borrowing requested, or deemed to be requested, pursuant to
    this
    Section 2.2
    as follows:
     i. the proceeds of each borrowing requested under Sections 2.2(a)(i)(A) or
        2.2(a)(ii) shall be disbursed by the Agent in Dollars in immediately
        available funds, (A) in the case of any borrowing on the Effective Date,
        in accordance with the terms of the letter from the Borrowers to the
        Agent referred to in Section 5.1(d)(22) and (B) in the case of each
        subsequent borrowing, by wire transfer to the account of the Borrower
        designated in the applicable Notice of Borrowing,

    (ii) the proceeds of each borrowing deemed requested under Section
    2.2(a)(i)(B) shall be disbursed by the Agent directly to the Disbursing
    Bank,

    (iii) the proceeds of each borrowing deemed requested under Section
    2.2(a)(i)(C) or (D) shall be disbursed by the Agent by way of direct payment
    of the relevant principal, interest or other Secured Obligation, as the case
    may be, and

    (iv) the proceeds of each borrowing deemed requested under Section
    2.2(a)(i)(E) shall be disbursed by the Agent directly to FCC on behalf of
    the applicable Borrower.

 3. Repayment of Revolving Credit Loans. The Revolving Credit Loans will be
    repaid as follows:
     a. The outstanding principal amount of all the Revolving Credit Loans is
        due and payable, and shall be repaid by the Borrowers in full, on or
        before the Termination Date;
     b. If at any time the aggregate outstanding unpaid principal amount of the
        Revolving Credit Loans exceeds the lesser of the Revolving Credit
        Facility and the Borrowing Base minus in each case the Letter of Credit
        Reserve in effect at such time, the Borrowers shall repay the Revolving
        Credit Loans in an amount sufficient to reduce the aggregate unpaid
        principal amount of such Revolving Credit Loans by an amount equal to
        such excess, together with accrued and unpaid interest on the amount so
        repaid to the date of repayment;
     c. The Borrowers hereby instruct the Agent to repay the Revolving Credit
        Loans outstanding on any day in an amount equal to the amount received
        by the Agent on such day pursuant to Section 8.1(b), such amounts to be
        applied as the Agent shall determine in its discretion. Each such
        payment by one Borrower of Revolving Credit Loans made for the benefit
        of another Borrower shall be accounted for by the Borrowers among
        themselves as intercompany loans, but shall in no way affect the joint
        and several liability of the Borrowers hereunder for the payment and
        performance of the Secured Obligations; and
     d. Each LIBOR Revolving Credit Loan is due and payable on the last day of
        the Interest Period applicable thereto, except to the extent converted
        or continued in accordance with Sections 4.19 and 4.20 or Section
        4.21(b), and the Borrowers shall be deemed to have requested a Base Rate
        Loan to repay such amount.

    Repayments pursuant to Section 2.3(b) or (c) shall be applied first to the
    Base Rate Revolving Credit Loans, and then to LIBOR Revolving Credit Loans.

 4. Revolving Credit Note. Each Lender's Revolving Credit Loans to the Borrowers
    and the obligation of the Borrowers to repay such Revolving Credit Loans
    shall also be evidenced by a Revolving Credit Note payable to the order of
    such Lender. Each Revolving Credit Note shall be dated the Effective Date
    (or such later date on which such Lender becomes a "Lender" hereunder) and
    be duly and validly executed and delivered by the applicable Borrower.
 5. Extension of Revolving Credit Facility. Upon the request of the Borrowers,
    the Lenders may, in their sole discretion, effective as of the third and any
    subsequent Anniversary, agree to extend the Revolving Credit Facility for an
    additional period of one year. Each such extension shall be effected by the
    delivery to the Borrowers of a written notice to that effect by the Lenders,
    not less than 30 days prior to the third Anniversary or such subsequent
    Anniversary.

    ARTICLE 2A

    LETTER OF CREDIT GUARANTEES

    SECTION 2A.1 Agreement to Issue. Upon the terms and subject to the
    conditions of, and in reliance upon the representations and warranties made
    under, this Agreement, FCC agrees to issue or cause the issuance of,
    including by issuance of Letter of Credit Guarantees, for the account of
    Borrowers or one or more Borrowers, Letters of Credit in accordance with
    this Article 2A, from time to time during the period commencing on the
    Effective Date and ending on the Termination Date.

    SECTION 2A.2 Amounts. FCC shall not have any obligation to issue or cause
    the issuance of any Letter of Credit at any time:

     a. if, after giving effect to the issuance of the requested Letter of
        Credit, (i) the aggregate Letter of Credit Obligations of the Borrowers
        would exceed the Letter of Credit Facility or (ii) the aggregate
        principal amount of Revolving Credit Loans outstanding plus the
        aggregate Letter of Credit Obligations, would exceed the lesser of (A)
        the Revolving Credit Facility and (B) the Borrowing Base; or
     b. which has a term longer than one calendar year or an expiration date
        after the Termination Date.
    
        SECTION 2A.3 Conditions. The obligation of FCC to issue any Letter of
        Credit Guarantee is subject to the satisfaction of (a) the applicable
        conditions precedent contained in Article 5 and (b) the following
        additional conditions precedent in a manner satisfactory to the Agent
        and FCC:
    
         i.  one or more of the Borrowers shall have delivered to FCC and the
             Agent at such times and in such manner as FCC or the Agent may
             prescribe, a Reimbursement Agreement and such other documents as
             may be required pursuant to the terms thereof, and the form of the
             proposed Letter of Credit, all of which shall be satisfactory in
             form and substance, as completed, to the Issuing Bank, FCC and the
             Agent in their respective reasonable credit judgment; and
         ii. as of the date of issuance, no law, rule or regulation, or order of
             any court, arbitrator or governmental authority having jurisdiction
             or authority over FCC shall purport by its terms to enjoin or
             restrain FCC or commercial financing entities, generally, from
             issuing guarantees, including guarantees of letter of credit
             obligations, of the type and in the amount of the proposed Letter
             of Credit Guarantee or the proposed Letter of Credit Guarantee
             specifically.
    
        SECTION 2A.4 Issuance of Letter of Credit Guarantees.
    
        [restart]Request for Issuance
        . The Borrower's Representative shall give the Issuing Bank, FCC and the
        Agent written notice of one or more of Borrower's request for the
        issuance of a Letter of Credit no later than six Business Days prior to
        the proposed date of issuance. Such notice shall be irrevocable and
        shall be accompanied by a completed Reimbursement Agreement specifying
        at least the name of each Borrower which will appear as an account party
        on the face of such Letter of Credit, the original face amount of the
        Letter of Credit requested, the effective date (which date shall be a
        Business Day) of issuance of such requested Letter of Credit, whether
        the Letter of Credit may be drawn in a single or in multiple draws
        (which draws shall be made by sight draft only), the date on which such
        requested Letter of Credit is to expire (which date shall be a Business
        Day on or prior to the Termination Date), the purpose for which the
        Letter of Credit is to be issued and the beneficiary of the Letter of
        Credit. The Borrower's Representative shall attach to such notice the
        form of the Letter of Credit requested to be issued.
        Responsibilities of the Agent; Issuance
        . The Agent shall determine, as of the Business Day immediately
        preceding the requested effective date of issuance of a Letter of Credit
        set forth in the notice from the Borrower's Representative pursuant to
        Section 2A
        , the amount of Letter of Credit Availability. If (i) the form of
        requested Letter of Credit delivered by the Borrowers to the Agent is
        acceptable to FCC, the Issuing Bank and the Agent in their sole,
        reasonable discretion, and (ii) the amount of the Letter of Credit
        Guarantee necessary to procure the issuance by the Issuing Bank of such
        Letter of Credit is less than or equal to the Letter of Credit
        Availability, then FCC will join in the application for such Letter of
        Credit or otherwise cause the Issuing Bank to issue the requested Letter
        of Credit.
        Notice of Issuance
        . Promptly after the issuance of any Letter of Credit supported by a
        Letter of Credit Guarantee, FCC or the Issuing Bank shall give the Agent
        written or facsimile notice, or telephonic notice confirmed promptly
        thereafter in writing, of the issuance of such Letter of Credit, and the
        Agent shall give each Lender a periodic written report, not less
        frequently than monthly, of each such Letter of Credit outstanding as of
        the date thereof, the amount available to be drawn thereunder and the
        expiration date thereof.
        No Extension or Amendment
        . FCC shall not cause any Letter of Credit to be extended or amended
        unless the requirements of this
        Section 2A
        are met as though a new Letter of Credit were being requested and
        issued.
    
        SECTION 2A.5 Duties of FCC. The rights and obligations of the Issuing
        Bank in connection with any Letter of Credit shall be governed by the
        Reimbursement Agreement for such Letter of Credit and in no event shall
        the Agent or any Lender have any liability or obligation to any Borrower
        for any failure or refusal or delay by the Issuing Bank to issue, or
        error in issuing, any Letter of Credit. Any action taken or omitted to
        be taken by FCC under or in connection with any Letter of Credit
        Guarantee, if taken or omitted in the absence of gross negligence or
        willful misconduct, shall not result in any liability of FCC to any
        Lender or relieve any Lender of its obligations hereunder to FCC. In
        determining whether to pay under any Letter of Credit Guarantee, FCC
        shall have no obligation to confirm that the Issuing Bank acted properly
        in honoring any drawing under the related Letter of Credit and shall be
        entitled to rely on the Issuing Bank's demand for payment as sufficient
        evidence of the Issuing Bank's entitlement thereto.
    
        SECTION 2A.6 Payment of Reimbursement Obligations.
    
        [restart]
        Payment to Issuing Bank, FCC
        . Notwithstanding any provisions to the contrary in any Reimbursement
        Agreement, the Borrowers agree, jointly and severally, for the benefit
        of FCC and the other Lenders, to reimburse the Issuing Bank for any
        drawings (whether partial or full) under each Letter of Credit on demand
        and agree to pay to the Issuing Bank the amount of all other
        Reimbursement Obligations and other amounts payable to the Issuing Bank
        under or in connection with such Letter of Credit in accordance with the
        Reimbursement Agreement. If FCC shall pay any amount under any Letter of
        Credit Guarantee, the Borrowers shall, jointly and severally, unless the
        Borrowers shall have already paid the amount in respect of which payment
        was made under such Letter of Credit Guarantee to the Issuing Bank in
        accordance with a Reimbursement Agreement, pay to FCC on the first
        Business Day following such payment, an amount equal to the amount of
        the payment made by FCC under such Letter of Credit Guarantee, together
        with interest on such amount for the period from FCC's payment under the
        applicable Letter of Credit Guarantee, until repayment in full of such
        amount, at the interest rate then applicable to Base Rate Revolving
        Credit Loans. So long as FCC remains unpaid, it shall be subrogated to
        all rights and remedies of (i) the Issuing Bank under the related
        Reimbursement Agreement and (ii) any beneficiary of such Letter of
        Credit whose claims against the account party on such Letter of Credit
        have been satisfied with proceeds of drawing under such Letter of
        Credit.
        Recovery or Avoidance of Payments
        . In the event any payment by or on behalf of the Borrowers with respect
        to any Letter of Credit (or any Reimbursement Obligation relating
        thereto) or any Letter of Credit Guarantee received by FCC, the Issuing
        Bank or by the Agent and distributed by the Agent to the Lenders on
        account of their respective participations therein, is thereafter set
        aside, avoided or recovered from FCC, the Issuing Bank or the Agent in
        connection with any receivership, liquidation or bankruptcy proceeding,
        the Lenders shall, upon demand by the Agent, pay to the Agent, for the
        account of the Agent, FCC or the Issuing Bank, as the case may be, their
        respective Commitment Percentages of such amount set aside, avoided or
        recovered together with interest at the rate required to be paid by the
        Agent, FCC or the Issuing Bank upon the amount required to be repaid by
        it.
    
        SECTION 2A.7 Participations.
    
        [restart]
        Purchase of Participations
        . Immediately upon the Effective Date as to Letters of Credit
        outstanding on the Effective Date and immediately upon issuance by the
        Issuing Bank of any other Letter of Credit, each Lender shall be deemed
        to have irrevocably and unconditionally purchased and received without
        recourse or warranty, an undivided interest and participation in the
        Letter of Credit Obligations thereunder, equal to such Lender's
        Commitment Percentage thereof (including, without limitation, all
        obligations of the Borrowers with respect thereto, other than amounts
        owing to FCC or for the account of the Issuing Bank under
        Section 4.2(b)
        , and any security therefor or guaranty or other supporting obligation
        pertaining thereto).
        Sharing of Letter of Credit Payments
        . In the event that FCC makes a payment under any Letter of Credit
        Guarantee and shall not have been repaid such amount pursuant to
        Section 2A
        , then the Borrowers shall be deemed to have requested a Base Rate
        Revolving Credit Loan in the amount of such payment and, notwithstanding
        the occurrence or continuance of a Default or Event of Default at the
        time of such payment, each Lender shall be absolutely obligated to make
        its ratable portion of such Loan available to the Administrative Agent
        for disbursement as provided by
        Section 2.2(b)
        or to purchase a participation in the payment made by FCC under any such
        Letter of Credit Guarantee.
        Sharing of Reimbursement Obligation Payments
        . Whenever FCC receives a payment from or on behalf of the Borrowers or
        the Issuing Bank on account of a Reimbursement Obligation as to which
        the Agent has previously received for the account of FCC payment from a
        Lender pursuant to this
        Section 2A
        , FCC shall promptly pay to the Agent, for the benefit of such Lender,
        such Lender's Commitment Percentage of the amount of such payment from
        the Borrowers or the Issuing Bank in Dollars. Each such payment shall be
        made by FCC on the Business Day on which FCC receives immediately
        available funds from the Borrowers or the Issuing Bank pursuant to the
        immediately preceding sentence, if received prior to 11:00 a.m. on such
        Business Day, and otherwise on the next succeeding Business Day.
        Documentation
        . Upon the request of any Lender, the Agent shall furnish to such Lender
        copies of any Letter of Credit, Reimbursement Agreement, Letter of
        Credit Guarantee or application for any Letter of Credit and such other
        documentation as to Letters of Credit as may reasonably be requested by
        such Lender.
        Obligations Irrevocable
        . The obligations of each Lender to make payments to the Agent with
        respect to any Letter of Credit or Letter of Credit Guarantee in respect
        thereof and its participation therein pursuant to the provisions of this
        Section 2A
        or otherwise and the obligations of the Borrowers to make payments to
        FCC, the Issuing Bank or to the Agent, for the account of Lenders, shall
        be irrevocable, shall not be subject to any qualification or exception
        whatsoever and shall be made in accordance with the terms and conditions
        of this Agreement (assuming, in the case of the obligations of the
        Lenders to make such payments, that the Letter of Credit has been issued
        in accordance with
        Section 2A
        ), including, without limitation, any of the following circumstances:
         i.   Any lack of validity or enforceability of this Agreement or any of
              the other Loan Documents;
         ii.  The existence of any claim, set-off, defense or other right which
              the Borrowers (or any of them) may have at any time against a
              beneficiary named in a Letter of Credit or any transferee of any
              Letter of Credit (or any Person for whom any such transferee may
              be acting), any Lender, FCC, the Issuing Bank or any other Person,
              whether in connection with this Agreement, any Letter of Credit,
              the transactions contemplated herein or any unrelated transactions
              (including any underlying transactions between the Borrowers or
              any other Person and the beneficiary named in any Letter of
              Credit);
         iii. Any draft, certificate or any other document presented under the
              Letter of Credit upon which payment has been made in good faith
              and according to its terms proving to be forged, fraudulent,
              invalid or insufficient in any respect or any statement therein
              being untrue or inaccurate in any respect;
         iv.  The surrender or impairment of any Collateral or any other
              security for the Secured Obligations or the performance or
              observance of any of the terms of any of the Loan Documents;
         v.   The occurrence of any Default or Event of Default; or
         vi.  FCC's, the Issuing Bank's or the Agent's failure to deliver the
              notice provided for in Section 2A.
    
        SECTION 2A.8 Indemnification, Exoneration.
    
        [restart]
        Indemnification
        . In addition to amounts payable as elsewhere provided in this
        Article 2A
        , the Borrowers, jointly and severally, agree to protect, indemnify, pay
        and save harmless the Lenders, FCC, the Issuing Bank and the Agent from
        and against any and all claims, demands, liabilities, damages, losses,
        costs, charges and expenses (including reasonable attorneys' fees) which
        any Lender, FCC, the Issuing Bank or the Agent may incur or be subject
        to as a consequence, directly or indirectly, of
         i.  the issuance of any Letter of Credit, other than as a result of its
             gross negligence or willful misconduct or failure to comply with
             Applicable Law, as determined by a court of competent jurisdiction,
             or
         ii. the failure of the Issuing Bank to honor a drawing under any Letter
             of Credit as a result of any act or omission, whether rightful or
             wrongful, of any present or future de jure or de facto governmental
             authority (all such acts or omissions being hereinafter referred to
             collectively as "Government Acts").
    
        Assumption of Risk by the Borrowers
        . As among the Borrowers, the Lenders, FCC, the Issuing Bank and the
        Agent, the Borrowers assume all risks of the acts and omissions of, or
        misuse of any of the Letters of Credit by, the respective beneficiaries
        of such Letters of Credit. In furtherance and not in limitation of the
        foregoing, subject to the provisions of the applications for the
        issuance of Letters of Credit, the Lenders, FCC, the Issuing Bank and
        the Agent shall not be responsible for:
         i.   the form, validity, sufficiency, accuracy, genuineness or legal
              effect of any document submitted by any Person in connection with
              the application for and issuance of and presentation of drafts
              with respect to any of the Letters of Credit, even if it should
              prove to be in any or all respects invalid, insufficient,
              inaccurate, fraudulent or forged;
         ii.  the validity or sufficiency of any instrument transferring or
              assigning or purporting to transfer or assign any Letter of Credit
              or the rights or benefits thereunder or proceeds thereof, in whole
              or in part, which may prove to be invalid or ineffective for any
              reason;
         iii. errors, omissions, interruptions or delays in transmission or
              delivery of any messages, by mail, cable, telegraph, telex or
              otherwise, whether or not they be in cipher;
         iv.  errors in interpretation of technical terms;
         v.   any loss or delay in the transmission or otherwise of any document
              required in order to make a drawing under any Letter of Credit or
              of the proceeds thereof;
         vi.  the misapplication by the beneficiary of any Letter of Credit of
              the proceeds of any drawing under such Letter of Credit; or
         vii. any consequences arising from causes beyond the control of the
              Lenders, FCC, the Issuing Bank or the Agent, including, without
              limitation, any Government Acts.
    
        None of the foregoing shall affect, impair or prevent the vesting of any
        of the Agent's rights or powers under this Section 2A.8.
    
        Exoneration
        . In furtherance and extension, and not in limitation, of the specific
        provisions set forth above, any action taken or omitted by the Agent,
        FCC, the Issuing Bank or any Lender under or in connection with any of
        the Letters of Credit or any related certificates, if taken or omitted
        in good faith and in conformance with Applicable Law, shall not result
        in any liability of any Lender, FCC, the Issuing Bank or the Agent to
        the Borrowers or relieve any Borrower of any of its obligations
        hereunder to any such Person.

ARTICLE 2B.

IRB LETTER OF CREDIT

Upon satisfaction of the applicable conditions set forth in Section 5.1, and in
reliance upon the representations and warranties made under this Agreement, FCC
agrees to cause the issuance of the IRB Letter of Credit described in clause
(ii) of the definition thereof on the Effective Date.



TERM LOAN FACILITIES

    Term Loan Facilities.

    Term Loan A
    . Upon the terms and subject to the conditions of, and in reliance upon the
    representations and warranties made under, this Agreement, FCC agrees to
    make the Term Loan A to the Borrowers on the Effective Date in a principal
    amount equal to the Term Loan A Facility.
    Term Loan B
    . Upon the terms and subject to the conditions of, and in reliance upon the
    representations and warranties made under, this Agreement, each Lender
    agrees severally, but not jointly, from the Effective Date to but excluding
    the Termination Date, to make the Term Loan B to the Borrowers from time to
    time in incremental Term Loan B Advances in an aggregate principal amount at
    any one time outstanding equal to such Lender's Commitment Percentage of the
    Term Loan B Availability. The principal amount of any Term Loan B Advance
    which is repaid may be reborrowed by the Borrowers, subject to the terms and
    conditions of this Agreement and in accordance with
    Article 3
    .

 1. Manner of Borrowing Term Loans. The Borrowers, through the Borrowers'
    Representative, shall, if all or any part of the Term Loan A is to be made
    as a LIBOR Term Loan, give the Agent at least two (2) Business Days' prior
    written notice of the occurrence of the Effective Date. The Borrowers,
    through the Borrowers' Representative, shall give the Agent at least three
    (3) Business Days notice of each proposed borrowing of a Term Loan B
    Advance. Each notice requesting a Term Loan B Advance shall set forth (i)
    the aggregate principal amount of the requested Term Loan B Advance, which
    shall not be less than $250,000 and which shall not exceed in the aggregate
    the Term Loan B Availability, (ii) the Borrower or Borrowers on whose behalf
    the advance is being requested and the amount requested by each and the date
    on which the requested advance is to be made, (iii) the cost (exclusive of
    "soft costs") or orderly liquidation value of the specifically identified
    new or used Equipment, respectively, for which the proceeds are to be used
    to acquire or to reimburse a Borrower for payments made for the acquisition
    thereof, as to which no prior Term Loan B Advance has been requested or
    made, (iv) a certification that the amount requested does not exceed 80% of
    the "hard cost" of any such new Equipment or the orderly liquidation value
    (as established to the satisfaction of the Agent in its reasonable judgment)
    of any used such Equipment, and (v) the purchase invoices relating to such
    Equipment. Upon receipt of such notice from the Borrowers' Representative,
    the Agent shall promptly notify each Lender thereof. Each Lender will make
    the amount equal to its Commitment Percentage of the aggregate principal
    amount of the respective Term Loans available to the Agent, for the account
    of the Borrowers, at the office of the Agent, prior to 12:00 noon on the
    borrowing date in funds immediately available to the Agent. On the borrowing
    date, upon satisfaction of the applicable conditions set forth in Sections
    5.1 and 5.2 and completion of any actions required by the provisions of
    Section 7.2, the Agent will disburse the Term Loans, in same day funds in
    accordance with the terms of a disbursement letter from the Borrowers'
    Representative to the Agent.
 2. Repayment of Term Loans.
    Loan A
    . The principal amount of each Term Loan A is due and payable, and shall be
    repaid in full by the Borrowers, in consecutive installments on successive
    Installment Payment Dates as follows: eleven (11) installments each in an
    amount equal to $250,000 and a final installment on the Termination Date in
    the amount of the then-unpaid balance of such Term Loan A.
    Term Loan B
    . On July 1, 2002 and on each July 1 and December 31 of each year thereafter
    the aggregate amount of Term Loan B Advances outstanding as to which no
    repayment schedule has been established shall be due and payable, and shall
    be repaid in full by the Borrowers, in consecutive installments on
    successive Installment Payment Dates as follows: each installment shall be
    in an amount determined by dividing the principal amount of all Term Loan B
    Advances subject to such determination by 20, except that the final
    installment shall be payable on the Termination Date in the amount of the
    then-unpaid balance of such Term Loan B Advances. Any amounts of the Term
    Loan B repaid from time to time may be reborrowed in accordance with the
    provisions of
    Section 3.2
    .

 3. Prepayment of Term Loans.
        Voluntary Prepayment
        . Provided that Availability immediately prior to and after giving
        effect to any such voluntary prepayment is not less than $500,000, the
        Borrowers shall have the right at any time and from time to time, upon
        at least five days' prior written notice by the Borrowers'
        Representative to the Agent, to prepay, without premium or penalty, the
        Term Loans. Each partial prepayment of a Term Loan shall be in a
        principal amount equal to $50,000 or any integral multiple thereof. On
        the prepayment date, the Borrowers shall pay interest on the amount
        prepaid, accrued to the prepayment date. Any notice of prepayment given
        by the Borrowers' Representative hereunder shall be irrevocable, and the
        amount to be prepaid (including accrued interest) shall be due and
        payable on the date designated in the notice.
        [Reserved].
        Prepayment on Asset Disposition
        . Any and all amounts received by a Borrower as cash proceeds (after
        deducting related expenses and taxes) from the sale (subject to such
        restrictions and consents as may be required in the Loan Documents) of
        any Real Estate or Equipment, to the extent such proceeds exceed (i)
        $100,000 in the case of any single parcel or item of Real Estate or
        Equipment, or (ii) $250,000 in the aggregate for all Real Estate and
        Equipment as to any Borrower sold during any twelve-month period, shall
        be paid by all Borrowers to the Agent for application to the Secured
        Obligations and shall be applied first to the outstanding principal of
        the Term Loan B to the extent thereof, second to the outstanding
        principal of the Term Loan A to the extent thereof and third to the
        outstanding Revolving Credit Loans to the extent thereof, with any
        excess to be deposited with the Agent to be held as cash collateral for
        the Secured Obligations and applied by the Agent from time to time to
        outstanding Revolving Credit Loans promptly upon the making of such
        Revolving Credit Loans or, after the Termination Date, to any of the
        Secured Obligations in such manner as the Agent shall determine in its
        sole discretion. All prepayments of the Term Loan A and the Term Loan B
        shall be applied to the principal installments payable thereon in
        inverse order of maturity (or, in the case of the Term Loan B, to the
        aggregate principal amount outstanding if there are not any scheduled
        installments yet specified).
        [Reserved]
     a. Prepayment on Termination. The Borrowers shall be obligated to prepay
        the Term Loans in full together with accrued and unpaid interest thereon
        upon any termination of this Agreement pursuant to Section 4.6 or
        otherwise or upon any acceleration of the Term Loans pursuant to Article
        12.
        Application of Prepayments
        . Each prepayment under this
        Section 3.4
        shall first be applied ratably to the scheduled principal installments
        of Term Loan B in the inverse order of their maturities until paid in
        full, and then ratably to the scheduled principal installments of each
        Term Loan A in the inverse order of their maturities until paid in full.
        Any amounts prepaid under this
        Section 3.4
        with respect to Term Loan A may not be reborrowed.

 4. Term Notes. Each Term Loan A made by each Lender and the obligation of the
    Borrowers to repay such Loan shall be evidenced by this Agreement and by a
    Term Note A made by the Borrowers, jointly and severally, payable to the
    order of such Lender. Each Term Loan B made by each Lender and the
    obligation of the Borrowers to repay such Loan shall be evidenced by this
    Agreement and by a Term Note B made by the Borrowers, jointly and severally,
    payable to the order of such Lender. Each Term Note A and B shall be dated
    the Effective Date and be duly and validly executed and delivered by the
    Borrowers.



GENERAL LOAN PROVISIONS; JOINT AND SEVERAL LIABILITY

 1.  Interest.
      a. Subject to the provisions of Section 4.1(c), the Borrowers, jointly and
         severally, will pay interest on the unpaid principal amount of the Base
         Rate Loans made to any one of them, for each day from the day such Loan
         was made until such Loan is due (whether upon demand, at maturity, by
         reason of acceleration or otherwise) at a rate per annum equal to the
         sum of (i) the Applicable Interest Margin and (ii) the Base Rate,
         payable monthly in arrears as it accrues on each Interest Payment Date.
      b. Subject to the provisions of Section 4.1(c), the Borrowers, jointly and
         severally, will pay interest on the unpaid principal amount of each
         LIBOR Loan for the applicable Interest Period at a rate per annum equal
         to the sum of (i) the Applicable Interest Margin and (ii) LIBOR,
         payable in arrears as it accrues on each Interest Payment Date.
      c. If the Borrowers fail to pay when due (whether upon demand, at
         maturity, by reason of acceleration or otherwise) all or any portion of
         the principal amount of any Loan or if there shall occur an Event of
         Default, each such unpaid amount shall no longer bear interest in
         accordance with the terms of Section 4.1(a) or (b), but shall bear
         interest for each day from the date of such failure to pay or Event of
         Default, as the case may be, until such failure to pay or Event of
         Default shall have been cured or waived, at a rate per annum equal to
         the sum of (i) the Default Interest Margin and (ii) the Base Rate,
         payable on demand. The interest rate provided for in the preceding
         sentence shall, to the extent permitted by Applicable Law, apply to and
         accrue on the amount of any judgment entered with respect to any
         Secured Obligation and shall continue to accrue at such rate during any
         proceeding described in Section 12.1(f) or (g).
      d. The Borrowers will, to the extent permitted by Applicable Law, pay
         interest on the unpaid principal amount of any Secured Obligation that
         is due and payable other than the Loans in accordance with Sections
         4.1(b) or (c), as applicable, as if such Secured Obligation were a Base
         Rate Revolving Credit Loan.
      e. The interest rates provided for in Sections 4.1(a), (b), (c) and (d)
         shall be computed on the basis of a year of 360 days and the actual
         number of days elapsed. Each interest rate determined with reference to
         the Base Rate shall be adjusted automatically as of the opening of
         business on the effective date of each change in the Base Rate.
      f. It is not intended by the Lenders, and nothing contained in this
         Agreement or the Notes shall be deemed, to establish or require the
         payment of a rate of interest in excess of the maximum rate permitted
         by Applicable Law (the "Maximum Rate"). If, in any month, the Effective
         Interest Rate, absent such limitation, would have exceeded the Maximum
         Rate, then the Effective Interest Rate for that month shall be the
         Maximum Rate, and, if in future months, the Effective Interest Rate
         would otherwise be less than the Maximum Rate, then the Effective
         Interest Rate shall remain at the Maximum Rate until such time as the
         amount of interest paid hereunder equals the amount of interest which
         would have been paid if the same had not been limited by the Maximum
         Rate. In the event, upon payment in full of the Secured Obligations,
         the total amount of interest paid or accrued under the terms of this
         Agreement is less than the total amount of interest which would have
         been paid or accrued if the Effective Interest Rate had at all times
         been in effect, then the Borrowers shall, to the extent permitted by
         Applicable Law, pay to the Lenders an amount equal to the excess, if
         any, of (i) the lesser of (A) the amount of interest which would have
         been charged if the Maximum Rate had, at all times, been in effect and
         (B) the amount of interest which would have accrued had the Effective
         Interest Rate, at all times, been in effect and (ii) the amount of
         interest actually paid or accrued under this Agreement. In the event
         the Lenders receive, collect or apply as interest any sum in excess of
         the Maximum Rate, such excess amount shall be applied to the reduction
         of the principal balance of the Secured Obligations, and if no such
         principal is then outstanding, such excess or part thereof remaining,
         shall be paid to the Borrowers.

 2.  Certain Fees.
     Origination Fee
     . On the Effective Date, as additional consideration for the extensions of
     credit provided for hereunder, the Borrowers shall pay to the Agent, for
     the sole benefit of FCC, an origination fee in accordance with the
     provisions of a separate agreement between the Borrowers and the Agent.
     Letter of Credit Fees
     . The Borrowers, jointly and severally, agree to pay to the Agent, through
     its Treasury and International Services Group, (i) for the ratable benefit
     of the Lenders, letter of credit fees, and (ii) for the account of the
     Issuing Bank, the fees and charges of the Issuing Bank, in each case as
     described in and in accordance with the provisions of a separate agreement
     between the Borrowers and the Agent.

 3.  Manner of Payment.
      a. Except as otherwise expressly provided in Section 8.1(b), each payment
         (including prepayments) by the Borrowers (or any of them) on account of
         the principal of or interest on the Loans or of any other amounts
         payable to the Lenders under this Agreement or any Note shall be made
         not later than 12:00 noon on the date specified for payment under this
         Agreement to the Agent, for the account of the Lenders, at the Agent's
         Office, in Dollars, in immediately available funds and shall be made
         without any setoff, counterclaim or deduction whatsoever. Any payment
         received after such time but before 5:00 p.m. on such day shall be
         deemed a payment on such date for the purposes of Section 12.1, but for
         all other purposes shall be deemed to have been made on the next
         succeeding Business Day.
      b. Each Borrower hereby irrevocably authorizes each Lender and each
         Affiliate of such Lender and each participant herein to charge any
         account of such Borrower maintained with such Lender or such Affiliate
         or participant with such amounts as may be necessary from time to time
         to pay any Secured Obligations (whether or not owed to such Lender,
         Affiliate or participant) which are not paid when due.

 4.  General. If any payment under this Agreement or any Note shall be specified
     to be made upon a day which is not a Business Day, it shall be made on the
     next succeeding day which is a Business Day and such extension of time
     shall in such case be included in computing the amount of such payment or
     interest, if any, in connection with such payment.
 5.  Loan Accounts; Statements of Account.
      a. Each Lender shall open and maintain on its books a loan account in the
         Borrowers' name (each, a "Loan Account" and collectively, the "Loan
         Accounts"). Each such Loan Account shall show as debits thereto each
         Loan made under this Agreement by such Lender to the Borrowers and as
         credits thereto all payments received by such Lender and applied to
         principal of such Loan, so that the balance of the Loan Account at all
         times reflects the principal amount due such Lender from the Borrowers.
      b. The Agent shall maintain on its books a control account for the
         Borrowers in which shall be recorded (i) the amount of each
         disbursement made hereunder, (ii) the amount of any principal or
         interest due or to become due from the Borrowers hereunder, and
         (iii) the amount of any sum received by the Agent hereunder from the
         Borrowers and each Lender's ratable share therein.
      c. The entries made in the accounts pursuant to subsections (a) and (b)
         above shall be prima facie evidence, in the absence of manifest error,
         of the existence and amounts of the obligations of the Borrowers
         therein recorded and in case of discrepancy between such accounts, in
         the absence of manifest error, the accounts maintained pursuant to
         subsection (b) above shall be controlling.
      d. The Agent will account separately to the Borrowers monthly with a
         statement of Loans, charges and payments made to and by the Borrowers
         pursuant to this Agreement, and such accounts rendered by the Agent
         shall be deemed final, binding and conclusive, save for manifest error,
         unless the Agent is notified by the Borrowers in writing to the
         contrary within 30 days of the date the account to the Borrowers was so
         rendered. Such notice by the Borrowers shall be deemed an objection to
         only those items specifically objected to therein. Failure of the Agent
         to render such account shall in no way affect the rights of the Agent
         or of the Lenders hereunder.

 6.  Termination of Agreement. The Borrowers shall have the right, at any time,
     to terminate this Agreement upon not less than 30 Business Days' prior
     written notice of their intention to terminate this Agreement, which notice
     shall specify the effective date of such termination. Upon receipt of such
     notice, the Agent shall promptly notify each Lender thereof. On the date
     specified in such notice, such termination shall be effected, provided,
     that the Borrowers shall, on or prior to such date, pay to the Agent, for
     the account of the Lenders, in same day funds, an amount equal to all
     Secured Obligations then outstanding, including, without limitation, all
     (i) accrued interest thereon, (ii) all accrued fees provided for hereunder,
     and (iii) any amounts payable to the Lenders and the Agent pursuant to
     Sections 4.10, 15.2, 15.3 and 15.14 and in addition thereto, shall deliver
     to the Agent, in respect of each outstanding Letter of Credit, collateral
     consisting of cash or Cash Equivalents or other security satisfactory to
     the Issuing Bank in its sole discretion in an amount equal to the related
     Letter of Credit Obligations to be held by the Issuing Bank as collateral
     security for the payment of and to be applied to the payment of any amounts
     which may thereafter become due with respect to any Letter of Credit.
     Additionally, if requested by any Lender, the Borrowers shall provide the
     Agent and the Lenders with an indemnification agreement in form and
     substance satisfactory to the Agent and the Lenders with respect to
     returned and dishonored items and such other matters as the Agent or any
     Lender shall reasonably request. Following a notice of termination as
     provided for in this Section 4.6 and upon payment in full of the amounts
     specified in this Section 4.6, this Agreement shall be terminated and the
     Agent, the Lenders and the Borrowers shall have no further obligations to
     any other party hereto except for the obligations to the Agent and the
     Lenders pursuant to Section 15.14 hereof.
 7.  Making of Loans.
     Nature of Obligations of Lenders to Make Loans
     . The obligations of the Lenders under this Agreement to make Revolving
     Credit Loans and Term Loans are several and are not joint or joint and
     several.
     Assumption by Agent
     . Subject to the provisions of
     Section 4.8
     and notwithstanding the occurrence or continuance of a Default or Event of
     Default or other failure of any condition to the making of Revolving Credit
     Loans hereunder subsequent to the Effective Date, unless the Agent shall
     have received notice from a Lender in accordance with the provisions of
     Section 4.7(c)
     prior to a proposed borrowing date that such Lender will not make available
     to the Agent such Lender's portion of such Revolving Credit Loan, the Agent
     may assume that such Lender will make such Loan available to the Agent in
     accordance with
     Section 2.2(a)
     , and the Agent may, in reliance upon such assumption, make available to
     the Borrowers on such date a corresponding amount. If and to the extent
     such Lender shall not make its Loan available to the Agent, such Lender, on
     the one hand, and the Borrowers, jointly and severally, on the other,
     severally agree to repay to the Agent forthwith on demand such
     corresponding amount (the "Make-Whole Amount"), together with interest
     thereon for each day from the date such amount is made available to the
     Borrowers until the date such amount is repaid to the Agent at the
     Effective Interest Rate or, if lower, subject to
     Section 4.1(e)
     , the Maximum Rate;
     provided, however
     , that if on the Interest Payment Date next following the date on which any
     Lender pays interest to the Agent at the Effective Rate or the Maximum Rate
     on a Make-Whole Amount as aforesaid, the Borrowers default in making the
     interest payment due on such Interest Payment Date, then the Agent shall
     reimburse such Lender for the excess, if any, of the amount of interest so
     paid by such Lender on the Make-Whole Amount and the amount of interest
     that such Lender would have paid had the Lender been required to pay
     interest on the Make-Whole Amount at the Federal Funds Effective Rate. If
     such Lender shall repay to the Agent such corresponding amount, the amount
     so repaid shall constitute such Lender's Loan made on such borrowing date
     for purposes of this Agreement. The failure of any Lender to make its Loan
     available shall not (without regard to whether a Borrower shall have
     returned the amount thereof to the Agent in accordance with this
     Section 4.7
     ) relieve it or any other Lender of its obligation, if any, hereunder to
     make its Loan available on such borrowing date, but no Lender shall be
     responsible for the failure of any other Lender to make its Loan available
     on the borrowing date.
     Delegation of Authority to Agent
     . Without limiting the generality of
     Section 14.1
     , each Lender expressly authorizes the Agent to determine on behalf of such
     Lender (i) any reduction or increase of the Applicable Percentage, so long
     as such Applicable Percentage does not at any time exceed the rate set
     forth in the definition thereof, (ii) the creation or elimination of any
     reserves against the Revolving Credit Facility and the Borrowing Base, and
     (iii) whether or not Inventory or Accounts shall be deemed to constitute
     Eligible Inventory or Eligible Accounts. Such authorization may be
     withdrawn by the Required Lenders by giving the Agent written notice of
     such withdrawal signed by the Required Lenders;
     provided, however,
     that unless otherwise agreed by the Agent, such withdrawal of authorization
     shall not become effective until the thirtieth Business Day after receipt
     of such notice by the Agent. Thereafter, the Required Lenders shall jointly
     instruct the Agent in writing regarding such matters with such frequency as
     the Required Lenders shall jointly determine. Unless and until the Agent
     shall have received written notice, which shall have become effective, from
     the Required Lenders as to the existence of a Default, an Event of Default
     or some other circumstance which would relieve the Lenders of their
     respective obligations to make Loans hereunder, which notice shall be in
     writing and shall be signed by the Required Lenders and shall expressly
     state that the Required Lenders do not intend to make available to the
     Agent Revolving Credit Loans made after the effective date of such notice,
     the Agent shall be entitled to continue to make the assumptions described
     in
     Section 4.7(b)
     . The notice described in the preceding sentence shall become effective on
     the third Business Day after receipt of such notice by the Agent, unless
     otherwise agreed by the Agent; during the period between receipt of such
     notice, and effectiveness thereof, the Agent shall be entitled to make the
     assumptions described in
     Section 4.7(b)
     as to any Loan as to which it has not received written notice to the
     contrary prior to 11:00 a.m. on the Business Day next preceding the day on
     which the Loan is to be made. The Agent shall not be required to make any
     Loan for the account of any Lender as to which it shall have received
     notice of such Lender's intention not to make its Loan available to the
     Agent. Any withdrawal of authorization under this
     Section 4.7(c)
     shall not affect the validity of any Loans or other determinations made or
     actions taken or omitted prior to the effectiveness thereof.

 8.  Settlement Among Lenders.
     Term Loans
     . The Agent shall pay to each Lender on each Interest Payment Date or
     Installment Payment Date, as the case may be, its ratable share, based upon
     the principal amount of the applicable Term Loans owing to such Lender, of
     all payments received by the Agent hereunder in immediately available funds
     in respect of the principal of, or interest on, the Term Loans, net of any
     amounts payable by such Lender to the Agent, by wire transfer of same day
     funds.
     Revolving Credit Loans
     . It is agreed that each Lender's Net Outstandings are intended by the
     Lenders to be equal at all times to such Lender's Commitment Percentage of
     the aggregate principal amount of all Revolving Credit Loans outstanding.
     Notwithstanding such agreement, the several and not joint obligation of
     each Lender to fund Revolving Credit Loans made in accordance with the
     terms of this Agreement ratably in accordance with such Lender's Commitment
     Percentage and each Lender's right to receive its ratable share of
     principal payments on Revolving Credit Loans made by it in accordance with
     its Commitment Percentage, the Lenders agree that in order to facilitate
     the administration of this Agreement and the Loan Documents that settlement
     among them may take place on a periodic basis in accordance with the
     provisions of this
     Section 4.8
     .
     Settlement Procedures as to Revolving Credit Loans
     . To the extent and in the manner hereinafter provided in this
     Section 4.8
     , settlement among the Lenders as to Revolving Credit Loans may occur
     periodically on Settlement Dates determined from time to time by the Agent,
     which may occur before or after the occurrence or during the continuance of
     a Default or Event of Default and whether or not all of the conditions set
     forth in
     Section 5.2
     have been met. On each Settlement Date, payments shall be made by or to FCC
     and the other Lenders in the manner provided in this
     Section 4.8
     in accordance with the Settlement Report delivered by the Agent pursuant to
     the provisions of this
     Section 4.8
     in respect of such Settlement Date so that as of each Settlement Date, and
     after giving effect to the transactions to take place on such Settlement
     Date, each Lender's Net Outstandings shall equal such Lender's Commitment
     Percentage of the Revolving Credit Loans outstanding.
     Selection of Settlement Dates
     . If the Agent elects, in its discretion, but subject to the consent of
     FCC, to settle accounts among the Lenders with respect to principal amounts
     of Revolving Credit Loans less frequently than each Business Day, then the
     Agent shall designate periodic Settlement Dates which may occur on any
     Business Day after the Effective Date;
     provided, however
     , that the Agent shall designate as a Settlement Date any Business Day
     which is an Interest Payment Date; and
     provided further,
     that a Settlement Date shall occur at least once during each seven-day
     period. The Agent shall designate a Settlement Date by delivering to each
     Lender a Settlement Report not later than 12:00 noon on the proposed
     Settlement Date, which Settlement Report will be in the form of
     Exhibit E
     hereto and shall be computed with respect to the period beginning on the
     next preceding Settlement Date and ending on such designated Settlement
     Date.
     Non-Ratable Loans and Payments
     . Between Settlement Dates, the Agent shall request and FCC may (but shall
     not be obligated to) advance to the Borrowers out of FCC's own funds, the
     entire principal amount of any Revolving Credit Loan requested or deemed
     requested pursuant to
     Section 2.2(a)
     (any such Revolving Credit Loan being referred to as a "Non-Ratable Loan").
     The making of each Non-Ratable Loan by FCC shall be deemed to be a purchase
     by FCC of a 100% participation in each other Lender's Commitment Percentage
     of the amount of such Non-Ratable Loan. All payments of principal, interest
     and any other amount with respect to such Non-Ratable Loan shall be payable
     to and received by the Agent for the account of FCC. Upon demand by FCC,
     with notice thereof to the Agent, each other Lender shall pay to FCC, as
     the repurchase of such participation, an amount equal to 100% of such
     Lender's Commitment Percentage of the principal amount of such Non-Ratable
     Loan. Any payments received by the Agent between Settlement Dates which in
     accordance with the terms of this Agreement are to be applied to the
     reduction of the outstanding principal balance of Revolving Credit Loans,
     shall be paid over to and retained by FCC for such application, and such
     payment to and retention by FCC shall be deemed, to the extent of each
     other Lender's Commitment Percentage of such payment, to be a purchase by
     each such other Lender of a participation in the Revolving Credit Loans
     (including the repurchase of participations in Non-Ratable Loans) held by
     FCC. Upon demand by another Lender, with notice thereof to the Agent, FCC
     shall pay to the Agent, for the account of such other Lender, as a
     repurchase of such participation, an amount equal to such other Lender's
     Commitment Percentage of any such amounts (after application thereof to the
     repurchase of any participations of FCC in such other Lender's Commitment
     Percentage of any Non-Ratable Loans) paid only to FCC by the Agent.
     Net Decrease in Outstandings
     . If on any Settlement Date the increase, if any, in the Dollar amount of
     any Lender's Net Outstandings which is required to comply with the first
     sentence of
     Section 4.8(b)
     is less than such Lender's Commitment Percentage of amounts received by the
     Agent but paid only to FCC since the next preceding Settlement Date, such
     Lender and the Agent, in their respective records, shall apply such
     Lender's Commitment Percentage of such amounts to the increase in such
     Lender's Net Outstandings, and FCC shall pay to the Agent, for the account
     of such Lender, the excess allocable to such Lender.
     Net Increase in Outstandings
     . If on any Settlement Date the increase, if any, in the Dollar amount of
     any Lender's Net Outstandings which is required to comply with the first
     sentence of
     Section 4.8(b)
     exceeds such Lender's Commitment Percentage of amounts received by the
     Agent but paid only to FCC since the next preceding Settlement Date, such
     Lender and the Agent, in their respective records, shall apply such
     Lender's Commitment Percentage of such amounts to the increase in such
     Lender's Net Outstandings, and such Lender shall pay to the Agent, for the
     account of FCC, any excess.
     No Change in Outstandings
     . If a Settlement Report indicates that no Revolving Credit Loans have been
     made during the period since the next preceding Settlement Date, then such
     Lender's Commitment Percentage of any amounts received by the Agent but
     paid only to FCC shall be paid by FCC to the Agent, for the account of such
     Lender. If a Settlement Report indicates that the increase in the Dollar
     amount of a Lender's Net Outstandings which is required to comply with the
     first sentence of
     Section 4.8(b)
     is exactly equal to such Lender's Commitment Percentage of amounts received
     by the Agent but paid only to FCC since the next preceding Settlement Date,
     such Lender and the Agent, in their respective records, shall apply such
     Lender's Commitment Percentage of such amounts to the increase in such
     Lender's Net Outstandings.
     Return of Payments
     . If any amounts received by FCC in respect of the Secured Obligations are
     later required to be returned or repaid by FCC to the Borrowers or any
     other obligor or their respective representatives or successors in
     interest, whether by court order, settlement or otherwise, in excess of the
     FCC's Commitment Percentage of all such amounts required to be returned by
     all Lenders, each other Lender shall, upon demand by FCC with notice to the
     Agent, pay to the Agent for the account of FCC, an amount equal to the
     excess of such Lender's Commitment Percentage of all such amounts required
     to be returned by all Lenders over the amount, if any, returned directly by
     such Lender.
     Payments to Agent, Lenders
     . (A) Payment by any Lender to the Agent shall be made not later than 1:00
     p.m. on the Business Day such payment is due,
     provided
     that if such payment is due on demand by another Lender, such demand is
     made on the paying Lender not later than 10:00 a.m. on such Business Day.
     Payment by the Agent to any Lender shall be made by wire transfer, promptly
     following the Agent's receipt of funds for the account of such Lender and
     in the type of funds received by the Agent,
     provided
     that if the Agent receives such funds at or prior to 1:00 p.m., the Agent
     shall pay such funds to such Lender by 2:00 p.m. on such Business Day. If a
     demand for payment is made after the applicable time set forth above, the
     payment due shall be made by 2:00 p.m. on the first Business Day following
     the date of such demand.
      A. If a Lender shall, at any time, fail to make any payment to the Agent
         required hereunder, the Agent may, but shall not be required to, retain
         payments that would otherwise be made to such Lender hereunder and
         apply such payments to such Lender's defaulted obligations hereunder,
         at such time, and in such order, as the Agent may elect in its sole
         discretion.
      B. With respect to the payment of any funds under this Section 4.8(c),
         whether from the Agent to a Lender or from a Lender to the Agent, the
         party failing to make full payment when due pursuant to the terms
         hereof shall, upon demand by the other party, pay such amount together
         with interest on such amount at the Federal Funds Effective Rate.
     
     Settlement of Other Secured Obligations
     . All other amounts received by the Agent on account of, or applied by the
     Agent to the payment of, any Secured Obligation owed to the Lenders
     (including, without limitation, fees payable to the Lenders pursuant to
     Section 4.2
     and proceeds from the sale of, or other realization upon, all or any part
     of the Collateral or any other security for the Secured Obligations
     following an Event of Default) that are received by the Agent on or prior
     to 1:00 p.m. on a Business Day will be paid by the Agent to each Lender on
     the same Business Day, and any such amounts that are received by the Agent
     after 1:00 p.m. will be paid by the Agent to each Lender on the following
     Business Day. Unless otherwise stated herein, the Agent shall distribute
     fees payable to the Lenders pursuant to
     Sections 4.2(c)
     and
     (d)
     ratably to the Lenders based on each Lender's Commitment Percentage and
     shall distribute proceeds from the sale of, or other realization upon, all
     or any part of the Collateral following an Event of Default ratably to the
     Lenders based on the amount of the Secured Obligations then owing to each
     Lender.

 9.  [Reserved].
 10. [Reserved].
 11. Borrowers' Representative. The Borrowers are and shall be jointly and
     severally liable for all Secured Obligations. Each of the Borrowers hereby
     appoints Collins as, and Collins shall act under this Agreement as, the
     representative of all Borrowers for all purposes, including, without being
     limited to, requesting borrowings and receiving account statements and
     other notices and communications to the Borrowers (or any of them) from the
     Agent or any Lender. The Agent and the Lenders may rely, and shall be fully
     protected in relying, on any request for borrowing, disbursement
     instruction, report, information or any other notice or communication made
     or given by Collins, whether in its own name, on behalf of any other
     Borrower or on behalf of "the Borrowers," and neither the Agent nor any
     Lender shall have any obligation to make any inquiry or request any
     confirmation from or on behalf of any other Borrower as to the binding
     effect on it of any such request, instruction, report, information, notice
     or communication, nor shall the joint and several character of the
     Borrowers' liability for the Secured Obligations be affected.
 12. Joint and Several Liability.
     Joint and Several Liability
     . The Secured Obligations shall constitute one joint and several direct and
     general obligation of all of the Borrowers secured by the Security Interest
     and the Lien of the Mortgages and the other Security Documents and by all
     other Liens now, or at any time or times hereafter, granted by the
     Borrowers, or any of them, to the Agent for the benefit of the Lenders.
     Notwithstanding anything to the contrary contained herein or in any other
     Loan Document and notwithstanding the fact that each Borrower has not
     physically executed as co-maker each Note, each of the Borrowers shall be,
     and hereby undertake and agree to be, jointly and severally, with each
     other Borrower, directly and unconditionally liable to the Agent and the
     Lenders for all Secured Obligations and shall have the obligations of
     co-makers with respect to the Revolving Credit Loans, the Revolving Credit
     Notes, the Term Loans, the Term Notes and the other Secured Obligations, it
     being agreed that each Loan to each Borrower inures to the benefit of all
     Borrowers, and that the Agent and the Lenders are relying on the joint and
     several liability of the Borrowers as co-makers in extending the Revolving
     Credit Loans and the Term Loans hereunder and would not extend the
     Revolving Credit Loans or the Term Loans to any Borrower without the
     undertakings of all of the Borrowers set forth in this
     Section 4.12
     . Each Borrower hereby unconditionally and irrevocably agrees that upon the
     becoming due (whether at stated maturity, by acceleration or otherwise) of
     any principal of, or interest on, any Revolving Credit Loan or Term Loan or
     other Secured Obligation payable to the Agent or any Lender, it will
     forthwith pay the same, without notice or demand. Additionally, each
     Borrower expressly acknowledges, authorizes and agrees to the provisions of
     Sections 2.2 and 2.3
     relating to Loans and repayments giving rise to intercompany receivables
     and payables.
     No Reduction in Secured Obligations
     . No payment or payments made by any of the Borrowers or any other Person
     or received or collected by the Agent or any Lender from any of the
     Borrowers or any other Person by virtue of any action or proceeding or any
     set-off or appropriation or application at any time or from time to time in
     reduction of or in payment of the Secured Obligations shall be deemed to
     modify, reduce, release or otherwise affect the liability of any Borrower
     under this Agreement, each of which shall remain liable for the Secured
     Obligations until the Secured Obligations are paid in full and the
     Revolving Credit Facility is terminated.

 13. Secured Obligations Absolute. To the extent permitted by Applicable Law,
     each Borrower agrees that the Secured Obligations will be paid strictly in
     accordance with the terms of the Loan Documents. All Secured Obligations
     shall be conclusively presumed to have been created in reliance hereon. The
     liabilities under this Agreement shall be absolute and unconditional
     irrespective of:
      i.   any lack of validity or enforceability of any Loan Documents or any
           other agreement or instrument relating thereto;
      ii.  any change in the time, manner or place of payments of, or in any
           other term of, all or any part of the Secured Obligations, or any
           other amendment or waiver thereof or any consent to departure
           therefrom, including, but not limited to, any increase in the Secured
           Obligations resulting from the extension of additional credit to any
           Borrower or otherwise;
      iii. any taking, exchange, release or non-perfection of any collateral, or
           any release or amendment or waiver of or consent to departure from
           any guaranty, for all or any of the Secured Obligations;
      iv.  any change, restructuring or termination of the corporate or
           organizational structure or existence of any Borrower; or
      v.   any other circumstance which might otherwise constitute a defense
           available to, or a discharge of, any Borrower or a Guarantor.

     This Agreement shall continue to be effective or be reinstated, as the case
     may be, if at any time any payment of any of the Secured Obligations is
     rescinded or must otherwise be returned by the Agent or any Lender upon the
     insolvency, bankruptcy or reorganization of any Borrower or otherwise, all
     as though such payment had not been made.

 14. Waiver of Suretyship Defenses. Each Borrower agrees that the joint and
     several liability of the Borrowers provided for in Section 4.12 shall not
     be impaired or affected by any modification, supplement, extension or
     amendment or any contract or agreement to which any Borrower may hereafter
     agree (other than an agreement signed by the Agent and the Lenders
     specifically releasing such liability), nor by any delay, extension of
     time, renewal, compromise or other indulgence granted by the Agent or the
     Lenders with respect to any of the Secured Obligations, nor by any other
     agreements or arrangements whatever with any Borrower or with anyone else,
     each Borrower hereby waiving all notice of such delay, extension, release,
     substitution, renewal, compromise or other indulgence, and hereby
     consenting to be bound thereby as fully and effectually as if it had
     expressly agreed thereto in advance. The liability of each Borrower is
     direct and unconditional as to all of the Secured Obligations, and may be
     enforced without requiring the Agent or any Lender first to resort to any
     other right, remedy or security against any other Borrower or Guarantor.
     Each Borrower hereby expressly waives promptness, diligence, notice of
     acceptance and any other notice with respect to any of the Secured
     Obligations, the Revolving Credit Notes, the Term Notes, this Agreement or
     any other Loan Document and any requirement that the Agent or any Lender
     protect, secure, perfect or insure any Lien or any property subject thereto
     or exhaust any right or take any action against any Borrower or any other
     Person or any Collateral or Guarantor Collateral, including any rights any
     Borrower may otherwise have under O.C.G.A. Sec. 10-7-23 and Sec.10-7-24.
 15. Subrogation. Except as provided in Section 4.16, any claims or other rights
     that a Borrower may now have or hereafter acquire against any other
     Borrower that arise from the existence, payment, performance or enforcement
     of the Secured Obligations or any Loan Document, including, without
     limitation, any right of subrogation, reimbursement, exoneration,
     contribution or indemnification and any right to participate in any claim
     or remedy of the Agent or the Lenders against any other Borrower or any
     Collateral that the Agent for the benefit of the Lenders or any Lender now
     have or hereafter acquire, whether or not such claim, remedy or right
     arises in equity or under contract, statute or common law, including,
     without limitation, the right to take or receive from any other Borrower,
     directly or indirectly, in cash or other property or by setoff or in any
     other manner, payment or security on account of such claim, remedy or
     right, shall be and is hereby declared to be junior and subordinate to any
     and all rights which the Agent or any Lender may have pursuant hereto or to
     any of the other Loan Documents or otherwise. Except as provided in Section
     4.16, no Borrower shall enforce any such right of subrogation,
     reimbursement, contribution, indemnity or similar right until all Secured
     Obligations shall have been irrevocably paid or provided for in full. If
     any amount shall be paid to or collected by any Borrower in violation of
     the preceding sentence at any time prior to the later of the payment in
     full of the Secured Obligations and the termination of the Revolving Credit
     Facility, such amount shall be deemed to have been received by such
     Borrower for the benefit of, and held in trust for the benefit of, the
     Agent and the Lenders, and shall forthwith be paid to the Agent for the
     account of the Lenders to be credited and applied to the Secured
     Obligations, whether matured or unmatured, in accordance with the terms of
     this Agreement, or to be held as Collateral for any Secured Obligations or
     other amounts payable under this Agreement thereafter arising. Each
     Borrower acknowledges that it will receive direct and indirect benefits
     from the financing arrangements contemplated by this Agreement and that the
     waivers set forth in this Section 4.15 are knowingly made in contemplation
     of such benefits.
 16. Right of Contribution Among Borrowers. Each Borrower hereby agrees that to
     the extent that any other Borrower shall have paid more than the aggregate
     amount of all Valuable Transfers to it hereunder, it shall be entitled to
     seek and receive contribution from and against any other Borrower which has
     paid less than the aggregate amount of all Valuable Transfers to it
     hereunder. The provisions of this Section 4.16 shall not limit the
     obligations and liabilities of any Borrower to the Agent and the Lenders,
     and each Borrower shall remain liable to the Agent and the Lenders for the
     full amount as to which such Borrower is obligated hereunder.
 17. Payments Not at End of Interest Period; Failure to Borrow. If for any
     reason any payment of principal with respect to any LIBOR Loan is made on
     any day prior to the last day of the Interest Period applicable to such
     LIBOR Loan or, after having given a Notice of Borrowing with respect to any
     LIBOR Revolving Credit Loan or a Notice of Conversion or Continuation with
     respect to any Loan to be continued as or converted into a LIBOR Loan, such
     Loan is not made or is not continued as or converted into a LIBOR Loan due
     to the Borrowers' failure to borrow or to fulfill the applicable conditions
     set forth in Article 5, the Borrowers shall pay to each Lender, in addition
     to any amounts that may be due under Section 4.10, an amount (if a positive
     number) computed pursuant to the following formula:

     L = (R - T) x P x D

     360

     L = amount payable

     R = interest rate applicable to LIBOR Loan unborrowed or prepaid

     T = effective interest rate per annum at which any readily marketable bonds
     or other obligations of the United States, selected at the Agent's sole
     discretion, maturing on or near the last day of the then applicable or
     requested Interest Period for such Loan and in approximately the same
     amount as such Loan, can be purchased by such Lender on the day of such
     payment of principal or failure to borrow

     P = the amount of principal paid or the amount of the requested Loan

     D = the number of days remaining in the Interest Period as of the date of
     such payment or the number of days in the requested Interest Period

     The Borrowers shall pay such amount upon presentation by the Agent of a
     statement setting forth the amount and the Agent's calculation thereof
     pursuant hereto, which statement shall be deemed true and correct absent
     manifest error.

 18. Assumptions Concerning Funding of LIBOR Loans. Calculation of all amounts
     payable to the Lenders under this Article 4 shall be made as though each
     Lender had actually funded or committed to fund its LIBOR Loans through the
     purchase of an underlying deposit in an amount equal to the amount of such
     ratable share and having a maturity comparable to the relevant Interest
     Period for such LIBOR Loan; provided, however, each Lender may fund its
     LIBOR Loans in any manner it deems fit and the foregoing assumption shall
     be utilized only for the calculation of amounts payable under this Article
     4.
 19. Notice of Conversion or Continuation. Whenever the Borrowers desire,
     subject to the provisions of Section 4.7, to convert an outstanding Base
     Rate Loan into a LIBOR Loan or to continue all or a portion of an
     outstanding LIBOR Revolving Credit Loan or LIBOR Term Loan for a subsequent
     Interest Period, the Borrowers shall notify the Agent in writing (which
     notice shall be irrevocable) by telecopy not later than 11:30 a.m. on the
     date two Business Days before the day on which such proposed conversion or
     continuation is to be effective (and such effective date of any
     continuation shall be the last day of the Interest Period for such LIBOR
     Loan). Each such notice (a "Notice of Conversion or Continuation") shall
     (i) identify the Loan to be converted or continued, the aggregate
     outstanding principal balance thereof and, if a LIBOR Loan, the last day of
     the Interest Period applicable to such Loan, (ii) specify the effective
     date of such conversion or continuation, (iii) specify the principal amount
     of such Loan to be converted or continued, and (iv) the Interest Period to
     be applicable to LIBOR Loan as converted or continued, and shall be
     immediately followed by a written confirmation thereof by the Borrower in a
     form acceptable to the Agent, provided that if such written confirmation
     differs in any respect from the action taken by the Lenders, the records of
     the Agent shall control absent manifest error.
 20. Conversion or Continuation. Provided that no Event of Default shall have
     occurred and be continuing (but subject to the provisions of Section 4.19),
     the Borrowers may request that all or any part of any outstanding Base Rate
     Loan be converted into a LIBOR Loan or Loans or (b) LIBOR Loan be continued
     as a LIBOR Loan or Loans, in the same aggregate principal amount, on any
     Business Day (which, in the case of continuation of a LIBOR Loan, shall be
     the last day of the Interest Period applicable thereto), upon notice (which
     notice shall be irrevocable) given in accordance with Section 4.19,
     provided that nothing in this Article 4 shall be construed to permit the
     conversion of a Revolving Credit Loan to a Term Loan or vice versa.
 21. Duration of Interest Periods; Maximum Number of LIBOR Loans; Minimum
     Increments.
      a. Subject to the provisions of the definition "Interest Period", the
         duration of each Interest Period shall be as specified in the
         applicable Notice of Borrowing or Notice of Conversion or Continuation.
         The Borrowers may elect a subsequent Interest Period to be applicable
         to any LIBOR Loan by giving a Notice of Conversion or Continuation with
         respect to such Loan in accordance with Section 4.19.
      b. If the Agent does not receive a notice of election in accordance with
         Section 4.19 with respect to the continuation of a LIBOR Loan within
         the applicable time limits specified in said Section 4.19, or if, when
         such notice must be given, an Event of Default exists or LIBOR Loans
         are not available, the Borrowers shall be deemed to have elected to
         convert such LIBOR Loan in whole into a Base Rate Loan on the last day
         of the Interest Period therefor.
      c. Notwithstanding the foregoing, the Borrowers may not select an Interest
         Period that would end, but for the provisions of the definition
         "Interest Period," after the Termination Date.
      d. In no event shall there be more than five LIBOR Loans outstanding
         hereunder at any time. For the purpose of this subsection (d), each
         LIBOR Revolving Credit Loan and each LIBOR Term Loan having a distinct
         Interest Period shall be deemed to be a separate Loan hereunder.
      e. Each LIBOR Loan shall be in a minimum amount of $1,000,000.

 22. Changed Circumstances.
      a. If the introduction of or any change in or in the interpretation of (in
         each case, after the date hereof) any law or regulation makes it
         unlawful, or any Governmental Authority asserts, after the date hereof,
         that it is unlawful, for any Lender to perform its obligations
         hereunder to make LIBOR Loans or to fund or maintain LIBOR Loans
         hereunder, such Lender shall notify the Agent of such event and the
         Agent shall notify the Borrowers of such event, and the right of the
         Borrowers to select LIBOR Loans for any subsequent Interest Period or
         in connection with any subsequent conversion of any Loan shall be
         suspended until the Agent shall notify the Borrowers that the
         circumstances causing such suspension no longer exist, and the
         Borrowers shall forthwith prepay in full all LIBOR Revolving Credit
         Loans then outstanding and shall convert each LIBOR Term Loan into a
         Base Rate Term Loan, and shall pay all interest accrued thereon through
         the date of such prepayment or conversion, unless the Borrowers, within
         three Business Days after such notice from the Agent, requests the
         conversion of all LIBOR Loans then outstanding into Base Rate Loans;
         provided, that if the date of such repayment or proposed conversion is
         not the last day of the Interest Period applicable to such LIBOR Loans,
         the Borrower shall also pay any amount due pursuant to Section 4.17;
         provided, further, however, that if such Loan is converted to a Base
         Rate Loan and the Effective Interest Rate of such Base Rate Loan is
         equal to or greater than such LIBOR Loans for the duration of such
         Interest Period then no amount shall be due under Section 4.17.
      b. If the Agent shall, at least one Business Day before the date of any
         requested Revolving Credit Loan or the effective date of any conversion
         or continuation of an existing Loan to be made or continued as or
         converted into a LIBOR Loan (each such requested Revolving Credit Loan
         made and Loan to be converted or continued, a "Pending Loan"), notify
         the Borrower that LIBOR will not adequately reflect the cost to the
         Lenders of making or funding such Pending Loan as a LIBOR Loan or that
         LIBOR is not determinable, then the right of the Borrowers to select a
         LIBOR Loan for such Pending Loan, any subsequent Revolving Credit Loan
         or in connection with any subsequent conversion or continuation of any
         Loan shall be suspended until the Agent shall notify the Borrowers that
         the circumstances causing such suspension no longer exist, and each
         Loan comprising each Pending Loan and each such subsequent Loan
         requested to be made, continued or converted shall be made or continued
         as or converted into a Base Rate Loan.



CONDITIONS PRECEDENT

 1. Conditions Precedent to Effective Date. Notwithstanding any other provision
    of this Agreement, the respective obligations of the Lenders to make or
    continue the Term Loans and the Revolving Credit Loans hereunder and of FCC
    to cause the issuance of any Letter of Credit are subject to the conditions
    precedent that (a) no action, proceeding, investigation, regulation or
    legislation, shall have been instituted, threatened or proposed before any
    court, governmental agency or legislative body to enjoin, restrain or
    prohibit, or to obtain substantial damages in respect of, or which is
    related to or arises out of, this Agreement, or the consummation of the
    transactions contemplated hereby, or which may have a Materially Adverse
    Effect on any Borrower, (b) there shall not have occurred any event or
    series of events or circumstances or group of circumstances which
    individually or in the aggregate, in the sole judgment of any Lender, would
    have a Materially Adverse Effect on any Borrower, (c) the Agent shall have
    received a Notice of Borrowing, and (d) the Agent shall have received on or
    before the Effective Date the following, each dated as of such day, in form
    and substance satisfactory to the Agent, its special counsel and the Lenders
    and (except for the Notes) in sufficient copies for each Lender
    Agreement
    . This Agreement, duly executed and delivered by each Borrower and each
    other party hereto.
    Notes
    . Each Revolving Credit Note, each Term Note A and each Term Note B, dated
    the Effective Date and duly executed and delivered by the Borrowers.
    Organizational Documents
    . Certified copies of the articles of incorporation and by-laws and
    shareholder agreements, if any, of each Borrower and Guarantor as in effect
    on the Effective Date.
    Resolutions
    . Certified copies of all corporate action, including shareholder approval,
    if necessary, taken by each Borrower and Guarantor to authorize the
    execution, delivery and performance of the Loan Documents to which each is a
    party and the borrowings under this Agreement.
    Incumbency Certificates
    . Certificates of incumbency and specimen signatures with respect to each of
    the officers of each Borrower and Guarantor authorized to execute and
    deliver the Loan Documents to which each is a party on behalf of each
    Borrower or Guarantor and any other document, certificate or instrument to
    be delivered in connection with the Loan Documents and to request borrowings
    under this Agreement.
    Good Standing Certificates
    . A certificate evidencing the good standing of each Borrower and each
    Guarantor in the jurisdiction of its organization and in each other
    jurisdiction in which it is required to be qualified as a foreign
    corporation to transact business as presently conducted.
    Mortgages
    . Copies of each of the Mortgages duly executed and delivered by the
    applicable Borrower party thereto and evidencing the recording of each such
    instrument in the appropriate jurisdiction for the recording thereof on the
    Real Estate subject thereto or, at the option of the Agent, in proper form
    for recording in such jurisdiction.
    Title Insurance
    . One or more fully paid mortgagee title insurance policies or, at the
    option of the Agent, unconditional commitments for the issuance thereof with
    all requirements and conditions to the issuance of the final policy deleted
    or marked satisfied, issued by a title insurance company satisfactory to the
    Agent, each in an amount equal to not less than the fair market value of the
    Real Estate subject to the Mortgage insured thereby, insuring that
    
    each Mortgage creates a valid first lien on, and security title to, all Real
    Estate described therein, with no survey exceptions and no other exceptions
    which the Agent shall not have approved in writing.
    Real Estate Surveys
    . Such materials and information concerning the Real Estate as the Agent may
    require, including, without limitation, (a) current and accurate surveys
    satisfactory to the Agent of all of the owned Real Estate, certified to the
    Agent and showing the location of any flood hazard area thereon, (b) zoning
    letters as to the zoning status of all of the owned Real Estate, (c)
    certificates of occupancy covering all of the Real Estate, and (d) owner's
    affidavits as to such matters relating to the Real Estate as the Agent or
    the issuer of any mortgagee title insurance commitment or policy may
    request.
    Landlord Waivers
    . Landlord's waiver and consent agreements duly executed on behalf of each
    landlord of Real Estate and any other real property on which any Collateral
    or Guarantor Collateral is located, except to the extent the Rent Reserve
    appropriate reflects the absence of such a waiver.
    Control Agreements
    . Control Agreements, each duly executed by the Borrower
    
    and the Clearing Bank party thereto.
    Financing Statements
    . The Financing Statements to be filed and evidence satisfactory to the
    Agent that the Financing Statements have been filed in each jurisdiction
    where such filing may be necessary or appropriate to perfect the Security
    Interest or, at the option of the Agent, in appropriate form for such
    filing.
    Schedules of Inventory and Accounts
    . A Schedule of Inventory and a Schedule of Accounts, each prepared as of
    the most recent month end.
    Insurance Coverage
    . Certificates or binders of insurance relating to each of the policies of
    insurance covering any of the Collateral together with loss payable clauses
    which comply with the terms of
    Sections 8.8
    and
    9.5
    and the Security Documents.
    Borrowing Base Certificate
    . A Borrowing Base Certificate prepared as of a recent date, duly executed
    and delivered by the Financial Officer, demonstrating Availability of not
    less than $3,000,000, after giving effect to the Loans to be made on the
    Effective Date and any transactions contemplated by this Agreement to occur
    on or before the Effective Date.
    Guaranty Agreement
    . The Guaranty Agreement, duly executed and delivered by each Guarantor.
    Guarantor Security Agreement
    . The Guarantor Security Agreement, duly executed and delivered by each
    Guarantor.
    Intercreditor Agreements
    . Intercreditor Agreements, duly executed and delivered by the applicable
    Borrower and any holder of a security interest in any Eligible Chassis
    Inventory or Eligible Finished Goods Inventory, establishing the priority of
    the Security Interest in such Collateral to the satisfaction of the Agent
    and the Lenders.
    Notice of Borrowing
    . A letter, conforming to the requirements of
    Section 9.8
    , from the Borrowers' Representative to the Agent requesting the initial
    Revolving Credit Loans and the Term Loans to be made on the Effective Date
    and specifying the method of disbursement.
    Trust Agreement
    . The Trust Agreement, duly executed and delivered by the parties thereto.
    Financial Statements
    . Copies of all the financial statements referred to in
    Section 6.1(n)
    and meeting the requirements thereof.
    Officer's Certificate
    . A certificate of the President or a Vice President of Collins stating
    that, to the best of his or her knowledge and based on an examination
    sufficient to enable him or her to make an informed statement, (a) all of
    the representations and warranties made or deemed to be made under this
    Agreement are true and correct as of the Effective Date, both with and
    without giving effect to the Loans to be made on the Effective Date and the
    application of the proceeds thereof, and (b) as of the Effective Date, no
    Default or Event of Default exists.
    Payoff Letter
    . A payoff letter executed and delivered by Bank of America, N.A., which
    shall include such Person's authorization to file appropriate termination
    statements under the Uniform Commercial Code, together with mortgage
    releases and such other instruments and documents as may be necessary to
    give effect to the release of any Lien in favor of such Person affecting any
    property of a Borrower or a Guarantor.
    Trademark Security Agreement
    . Each Trademark Security Agreement, duly executed and delivered by the
    applicable Borrower.
    Patent Security Agreement
    . Each Patent Security Agreement, duly executed and delivered by the
    applicable Borrower.
    Legal Opinion
    . A signed opinion of Blackwell Sanders Peper Martin LLP, counsel for the
    Borrowers and the Guarantors, in form and substance satisfactory to the
    Agent and its counsel and of such local counsel for the Borrowers and the
    Guarantors as may be required, opining as to such matters in connection with
    the transactions contemplated by this Agreement as the Agent or its special
    counsel may reasonably request.

    (27) Fees. All of the fees payable on the Effective Date referred to in this
    Agreement.

    (28) Security Interests. The Agent shall have received satisfactory evidence
    that the Agent, for the benefit of the Lenders, has a valid and perfected,
    first priority security interest as of such date in all of the Collateral
    and Guarantor Collateral, subject only to Permitted Liens and Limited
    Chassis Liens.

    (29) Other Loan Documents. Copies of each of the other Loan Documents duly
    executed by the parties thereto with evidence satisfactory to the Agent and
    the Lenders and their respective counsel of the due authorization, binding
    effect and enforceability of each such Loan Document on each such party and
    such other documents and instruments as the Agent or any Lender may
    reasonably request.

    (30) No Injunctions, Etc. Evidence that no action, proceeding,
    investigation, regulation or legislation shall have been instituted,
    threatened or proposed before any court, governmental agency or legislative
    body to enjoin, restrain, or prohibit, or to obtain damages in respect of,
    or which is related to or arises out of this Agreement or the consummation
    of the transactions contemplated hereby or which, in the Lenders' absolute
    discretion, would make it inadvisable to consummate the transactions
    contemplated by this Agreement.

    (31) Material Adverse Change. Evidence that, as of the Effective Date, there
    shall not have occurred any change which is materially adverse, in the
    Lenders' sole discretion, to the assets, liabilities, businesses,
    operations, condition (financial or otherwise) or prospects of any Borrower
    from those presented by the unaudited financial statements of the Borrowers
    described in Section 6.1(n).

 2. All Loans; Letters of Credit. At the time of making of each Loan and the
    issuance of each Letter of Credit:
     a. all of the representations and warranties made or deemed to be made
        under this Agreement shall be true and correct in all material respects
        at such time both with and without giving effect to the Loan to be made
        at such time and the application of the proceeds thereof,
     b. the corporate actions of the Borrowers referred to in Section 5.1(4)
        above shall remain in full force and effect and the incumbency of
        officers shall be as stated in the certificates of incumbency delivered
        pursuant to Section 5.1(5) or as subsequently modified and reflected in
        a certificate of incumbency delivered to the Agent, and
     c. each request or deemed request for any borrowing hereunder shall be
        deemed to be a certification by the Borrowers to the Agent and the
        Lenders as to the matters set forth in Section 5.2(a) and (b) and the
        Agent may, without waiving either condition, consider the conditions
        specified in Sections 5.2(a) and (b) fulfilled and a representation by
        the Borrowers to such effect made, if no written notice to the contrary
        is received by the Agent prior to the making of the Loan then to be
        made.



REPRESENTATIONS AND WARRANTIES OF BORROWERS

 1. Representations and Warranties. The Borrowers represent and warrant to the
    Agent and to the Lenders as follows:
    Organization; Power; Qualification
    . Each Borrower and each Subsidiary is a corporation, duly organized,
    validly existing and in good standing under the laws of its jurisdiction of
    incorporation, having the power and authority to own its properties and to
    carry on its business as now being and hereafter proposed to be conducted
    and is duly qualified and authorized to do business in each jurisdiction in
    which the character of its properties or the nature of its business requires
    such qualification or authorization. The jurisdictions in which each
    Borrower and each Subsidiary is qualified to do business as a foreign
    corporation are listed on
    Schedule 6.1(a)
    .
    Capitalization
    . The outstanding capital stock of Collins has been duly and validly issued
    and is fully paid and nonassessable, and the name and percentage ownership
    of each owner of 5% or more of the shares of capital stock of Collins are
    set forth on
    Schedule 6.1(b)
    . The issuance and sale of Collins' capital stock have been registered or
    qualified under applicable federal and state securities laws or are exempt
    therefrom.
    Subsidiaries
    .
    Schedule 6.1(c)
    correctly sets forth the name of each Subsidiary of each Borrower, its
    jurisdiction of incorporation, the name of its immediate parent or parents,
    and the percentage of its issued and outstanding securities owned by a
    Borrower or any other Subsidiary of a Borrower and indicating whether such
    Subsidiary is a Consolidated Subsidiary. Except as set forth on
    Schedule 6.1(c)
    ,
     i.   no Subsidiary of a Borrower has issued any securities convertible into
          shares of such Subsidiary's capital stock or any options, warrants or
          other rights to acquire any shares or securities convertible into such
          shares,
     ii.  the outstanding stock and securities of each Subsidiary of Collins are
          owned by Collins or a Wholly Owned Subsidiary of Collins, or by
          Collins and one or more of its Wholly Owned Subsidiaries, free and
          clear of all Liens, warrants, options and rights of others of any kind
          whatsoever, and
     iii. Collins has no Subsidiaries.
    
    The outstanding capital stock of each Subsidiary of Collins has been duly
    and validly issued and is fully paid and nonassessable by the issuer, and
    the number and owners of the shares of such capital stock are set forth on
    Schedule 6.1(c).
    
    Authorization of Agreement, Notes, Loan Documents and Borrowing
    . Each Borrower has the right and power, and has taken all necessary action
    to authorize it, to execute, deliver and perform this Agreement and each of
    the Loan Documents in accordance with their respective terms. This Agreement
    and each of the Loan Documents have been duly executed and delivered by the
    duly authorized officers of each Borrower and each is, or each when executed
    and delivered in accordance with this Agreement will be, a legal, valid and
    binding obligation of each Borrower, enforceable in accordance with its
    terms.
    Compliance of Agreement, Notes, Loan Documents and Borrowing with Laws, Etc
    . Except as set forth on
    Schedule 6.1(e)
    , the execution, delivery and performance of this Agreement and each of the
    Loan Documents in accordance with their respective terms and the borrowings
    hereunder do not and will not, by the passage of time, the giving of notice
    or otherwise,
     i.   require any Governmental Approval or violate any Applicable Law
          relating to the Borrowers or any Subsidiaries,
     ii.  conflict with, result in a breach of or constitute a default under the
          articles or certificate of incorporation or by-laws of a Borrower or
          any Subsidiary,
     iii. conflict with, result in a breach of or constitute a default under any
          material provisions of any indenture, agreement or other instrument to
          which a Borrower or any Subsidiary is a party or by which a Borrower,
          any Subsidiary or any of such Borrower's or such Subsidiary's property
          may be bound or any Governmental Approval relating to such Borrower or
          any Subsidiary, or
     iv.  result in or require the creation or imposition of any Lien upon or
          with respect to any property now owned or hereafter acquired by a
          Borrower other than the Security Interest.
    
    Business
    . Each Borrower is engaged in the business described on
    Schedule 6.1(f)
    .
    Compliance with Law; Governmental Approvals
    .
     i.   Except as set forth in Schedule 6.1(g), or disclosed in any Phase I or
          Phase II testing reports provided to the Lenders, each Borrower and
          each Subsidiary
           A. has all Governmental Approvals, including permits relating to
              federal, state and local Environmental Laws, ordinances and
              regulations, required by any Applicable Law for it to conduct its
              business, each of which is in full force and effect, is final and
              not subject to review on appeal and is not the subject of any
              pending or, to the knowledge of any Borrower, threatened attack by
              direct or collateral proceeding, and
           B. to the best of the knowledge of the Borrowers, is in compliance
              with each Governmental Approval applicable to it and in compliance
              with all other Applicable Laws relating to it, including, without
              being limited to, all Environmental Laws and all occupational
              health and safety laws applicable to such Borrower, any Subsidiary
              or their respective properties,
    
          except for instances of noncompliance which would not, singly or in
          the aggregate, cause a Default or Event of Default or have a
          Materially Adverse Effect on the Borrowers taken as a whole and in
          respect of which reserves in respect of such Borrower's or such
          Subsidiary's reasonably anticipated liability therefor have been
          established on the books of the appropriate Borrower or Subsidiary, as
          applicable.
    
     ii.  Without limiting the generality of the above, except as disclosed in
          writing to the Lenders and the Agent prior to the Agreement Date,
           A. the operations of each Borrower and each Subsidiary comply in all
              material respects with all material applicable environmental,
              health and safety requirements of Applicable Law; and
           B. no Borrower or Subsidiary has received any notice or written claim
              to the effect that it is or may be liable to any Person as a
              result of the Release or threatened Release of a Contaminant into
              the environment.
    
     iii. Each Borrower has notified the Agent and each Lender of the receipt by
          it or by any Subsidiary of any written notice of a material violation
          of any Environmental Laws or occupational health and safety laws
          applicable to such Borrower, any Subsidiary or any of their respective
          properties.
    
    Title to Properties
    . Except as set forth in
    Schedule 6.1(h)
    , each Borrower and each Subsidiary has valid and legal title to or
    leasehold interest in all personal property, Real Estate and other assets
    used in its business.
    Liens
    . Except as set forth in
    Schedule 6.1(i)
    , none of the properties and assets of any Borrower or any Subsidiary is
    subject to any Lien known to or created by any Borrower, except Permitted
    Liens. Other than the Financing Statements, no financing statement under the
    Uniform Commercial Code of any State or other instrument evidencing a Lien
    which names a Borrower or any Subsidiary as debtor has been filed (and has
    not been terminated) in any State or other jurisdiction, and no Borrower or
    any Subsidiary has signed any such financing statement or other instrument
    or any security agreement authorizing any secured party thereunder to file
    any such financing statement or instrument, except to perfect those Liens
    listed on
    Schedule 6.1(i)
    .
    Indebtedness and Guaranties
    .
    Schedule 6.1(j)
    is a complete and correct listing of all (i) Indebtedness for Money
    Borrowed, and (ii) Guaranties of each Borrower and each Subsidiary. Each
    Borrower and Subsidiary has performed and is in compliance with all of the
    terms of such Indebtedness and Guaranties and all instruments and agreements
    relating thereto, and no default or event of default, or event or condition
    which with notice or lapse of time or both would constitute such a default
    or event of default, exists with respect to any such Indebtedness or
    Guaranty.
    Litigation
    . Except as set forth on
    Schedule 6.1(k)
    , there are no actions, suits or proceedings pending (nor, to the knowledge
    of any Borrower, are there any actions, suits or proceedings threatened, or
    any reasonable basis therefor) against or in any other way relating to or
    affecting a Borrower or a Subsidiary or any of a Borrower's or any
    Subsidiary's properties in any court or before any arbitrator of any kind or
    before or by any governmental body, except actions, suits or proceedings of
    the character normally incident to the kind of business conducted by such
    Borrower or any Subsidiary which, if adversely determined, would not singly
    or in the aggregate have a Materially Adverse Effect on the Borrowers, and
    there are no strikes or walkouts in progress, pending or contemplated
    relating to any labor contracts to which a Borrower or any Subsidiary is a
    party, relating to any labor contracts being negotiated, or otherwise.
    Tax Returns and Payments
    . Except as set forth on
    Schedule 6.1(l)
    , all United States federal, state and local as well as foreign national,
    provincial and local and other tax returns of each Borrower and each
    Subsidiary required by Applicable Law to be filed have been duly filed, and
    all United States federal, state and local and foreign national, provincial
    and local and other taxes, assessments and other governmental charges or
    levies upon any Borrower or any Subsidiary or any Borrower's or any
    Subsidiary's property, income, profits and assets which are due and payable
    have been paid, except any such nonpayment which is at the time permitted
    under
    Section 9.6
    . The charges, accruals and reserves on the books of each Borrower and each
    Subsidiary in respect of United States federal, state and local and foreign
    national, provincial and local taxes for all fiscal years and portions
    thereof since the organization of such Borrower or Subsidiary, as the case
    may be, are in the judgment of the Borrowers adequate, and no Borrower knows
    of any reason to anticipate any additional assessments for any of such years
    which, singly or in the aggregate, might have a Materially Adverse Effect on
    any Borrower.
    Burdensome Provisions
    . No Borrower nor any Subsidiary is a party to any indenture, agreement,
    lease or other instrument, or subject to any charter or corporate
    restriction, Governmental Approval or Applicable Law not disclosed to the
    Lenders in writing, compliance with the terms of which might have a
    Materially Adverse Effect on any Borrower.
    Financial Statements
    .
     i.  The Borrowers have furnished to the Agent and the Lenders (A) copies of
         the audited consolidated balance sheet of Collins and its Consolidated
         Subsidiaries as of October 31, 2001 and of the related audited
         consolidated statements of income and cash flow for the fiscal year of
         the Borrowers ended on such date, (B) copies of the unaudited
         consolidated balance sheet of Collins and its Consolidated Subsidiaries
         as of December 31, 2001, and the related unaudited consolidated
         statements of income and cash flow for the two month period then ended
         and (C) draft copies of the unaudited consolidated balance sheet of
         Collins and its Consolidated Subsidiaries as of April 30, 2002, and the
         related unaudited consolidated statements of income and cash flow for
         such month and for the six month period then ended, all of which
         financial statements were prepared in accordance with GAAP (except for
         normal year-end audit adjustments and the absence of notes as to such
         unaudited statements) and present fairly and in all material respects
         in accordance with GAAP the consolidated financial position of the
         Borrowers as of their dates and the consolidated results of operations
         of the Borrowers for the periods then ended.
     ii. Except as disclosed or reflected in the financial statements described
         in clause (i) above, no Borrower has any material liabilities,
         contingent or otherwise, and there were no material unrealized or
         anticipated losses of any Borrower.
    
    Adverse Change
    . Since the date of the audited financial statements of the Borrowers for
    the Fiscal Year ended October 31, 2001;
     i.  no material adverse change has occurred in the business, assets,
         liabilities, financial condition, results of operations or business
         prospects of any Borrower, and
     ii. no event has occurred or failed to occur which has had, or may have,
         singly or in the aggregate, a Materially Adverse Effect on any
         Borrower.
    
    ERISA
    .
     i.  No Borrower nor any Related Company maintains or contributes to any
         Benefit Plan other than those listed on Schedule 6.1(p).
     ii. The Borrowers and each other Related Company have fulfilled all
         obligations under the minimum funding standards of and are in
         compliance in all material respects with ERISA, and with the Code to
         the extent applicable to them and have not incurred any liability to
         the PBGC or a Benefit Plan under Title IV of ERISA other than a
         liability to the PBGC for premiums under Section 4007 of ERISA. The
         Borrowers have no contingent liabilities with respect to any
         post-retirement benefits under a Benefit Plan, other than liability for
         continuation coverage described in Article 6 of Title I of ERISA. No
         Borrower is a party to a Multiemployer Plan.
    
    Absence of Defaults
    . No Borrower nor any Subsidiary is in default under its articles or
    certificate of incorporation or by-laws and no event has occurred, which has
    not been remedied, cured or waived,
     i.  which constitutes a Default or an Event of Default, or
     ii. which constitutes, or which with the passage of time or giving of
         notice or both would constitute, a default or event of default by a
         Borrower or any Subsidiary under any material agreement (other than
         this Agreement) or judgment, decree or order to which such Borrower or
         any Subsidiary is a party or by which such Borrower, any Subsidiary or
         any of such Borrower's or Subsidiary's properties may be bound or which
         would require a Borrower or any Subsidiary to make any payment under
         any thereof prior to the scheduled maturity date therefor, except, in
         the case only of any such agreement, for alleged defaults which are
         being contested in good faith by appropriate proceedings and with
         respect to which reserves in respect of the appropriate Borrower's or
         Subsidiary's reasonably anticipated liability have been established on
         the books of such Borrower or Subsidiary.
    
    Accuracy and Completeness of Information
    .
     i.  All written information, reports and other papers and data produced by
         or on behalf of any Borrower and furnished to the Agent or any Lender
         were, at the time the same were so furnished, complete and correct in
         all material respects, to the extent necessary to give the recipient a
         true and accurate knowledge of the subject matter. No fact is known to
         any Borrower which has had, or may in the future have (so far as such
         Borrower can foresee), a Materially Adverse Effect upon any Borrower
         which has not been set forth in the financial statements or disclosure
         delivered prior to the Agreement Date, in each case referred to in
         Section 6.1(n), or in such written information, reports or other papers
         or data or otherwise disclosed in writing to the Agent and the Lenders
         prior to the Agreement Date. No document furnished or written statement
         made to the Agent or any Lender by any Borrower in connection with the
         negotiation, preparation or execution of this Agreement or any of the
         Loan Documents contains or will contain any untrue statement of a fact
         material to the creditworthiness of any Borrower or omits or will omit
         to state a material fact necessary in order to make the statements
         contained therein not misleading.
     ii. No Borrower has any reason to believe that any document furnished or
         written statement made to the Agent or any Lender by any Person other
         than a Borrower in connection with the negotiation, preparation or
         execution of this Agreement or any of the Loan Documents contained any
         incorrect statement of a material fact or omitted to state a material
         fact necessary in order to make the statements made, in light of the
         circumstances under which they were made, not misleading.
    
    Solvency
    . In each case after giving effect to the Indebtedness represented by the
    Loans to be incurred and, the transactions contemplated by this Agreement,
    each Borrower and each Subsidiary is solvent, having assets of a fair
    salable value which exceeds the amount required to pay its debts as they
    become absolute and matured (including contingent, subordinated, unmatured
    and unliquidated liabilities), and each Borrower and each Subsidiary is able
    to and anticipates that it will be able to meet its debts as they mature and
    has adequate capital to conduct the business in which it is or proposes to
    be engaged.
    Accounts
    .
    Status
    .
     A. Each Account reflected in the computations included in any Borrowing
        Base Certificate meets the criteria enumerated in clauses (a) through
        (t) of the definition of Eligible Accounts, except as disclosed in such
        Borrowing Base Certificate or as disclosed in a timely manner in a
        subsequent Borrowing Base Certificate or otherwise in writing to the
        Agent.
     B. No Borrower has any knowledge of any fact or circumstance not disclosed
        to the Agent in a Borrowing Base Certificate or otherwise in writing
        which would impair the validity or collectibility of any Account of
        $5,000 or more or of Accounts which (regardless of the individual amount
        thereof) aggregate $50,000 or more.
    
    Chief Executive Office
    . The chief executive office of each Borrower and the books and records
    relating to its Accounts are located at the address or addresses set forth
    on
    Schedule 6.1(t)
    and the Borrowers have not maintained their chief executive office or books
    and records relating to any Accounts at any other address at any time during
    the year immediately preceding the Agreement Date except as disclosed on
    Schedule 6.1(t)
    .
    
    Inventory
    .
    Schedule of Inventory
    . All Inventory included in any Schedule of Inventory or Borrowing Base
    Certificate delivered to the Agent and the Lenders pursuant to
    Section 8.12
    meets the criteria enumerated in
    clauses (a)
    through
    (h)
    of the definition of Eligible Inventory, except as disclosed in such
    Schedule of Inventory or Borrowing Base Certificate or in a subsequent
    Schedule of Inventory or Borrowing Base Certificate, or as otherwise
    specifically disclosed in writing to the Agent.
    Condition
    . All Inventory is in good condition, meets all standards imposed by any
    governmental agency, or department or division thereof, having regulatory
    authority over such goods, their use or sale, and is currently either usable
    or salable in the normal course of a Borrower's business, except to the
    extent reserved against in the financial statements referred to in
    Section 6.1(n)
    or delivered pursuant to
    Article 10
    or as disclosed on a Schedule of Inventory delivered to the Agent pursuant
    to
    Section 8.12(b)
    .
    Location
    . All Inventory is located on the premises set forth on
    Schedule 6.1(u)
    or is Inventory in transit to one of such locations, except as otherwise
    disclosed in writing to the Agent; no Borrower has, in the last year,
    located such Inventory at premises other than those set forth on
    Schedule 6.1(u)
    .
    
    Equipment
    . All Equipment is in good order and repair in all material respects and is
    located on the premises set forth on
    Schedule 6.1(v)
    and has not been located at any other location during the last twelve (12)
    months.
    Real Property
    . No Borrower owns any Real Estate or leases any Real Estate other than that
    described on
    Schedule 6.1(w)
    .
    Corporate and Fictitious Names; States of Organization; Organizational
    Identification Numbers
    . Except as otherwise disclosed on
    Schedule 6.1(x)
    , during the five-year period preceding the Agreement Date, no Borrower nor
    any predecessor thereof has been known as or used any corporate or
    fictitious name other than the corporate name of such Borrower on the
    Effective Date. Set forth on
    Schedule 6.1(x)
    is the exact legal name of each Borrower, its state of organization, its
    type of organization and the organizational identification number issued by
    its state of organization, if any.
    Federal Reserve Regulations
    . No Borrower nor any of its Subsidiaries is engaged and none will engage,
    principally or as one of its important activities, in the business of
    extending credit for the purpose of "purchasing" or "carrying" any "margin
    stock" (as each of the quoted terms is defined or used in Regulation U of
    the Board of Governors of the Federal Reserve System). No part of the
    proceeds of any of the Loans will be used for so purchasing or carrying
    margin stock or, in any event, for any purpose which violates, or which
    would be inconsistent with, the provisions of Regulation T, U or X of such
    Board of Governors. If requested by the Agent or any Lender, each Borrower
    will furnish to the Agent and the Lenders a statement or statements in
    conformity with the requirements of said Regulation T, U or X to the
    foregoing effect.
    Investment Company Act
    . No Borrower is an "investment company" or a company "controlled" by an
    "investment company" (as each of the quoted terms is defined or used in the
    Investment Company Act of 1940, as amended).
    Employee Relations
    . Each Borrower and each Subsidiary has a stable work force in place and is
    not, except as set forth on
    Schedule 6.1(aa)
    , party to any collective bargaining agreement nor has any labor union been
    recognized as the representative of a Borrower's or any Subsidiary's
    employees, and no Borrower knows of no pending, threatened or contemplated
    strikes, work stoppage or other labor disputes involving any Borrower's or
    Subsidiary's employees.
    Proprietary Rights
    .
    Schedule 6.1(bb)
    sets forth a correct and complete list of all of the Proprietary Rights.
    None of the Proprietary Rights is subject to any licensing agreement or
    similar arrangement except as set forth on
    Schedule 6.1(bb)
    or as entered into in the sale or distribution of a Borrower's Inventory in
    the ordinary course of business. To the best of each Borrower's knowledge,
    none of the Proprietary Rights infringes on or conflicts with any other
    Person's property, and no other Person's property infringes on or conflicts
    with the Proprietary Rights. The Proprietary Rights described on
    Schedule 6.1(bb)
    constitute all of the property of such type necessary to the current and
    anticipated future conduct of the Borrowers' businesses.
    Trade Names
    . All trade names or styles under which a Borrower sells Inventory or
    creates Accounts, or to which instruments in payment of Accounts are made
    payable, are listed on
    Schedule 6.1(cc)
    .

    (dd) Chassis Purchases. Collins is not currently engaged in purchasing, and
    shall not purchase, without giving the Agent at least 30 days' written
    notice of its intention to do so, chassis or any other Collateral from
    General Motors Acceptance Corporation or Ford Motor Company or any Affiliate
    or Subsidiary thereof.

 2. Survival of Representations and Warranties, Etc. All representations and
    warranties set forth in this Article 6 and all statements contained in any
    certificate, financial statement, or other instrument, delivered by or on
    behalf of a Borrower pursuant to or in connection with this Agreement or any
    of the Loan Documents (including, but not limited to, any such
    representation, warranty or statement made in or in connection with any
    amendment thereto) shall constitute representations and warranties made
    under this Agreement. All representations and warranties made under this
    Agreement shall be made or deemed to be made at and as of the Agreement
    Date, at and as of the Effective Date and at and as of the date of each
    Loan, except that representations and warranties which, by their terms are
    applicable only to one such date, shall be deemed to be made only at and as
    of such date. All representations and warranties made or deemed to be made
    under this Agreement shall survive and not be waived by the execution and
    delivery of this Agreement, any investigation made by or on behalf of the
    Agent or any Lender or any borrowing hereunder.



SECURITY INTEREST

 1. Security Interest.
     a. To secure the payment, observance and performance of the Secured
        Obligations, each Borrower hereby mortgages, pledges and assigns to the
        Agent, for the benefit of itself as Agent and the Lenders, all of the
        Collateral and grants to the Agent, for the benefit of itself as Agent
        and the Lenders, a continuing security interest in and a continuing Lien
        upon, all of the Collateral.
     b. As additional security for all of the Secured Obligations, each Borrower
        hereby grants to the Agent, for the benefit of itself as Agent and the
        Lenders, a security interest in, and assigns to the Agent, for the
        benefit of itself as Agent and the Lenders, all of such Borrower's
        right, title and interest in and to, any deposits or other sums at any
        time credited by or due from each Lender and each Affiliate of a Lender
        to such Borrower, or credited by or due from any participant of any
        Lender to such Borrower, with the same rights therein as if the deposits
        or other sums were credited by or due from such Lender. Each Borrower
        hereby authorizes each Lender and each Affiliate of such Lender and each
        participant to pay or deliver to the Agent, for the account of the
        Lenders, without any necessity on the Agent's or any Lender's part to
        resort to other security or sources of reimbursement for the Secured
        Obligations, at any time during the continuation of any Event of Default
        or in the event that the Agent, on behalf of the Lenders, should make
        demand for payment hereunder and without further notice to such Borrower
        (such notice being expressly waived), any of the aforesaid deposits
        (general or special, time or demand, provisional or final) or other sums
        for application to any Secured Obligation, irrespective of whether any
        demand has been made or whether such Secured Obligation is mature, and
        the rights given the Agent, the Lenders, their Affiliates and
        participants hereunder are cumulative with such Person's other rights
        and remedies, including other rights of set-off. The Agent will promptly
        notify the relevant Borrower of its receipt of any such funds for
        application to the Secured Obligations, but failure to do so will not
        affect the validity or enforceability thereof. The Agent may give notice
        of the above grant of a security interest in and assignment of the
        aforesaid deposits and other sums, and authorization, to, and make any
        suitable arrangements with, any Lender, any such Affiliate of any Lender
        or participant for effectuation thereof, and each Borrower hereby
        irrevocably appoints the Agent as its attorney to collect any and all
        such deposits or other sums to the extent any such payment is not made
        to the Agent or any Lender by such Lender, Affiliate or participant.

 2. Continued Priority of Security Interest.
     a. The Security Interest granted by each Borrower shall at all times be
        valid, perfected and enforceable against such Borrower and all third
        parties in accordance with the terms of this Agreement, as security for
        the Secured Obligations, and the Collateral shall not at any time be
        subject to any Liens that are prior to, on a parity with or junior to
        the Security Interest, other than Permitted Liens.
     b. Each Borrower shall, at its sole cost and expense, take all action that
        may be necessary or desirable, or that the Agent may reasonably request,
        so as at all times to maintain the validity, perfection, enforceability
        and rank of the Security Interest in the Collateral in conformity with
        the requirements of Section 7.2(a), or to enable the Agent and the
        Lenders to exercise or enforce their rights hereunder, including, but
        not limited to:
         i.   paying all taxes, assessments and other claims lawfully levied or
              assessed on any of the Collateral, except to the extent that such
              taxes, assessments and other claims constitute Permitted Liens,
         ii.  obtaining, after the Agreement Date, landlords' and mortgagees'
              releases, subordinations or waivers (except as to premises
              reflected in the Rent Reserve), and using all reasonable efforts
              to obtain mechanics' releases, subordinations or waivers,
         iii. delivering to the Agent, for the benefit of the Lenders, endorsed
              or accompanied by such instruments of assignment as the Agent may
              specify, and stamping or marking, in such manner as the Agent may
              specify, any and all chattel paper, instruments, letters and
              advices of guaranty and documents evidencing or forming a part of
              the Collateral,
         iv.  executing and delivering pledges, designations, hypothecations,
              notices, acknowledgments and assignments in each case in form and
              substance satisfactory to the Agent relating to the creation,
              validity, perfection, maintenance or continuation of the Security
              Interest under the Uniform Commercial Code or other Applicable
              Law, and
         v.   executing and delivering, and causing each depository institution
              in which each Borrower maintains deposits of Collateral or
              proceeds thereof to execute and deliver, such Control Agreements,
              Lockbox Agreements and other instruments, documents and agreements
              as the Agent may in its discretion require to comply with the
              requirements of Sections 7.2(a) and 8.1(a).
    
     c. Each Borrower shall at its sole cost and expense comply with the terms
        and provisions of each Mortgage to which it is party and take all
        actions that may be necessary or desirable, or that the Agent may
        request, so as at all times to maintain the validity, perfection,
        enforceability and rank of the Security Interest in the Real Estate in
        conformity with the requirements of Section 7.2(a) and of the Mortgages
        or to enable the Agent to exercise or enforce its rights hereunder and
        under the Mortgages. Immediately upon acquiring, after the Effective
        Date, title to any Real Estate having a purchase price or market value
        in excess of $100,000, the applicable Borrower shall deliver to the
        Agent a mortgage substantially in the form of the Mortgage or Mortgages
        theretofore entered into by the Borrowers, together with, if requested
        by the Required Lenders, a title insurance policy insuring the Agent's
        interest in such Real Estate in an amount equal to not less than the
        purchase price thereof together with an environmental review of such
        Real Estate covering such matters as the Required Lenders may reasonably
        request, which review shall be satisfactory to the Required Lenders.
     d. The Agent is hereby authorized to file one or more financing or
        continuation statements or amendments thereto in the name of any
        Borrower for any purpose described in Section 7.2(b), including, without
        being limited to, financing statements that indicate the collateral (i)
        as "all assets" of the applicable debtor or words of similar effect or
        (ii) as being of equal or lesser scope, or with greater or lesser
        detail, than as set forth in this Agreement or any Security Document.
        Each Borrower also hereby ratifies its authorization for the Agent, for
        the benefit of the Lenders, to have filed in any jurisdiction any like
        financing statements or amendments thereto if filed prior to the
        Agreement Date. The Agent will give the relevant Borrower notice of the
        filing of any such statements or amendments, which notice shall specify
        the locations where such statements or amendments were filed.
     e. Each Borrower shall mark its books and records as directed by the Agent
        and as may be necessary or appropriate to evidence, protect and perfect
        the Security Interest and shall cause its financial statements to
        reflect the Security Interest.
     f. The Borrowers' Representative shall promptly notify the Agent in writing
        if at any time after the Effective Date any Borrower shall hold or
        acquire a commercial tort claim in an amount in excess of $500,000
        against any third party and, upon the request of the Required Lenders,
        the applicable Borrower agrees to promptly enter into an amendment to
        this Agreement and do such other acts or things deemed appropriate by
        the Required Lenders in order to grant to the Agent, for the benefit of
        the Lenders, a security interest in such commercial tort claim and to
        ensure that such security interest is perfected and subject to no other
        Lien; provided, that so long as no Default or Event of Default exists,
        the Borrowers shall not be required to comply with the requirements of
        this subsection.



COLLATERAL COVENANTS

Until the Revolving Credit Facility has been terminated and all the Secured
Obligations have been paid in full, unless the Required Lenders shall otherwise
consent in the manner provided in Section 15.11:

 1.  Collection of Accounts.
      a. Each Borrower will cause all monies, checks, notes, drafts and other
         payments relating to or constituting proceeds of Accounts and of any
         other Collateral to be forwarded to the Agent at the Agent's Office on
         a daily basis for application in accordance with Section 8.1(b) below.
         From and after the occurrence of a Default or Event of Default, at the
         request of the Required Lenders, each Borrower will promptly cause all
         monies, checks, notes, drafts and other payments relating to or
         constituting proceeds of Accounts and of any other Collateral to be
         forwarded to a Lockbox, for deposit in a Controlled Account in
         accordance with the procedures set out in the corresponding Control
         Agreement. In particular, each Borrower will in such a case:
          i.   advise each Account Debtor on trade accounts receivable to
               address all remittances with respect to amounts payable on
               account thereof to a specified Lockbox,
          ii.  advise each other Account Debtor that makes payment to such
               Borrower by wire transfer, automated clearinghouse transfer or
               similar means to make payment directly to a Controlled Account,
               and
          iii. stamp all invoices relating to trade accounts receivable with a
               legend satisfactory to the Agent indicating that payment is to be
               made to such Borrower via a specified Lockbox.
     
      b. Each Borrower and the Agent shall cause all receipts to be delivered
         daily and all collected balances in Controlled Accounts to be
         transmitted daily by wire transfer, depository transfer check or other
         means in accordance with the procedures set forth in the corresponding
         Control Agreement, to the Agent at the Agent's Office:
          i.  for application, on account of the Secured Obligations, as
              provided in Sections 2.3(c), 12.2, and 12.3, such credits to be
              entered as of the day they are received if they are received prior
              to 1:30 p.m. and to be conditioned upon final payment in cash or
              solvent credits of the items giving rise to them, and provided
              that, notwithstanding the entry of such credits on the day they
              are received, interest on the Secured Obligations shall be
              calculated as if such credits had been received the Business Day
              next succeeding the Business Day on which such credits are
              actually received, and
          ii. with respect to the balance, so long as no Default or Event of
              Default has occurred and is continuing, for transfer by wire
              transfer or depository transfer check to a Disbursement Account.
     
      c. Any monies, checks, notes, drafts or other payments referred to in
         subsection (a) of this Section 8.1 which are received by or on behalf
         of a Borrower will be held in trust for the Agent and will be delivered
         to the Agent or a Clearing Bank, as promptly as possible, in the exact
         form received, together with any necessary endorsements for application
         by the Agent directly to the Secured Obligations or, if applicable, for
         deposit in the Controlled Account maintained with a Clearing Bank and
         processing in accordance with the terms of the corresponding Control
         Agreement.

 2.  Verification and Notification. The Agent shall have the right at any time
     and from time to time,
      a. in the name of the Agent, the Lenders, or a nominee thereof or in the
         name of the relevant Borrower, to verify the validity, amount or any
         other matter relating to any Accounts by mail, telephone, telegraph or
         otherwise,
      b. to review, audit and make extracts from all records and files related
         to any of the Accounts, and
      c. if an Event of Default shall have occurred and be continuing, to notify
         the Account Debtors or obligors under any Accounts of the assignment of
         such Accounts to the Agent, for the benefit of the Lenders, and to
         direct such Account Debtor or obligors to make payment of all amounts
         due or to become due thereunder directly to the Agent, for the account
         of the Lenders, and, upon such notification and at the expense of the
         Borrowers, to enforce collection of any such Accounts and to adjust,
         settle or compromise the amount or payment thereof, in the same manner
         and to the same extent as the Borrowers might have done.

 3.  Disputes, Returns and Adjustments.
      a. In the event any amounts due and owing under any Account for an amount
         in excess of $250,000 are in dispute between the Account Debtor and the
         relevant Borrower, such Borrower shall provide the Agent with prompt
         written notice thereof.
      b. Each Borrower shall notify the Agent promptly of all returns and
         credits in excess of $50,000 in respect of any Account, which notice
         shall specify the Account affected.
      c. Each Borrower may, in the ordinary course of business unless a Default
         or an Event of Default has occurred and is continuing, grant any
         extension of time for payment of any Account or compromise, compound or
         settle the same for less than the full amount thereof, or release
         wholly or partly any Person liable for the payment thereof, or allow
         any credit or discount whatsoever therein; provided that no such action
         results in the reduction of more than $50,000 in the amount payable
         with respect to any Account or of more than $250,000 with respect to
         all Accounts of the Borrowers in any Fiscal Year (in each case,
         excluding the allowance of credits or discounts generally available to
         Account Debtors in the ordinary course of each Borrower's business and
         appropriate adjustments to the accounts of Account Debtors in the
         ordinary course of business).

 4.  Invoices.
      a. No Borrower will use any invoices other than invoices in the form
         delivered to the Agent prior to the Agreement Date without giving the
         Agent 30 days' prior notice of the intended use of a different form of
         invoice together with a copy of such different form.
      b. Upon the request of the Agent, each Borrower shall deliver to the
         Agent, at such Borrower's expense, copies of customers' invoices or the
         equivalent, original shipping and delivery receipts or other proof of
         delivery, customers' statements, customer address lists, the original
         copy of all documents, including, without limitation, repayment
         histories and present status reports, relating to Accounts and such
         other documents and information relating to the Accounts as the Agent
         shall specify.

 5.  Delivery of Instruments. In the event any Account is at any time evidenced
     by a promissory note, trade acceptance or any other instrument for the
     payment of money, the relevant Borrower will immediately thereafter deliver
     such instrument to the Agent, appropriately endorsed to the Agent, for the
     benefit of the Lenders.
 6.  Sales of Inventory. All sales of Inventory will be made in compliance with
     all requirements of Applicable Law.
 7.  Ownership and Defense of Title.
      a. Except for Permitted Liens and Limited Chassis Liens, a Borrower shall
         at all times be the sole owner or lessee of each and every item of
         Collateral and shall not create any Lien on, or sell, lease, exchange,
         assign, transfer, pledge, hypothecate, grant a security interest or
         security title in or otherwise dispose of, any of the Collateral or any
         interest therein, except for sales of Inventory in the ordinary course
         of business, for cash or on open account or on terms of payment
         ordinarily extended to its customers, and except for dispositions that
         are otherwise expressly permitted under this Agreement. The inclusion
         of "proceeds" of the Collateral under the Security Interest shall not
         be deemed a consent by the Agent or the Lenders to any other sale or
         other disposition of any part or all of the Collateral.
      b. Each Borrower shall defend its title or leasehold interest in and to,
         and the Security Interest in, the Collateral against the claims and
         demands of all Persons.

 8.  Insurance.
      a. The Borrowers shall at all times maintain insurance on the Inventory,
         Equipment and Real Estate against loss or damage by fire, theft
         (excluding theft by employees), burglary, pilferage, loss in transit
         and such other hazards as the Agent shall reasonably specify, in
         amounts not to exceed those obtainable at commercially reasonable rates
         and under policies issued by insurers acceptable to the Agent in the
         exercise of its reasonable judgment. All premiums on such insurance
         shall be paid by the Borrowers and copies of the policies delivered to
         the Agent. No Borrower will use or permit the Inventory, Equipment or
         Real Estate to be used in violation of Applicable Law or in any manner
         which might render inapplicable any insurance coverage.
      b. All insurance policies required under Section 8.8(a) shall name the
         Agent, for the benefit of the Lenders, as an additional insured and
         shall contain loss payable clauses in the form submitted to the
         Borrowers by the Agent, or otherwise in form and substance satisfactory
         to the Required Lenders, naming the Agent, for the benefit of the
         Lenders, as mortgagee and loss payee, as its interests may appear, and
         providing that
          i.   all proceeds thereunder shall be payable to the Agent, for the
               benefit of the Lenders,
          ii.  no such insurance shall be affected by any act or neglect of the
               insurer or owner of the property described in such policy, and
          iii. such policy and loss payable clauses may be canceled, amended or
               terminated only upon at least ten days' prior written notice
               given to the Agent.
     
      c. Any proceeds of insurance referred to in this Section 8.8 which are
         paid to the Agent, for the account of the Lenders, shall be, at the
         option of the Required Lenders in their sole discretion, either
         (i) applied to replace the damaged or destroyed property, or
         (ii) applied to the payment or prepayment of the Secured Obligations in
         such manner as the Required Lenders shall determine, provided that in
         the event that the proceeds from any single casualty do not exceed
         $100,000, then, upon the written request of the Borrowers'
         Representative to the Agent, provided that no Default or Event of
         Default shall have occurred and be continuing, such proceeds shall be
         disbursed by the Agent to the applicable Borrower or Borrowers pursuant
         to such procedures as the Agent shall reasonably establish for
         application to the replacement of the damaged or destroyed property.

 9.  Location of Offices, Collateral and State of Organization.
      a. No Borrower will change the location of its chief executive office or
         the place where it keeps its books and records relating to the
         Collateral or change its name, its identity or corporate structure or
         complete any transaction that results in a change of such Borrower's
         jurisdiction of organization without giving the Agent 45 days' prior
         written notice thereof.
      b. All Inventory, other than Inventory in transit to any such location,
         will at all times be kept by each Borrower at the locations set forth
         under its name in Schedule 6.1(u), and shall not be removed therefrom
         except pursuant to sales of Inventory permitted under Section 8.7(a)
         without the prior written consent of the Agent, which consent shall not
         be unreasonably withheld if the location to which such Inventory is to
         be removed is within the continental United States and all actions
         required under Section 7.2(b) have been taken by the applicable
         Borrowers.
      c. If any Inventory is in the possession or control of any of a Borrower's
         agents or processors, such Borrower shall notify such agents or
         processors of the Security Interest (and shall promptly provide copies
         of any such notice to the Agent and the Lenders) and, upon the
         occurrence of an Event of Default, shall instruct them (and cause them
         to acknowledge such instruction) to hold all such Inventory for the
         account of the Lenders, subject to the instructions of the Agent.

 10. Records Relating to Collateral.
      a. Each Borrower will at all times
          i.  keep complete and accurate records of Inventory on a basis
              consistent with past practices of each Borrower so as to permit
              comparison of Inventory records relating to different time
              periods, itemizing and describing the kind, type and quantity of
              Inventory and such Borrower's cost therefor and a current price
              list for such Inventory, and
          ii. keep complete and accurate records of all other Collateral.
     
      b. Each Borrower will prepare a physical listing of all Inventory,
         wherever located, at least annually.

 11. Inspection. The Agent and each Lender (by any of their officers, employees
     or agents) shall have the right, to the extent that the exercise of such
     right shall be within the control of a Borrower, at any time or times to
      a. visit the properties of such Borrower and its Subsidiaries, inspect the
         Collateral and the other assets of such Borrower and its Subsidiaries
         and inspect and make extracts from the books and records of such
         Borrower and its Subsidiaries, including but not limited to management
         letters prepared by independent accountants, all during customary
         business hours at such premises;
      b. discuss such Borrower's and its Subsidiaries' business, assets,
         liabilities, financial condition, results of operations and business
         prospects, insofar as the same are reasonably related to the rights of
         the Agent or the Lenders hereunder or under any of the Loan Documents,
         with such Borrower's and its Subsidiaries' (i) principal officers, (ii)
         independent accountants, and (iii) any other Person (except that any
         such discussion with any third parties shall be conducted only in
         accordance with the Agent's or such Lender's standard operating
         procedures relating to the maintenance of the confidentiality of
         confidential information of borrowers);
      c. verify the amount, quantity, value and condition of, or any other
         matter relating to, any of the Collateral (other than Accounts) and in
         this connection to review, audit and make extracts from all records and
         files related to any of the Collateral.

     Each Borrower will deliver to the Agent, for the benefit of the Lenders,
     any instrument necessary for it to obtain records from any service bureau
     maintaining records on behalf of such Borrower.

 12. Information and Reports.
     Schedule of Accounts
     . The Borrowers shall deliver to the Agent on or before the Effective Date
     and not later than the 20
     th
     day of each calendar month thereafter a Schedule of Accounts which
      i.   shall be as of the last Business Day of the immediately preceding
           month,
      ii.  shall be reconciled to the Borrowing Base Certificate as of such last
           Business Day, and
      iii. shall set forth a detailed aged trial balance of all its then
           existing Accounts, specifying the names and balance due for each
           Account Debtor obligated on a Account so listed.
     
     Schedule of Inventory
     . The Borrowers shall deliver to the Agent on or before the Effective Date
     and not later than the 20
     th
     day of each calendar month thereafter a Schedule of Inventory as of the
     last Business Day of the immediately preceding calendar month, itemizing
     and describing the kind, type and quantity of Inventory, the relevant
     Borrower's cost thereof and the location thereof.
     Chassis Status Report
     . The Borrowers shall cooperate with the Trustee and shall assure that the
     Trustee is able to provide to the Agent, in accordance with the Trust
     Agreement, not later than the third day of each calendar week a report,
     accompanied by copies of the underlying documents to the extent requested
     by the Agent, of all manufacturers' certificates or statements of origin
     and other title documents relating to motor vehicle chassis and motor
     vehicles held by such Trustee as of the close of business on the last
     Business Day of the immediately preceding calendar week.
     Borrowing Base Certificate
     . The Borrowers shall deliver to the Agent on the third day of each
     calendar week prepared as of the close of business on the last Business Day
     of the immediately preceding calendar week, (i) a Borrowing Base
     Certificate for each Borrower and (ii) a consolidated Borrowing Base
     Certificate for all Borrowers;
     provided, however,
     that so long as Availability is $2,500,000 or more such Borrowing Base
     Certificate shall be delivered to the Agent on or before the 20
     th
     day of each month and be prepared as of the close of business on the last
     day of the immediately preceding calendar month.
     Notice of Diminution of Value
     . Each Borrower shall give prompt notice to the Agent of any matter or
     event which has resulted in, or may result in, the diminution in excess of
     $150,000 in the value of any of its Collateral, except for any such
     diminution in the value of any Accounts or Inventory in the ordinary course
     of business which has been appropriately reserved against, as reflected in
     financial statements previously delivered to the Agent and the Lenders
     pursuant to
     Article 10
     .
     Additional Information
     . The Agent may in its discretion from time to time request that the
     Borrowers deliver the schedules and certificates described in
     Sections 8.12(a), (b), (c)
     and
     (d)
     more or less often and on different schedules and in greater or lesser
     detail than specified in such Sections and the Borrowers will comply with
     such requests. The Borrowers will also furnish to the Agent and each Lender
     such other information with respect to the Collateral as the Agent or such
     Lender may from time to time reasonably request.

 13. Power of Attorney. Each Borrower hereby appoints the Agent as its attorney,
     with power
      a. to endorse the name of such Borrower on any checks, notes, acceptances,
         money orders, drafts or other forms of payment or security that may
         come into the Agent's or any Lender's possession, and
      b. to sign the name of such Borrower on any invoice or bill of lading
         relating to any Account, Inventory or other Collateral, on any drafts
         against customers related to letters of credit, on schedules and
         assignments of Accounts furnished to the Agent or any Lender by such
         Borrower, on notices of assignment, Financing Statements and other
         public records relating to the perfection or priority of the Security
         Interest, and verifications of account and notices to or from
         customers.

 14. Assignment of Claims Act. Upon the request of the Agent, a Borrower shall
     execute any documents or instruments and shall take such steps or actions
     reasonably required by the Agent so that all monies due or to become due
     under any contract with the United States of America, the District of
     Columbia or any state, county, municipality or other domestic or foreign
     governmental entity, or any department, agency or instrumentality thereof,
     will be assigned to the Agent, for the benefit of itself and the Lenders,
     and notice given thereof in accordance with the requirements of the
     Assignment of Claims Act of 1940, as amended, or any other laws, rules or
     regulations relating to the assignment of any such contract and monies due
     or to become due to any Borrower.
 15. Equipment. The Borrowers shall keep and maintain the Equipment in good
     operating condition and repair. The Borrowers shall not permit any of the
     Equipment to become a fixture to any Real Estate unless subordination
     agreements or waivers satisfactory to the Agent are obtained from any owner
     or mortgagee of such Real Estate. Immediately on demand therefor by the
     Agent, the Borrowers shall deliver to the Agent any and all evidence of
     ownership of any of the Equipment. If any Equipment is subject to a
     certificate of title at any time, the Borrowers shall deliver such
     certificate of title to the Agent, together with such documents as are
     necessary to cause the Security Interest to be noted thereon. None of the
     Equipment shall be sold, transferred, leased or otherwise disposed of
     without the prior written consent of the Agent, except for (a) sales or
     dispositions of obsolete Equipment, and (b) sales or dispositions of
     Equipment that is contemporaneously replaced with Equipment of comparable
     value and utility; provided, however, that the Borrowers shall not sell or
     dispose of any Equipment specifically financed by the Lenders unless the
     Borrowers repay the outstanding balance of the extension of credit relating
     to such Equipment.



AFFIRMATIVE COVENANTS

The Borrowers jointly and severally covenant and agree that the Borrowers will
duly and punctually pay the principal of, and interest on, the Notes and all
other Secured Obligations in accordance with the terms of the Loan Documents and
that until the Revolving Credit Facility has been terminated and all the Secured
Obligations have been paid in full, unless the Required Lenders shall otherwise
consent in the manner provided for in Section 15.11, each Borrower will, and
will cause each Subsidiary to:

 1.  Preservation of Corporate Existence and Similar Matters. Preserve and
     maintain its corporate existence, rights, franchises, licenses and
     privileges in the jurisdiction of its incorporation and qualify and remain
     qualified as a foreign corporation and authorized to do business in each
     jurisdiction in which the character of its properties or the nature of its
     business requires such qualification or authorization.
 2.  Compliance with Applicable Law. Comply in all material respects with all
     Applicable Law relating to such Borrower or such Subsidiary.
 3.  Maintenance of Property. In addition to, and not in derogation of, any
     requirements contained elsewhere in the Loan Documents,
      a. protect and preserve all properties material to its business, including
         copyrights, patents, trade names and trademarks, and maintain in good
         repair, working order and condition in all material respects, with
         reasonable allowance for wear and tear, all tangible properties, and
      b. from time to time make or cause to be made all needed and appropriate
         repairs, renewals, replacements and additions to such properties
         necessary for the conduct of its business, so that the business carried
         on in connection therewith may be properly and advantageously conducted
         at all times.

 4.  Conduct of Business. At all times carry on its business in an efficient
     manner and engage only the business applicable to it described in
     Section 6.1(f).
 5.  Insurance. Maintain, in addition to the coverage required by Section 8.8
     and the Security Documents, insurance with responsible insurance companies
     against such risks and in such amounts as is customarily maintained by
     similar businesses or as may be required by Applicable Law, and from time
     to time deliver to the Agent or any Lender upon its request, a detailed
     list of the insurance then in effect, stating the names of the insurance
     companies, the amounts and rates of the insurance, the dates of the
     expiration thereof and the properties and risks covered thereby.
 6.  Payment of Taxes and Claims. Pay or discharge when due
      a. all taxes, assessments and governmental charges or levies imposed upon
         it or upon its income or profits or upon any properties belonging to
         it, except that real property ad valorem taxes shall be deemed to have
         been so paid or discharged if the same are paid before they become
         delinquent, and
      b. all lawful claims of materialmen, mechanics, carriers, warehousemen and
         landlords for labor, materials, supplies and rentals which, if unpaid,
         might become a Lien on any properties of a Borrower;

     except that this Section 9.6 shall not require the payment or discharge of
     any such tax, assessment, charge, levy or claim which is being contested in
     good faith by appropriate proceedings and for which reserves in respect of
     the reasonably anticipated liability therefor, if any, have been
     appropriately established to the extent required by GAAP.

 7.  Accounting Methods and Financial Records. Maintain a system of accounting,
     and keep such books, records and accounts (which shall be true and
     complete), as may be required or as may be necessary to permit the
     preparation of financial statements in accordance with GAAP.
 8.  Use of Proceeds.
      a. Use the proceeds of
          i.   the initial Revolving Credit Loan and Term Loan A to pay amounts
               indicated on Schedule 9.8 to the Persons indicated thereon,
          ii.  all Term Loan B Advances solely to pay or reimburse the cost of
               Equipment in accordance with the provisions of Section 3.2, and
          iii. all subsequent Revolving Credit Loans only for working capital
               and general business purposes, and
     
      b. not use any part of such proceeds to purchase or, to carry or reduce or
         retire or refinance any credit incurred to purchase or carry, any
         margin stock (within the meaning of Regulation U of the Board of
         Governors of the Federal Reserve System) or, in any event, for any
         purpose which would involve a violation of such Regulation U or of
         Regulation T or X of such Board of Governors, or for any purpose
         prohibited by law or by the terms and conditions of this Agreement.

 9.  Hazardous Waste and Substances; Environmental Requirements.
      a. In addition to, and not in derogation of, the requirements of Section
         9.2 and of the Security Documents, comply with all Environmental Laws
         and all Applicable Laws relating to occupational health and safety
         (except for instances of noncompliance that are being contested in good
         faith by appropriate proceedings if reserves in respect of such
         Borrower's or such Subsidiary's reasonably anticipated liability
         therefor have been appropriately established), promptly notify the
         Agent of its receipt of any written notice of a material violation of
         any such Environmental Laws or other such Applicable Laws, and
         indemnify and hold the Agent and the Lenders harmless from all loss,
         cost, damage, liability, claim and expense incurred by or imposed upon
         the Agent or any Lender on account of any Borrower's failure to perform
         its obligations under this Section 9.9.
      b. Whenever such Borrower gives notice to the Agent pursuant to this
         Section 9.9 with respect to a matter that reasonably could be expected
         to result in liability to a Borrower in excess of $50,000 in the
         aggregate, such Borrower shall, at the Agent's request and such
         Borrower's expense (i) cause an independent environmental engineer
         acceptable to the Agent to conduct an assessment, including tests where
         necessary, of the site where the noncompliance or alleged noncompliance
         with Environmental Laws has occurred and prepare and deliver to the
         Agent a report setting forth the results of such assessment, a proposed
         plan to bring such Borrower into compliance with such Environmental
         Laws (if such assessment indicates noncompliance) and an estimate of
         the costs thereof, and (ii) provide to the Agent a supplemental report
         of such engineer whenever the scope of the noncompliance, or the
         response thereto or the estimated costs thereof, shall materially
         adversely change.

 10. Execution of Subsidiary Guaranties. The Borrowers, upon the request of the
     Agent or any Lender, shall cause any Subsidiary which has not entered into
     a Guaranty Agreement or a Guarantor Security Agreement to execute and
     deliver to the Agent such a Guaranty Agreement and a Guarantor Security
     Agreement and appropriate Financing Statements all in form and substance
     satisfactory to the Agent and the Required Lenders.



INFORMATION

Until the Revolving Credit Facility has been terminated and all the Secured
Obligations have been paid in full, unless the Required Lenders shall otherwise
consent in the manner set forth in Section 15.11, the Borrowers will furnish to
the Agent and to each Lender at the offices then designated for such notices
pursuant to Section 15.1:

 1. Financial Statements; Projections.
    Audited Year-End Statements
    . As soon as available, but in any event within 90 days after the end of
    each Fiscal Year, copies of the consolidating and consolidated balance
    sheets of Collins and its Consolidated Subsidiaries as at the end of such
    Fiscal Year and the related statements of consolidated income, shareholders'
    equity and cash flows for such Fiscal Year, in each case setting forth in
    comparative form the figures for the previous Fiscal Year, reported on, as
    to such consolidated statements, without qualification as to the scope of
    the audit or the status of any Borrower as a "going concern," by independent
    certified public accountants of nationally recognized standing;
    Monthly Financial Statements
    . As soon as available after the end of each calendar month, but in any
    event within 30 days after the end of each calendar month, unless such month
    is the last month of a fiscal quarter of the Borrowers, and then within 45
    days after the end of such calendar month, copies of the unaudited
    consolidated balance sheet of Collins and its Consolidated Subsidiaries as
    at the end of such month and the related unaudited consolidated statements
    of income and cash flows for Collins and its Consolidated Subsidiaries for
    such month and for the portion of the Fiscal Year through such month,
    certified by the Financial Officer as presenting fairly the financial
    condition and results of operations of Collins and its Consolidated
    Subsidiaries (subject to normal year-end audit adjustments); and

    (c) Annual Projections. As soon as available, but in any event

    not later than October 31 of each Fiscal Year, commencing October 31, 2002,
    the forecasted (a) consolidated balance sheets, (b) consolidated income
    statements and (c) consolidated cash flow statements of Collins and its
    Consolidated Subsidiaries for the next Fiscal Year, prepared on a monthly
    basis, together with appropriate supporting detail and a statement of
    underlying assumptions.

    all such financial statements to be complete and correct in all material
    respects and prepared in accordance with GAAP (except, with respect to
    interim financial statements, for the omission of notes and for the effect
    of normal year-end audit adjustments) applied consistently throughout the
    periods reflected therein.

 2. Accountants' Certificate. Together with the financial statements referred to
    in Section 10.1(a), the Borrowers shall deliver a certificate of such
    accountants addressed to the Borrowers, which restricts the use of the
    certificate to the Borrowers and the Agent and the Lenders as parties to
    this Agreement, together with an attachment setting forth the calculations
    required by Sections 11.1, 11.2, 11.6, 11.11 and 11.12, as at the date of
    such financial statements, prepared by Collins, stating that in connection
    with their audit, nothing came to their attention that caused them to
    believe that (i) the Borrowers were not in compliance with any of the terms,
    covenants, provisions or conditions of Articles 10 and 11 (except Sections
    10.5(a), 10.5(c), 10.5(d), 10.6(d), 11.3 and 11.14), or (ii) that the
    information contained in the attachment is not fairly stated in all material
    respects, in relation to the financial statements from which it has been
    derived.
 3. Officer's Certificate. At the time that the Borrowers furnish the financial
    statements pursuant to Section 10.1(b) for any month that is the last month
    of a fiscal quarter of the Borrowers, the Borrowers shall also furnish a
    Quarterly Compliance Certificate of the Financial Officer
     a. setting forth as at the end of such fiscal quarter or Fiscal Year, as
        the case may be, the calculations required to establish whether or not
        the Borrowers were in compliance with the requirements of Sections 11.1,
        11.2, 11.6, 11.11 and 11.12, as at the end of each respective period,
     b. stating that the information on the schedules to this Agreement are
        complete and accurate as of the date of such certificate or, if such is
        not the case, attaching to such certificate updated schedules, and
     c. stating that, based on a reasonably diligent examination, no Default or
        Event of Default exists, or, if such is not the case, specifying such
        Default or Event of Default and its nature, when it occurred, whether it
        is continuing and the steps being taken by the Borrowers with respect to
        such Default or Event of Default.

 4. Copies of Other Reports.
     a. Promptly upon receipt thereof, copies of all reports, if any, submitted
        to a Borrower or its Board of Directors by its independent public
        accountants, including, without limitation, any management report.
     b. As soon as practicable, copies of all financial statements and reports
        that Collins shall send to its shareholders generally and of all
        registration statements and all regular or periodic reports which
        Collins or any other Borrower shall file with the Securities and
        Exchange Commission or any successor commission.
     c. From time to time and as soon as reasonably practicable following each
        request, such forecasts, data, certificates, reports, statements,
        opinions of counsel, documents or further information regarding the
        business, assets, liabilities, financial condition, results of
        operations or business prospects of the Borrowers, the Guarantors or any
        Subsidiary as the Agent or any Lender may reasonably request and that
        the Borrowers have or (except in the case of legal opinions relating to
        the perfection or priority of the Security Interest) without
        unreasonable expense can obtain; provided, however, that the Lenders
        shall, to the extent reasonably practicable, coordinate examinations of
        the Borrowers' records by their respective internal auditors. The rights
        of the Agent and the Lenders under this Section 10.4 are in addition to
        and not in derogation of their rights under any other provision of this
        Agreement or of any other Loan Document.
     d. If requested by the Agent or any Lender, the Borrowers will furnish to
        the Agent and the Lenders statements in conformity with the requirements
        of Federal Reserve Form U-1 referred to in Regulation U of the Board of
        Governors of the Federal Reserve System.

 5. Notice of Litigation and Other Matters. Prompt notice of:
     a. the commencement, to the extent any Borrower is aware of the same, of
        all proceedings and investigations by or before any governmental or
        nongovernmental body and all actions and proceedings in any court or
        before any arbitrator against or in any other way relating to or
        affecting any Borrower, any Subsidiary or any Borrower's or Subsidiary's
        properties, assets or businesses, which is reasonably likely to, singly
        or in the aggregate, result in the occurrence of a Default or an Event
        of Default, or have a Materially Adverse Effect on the Borrowers, taken
        as a whole,
     b. any amendment of the articles of incorporation or by-laws of a Borrower
        or any of Subsidiary,
     c. any change in the business, assets, liabilities, financial condition,
        results of operations or business prospects of any Borrower or any
        Subsidiary which has had or may have, singly or in the aggregate, a
        Materially Adverse Effect on the Borrowers taken as a whole and any
        change in the executive officers of any Borrower, and
     d. any Default or Event of Default or any event which constitutes or which
        with the passage of time or giving of notice or both would constitute a
        default or event of default by a Borrower or any Subsidiary under any
        material agreement (other than this Agreement) to which any Borrower or
        any Subsidiary is a party or by which any Borrower, any Subsidiary or
        any Borrower's or Subsidiary's properties may be bound and is reasonably
        likely to result in an event described in subsection (c) hereof.

 6. ERISA. Promptly notify the Agent of
     a. the occurrence of any Reportable Event with respect to a Benefit Plan,
        other than any such event as to which the PBGC has waived notice by
        regulation,
     b. receipt of any notice from the PBGC of its intention to seek termination
        of any Benefit Plan or appointment of a trustee therefor,
     c. any Borrower's intention to terminate or withdraw from any Benefit Plan,
        and
     d. the occurrence of any event with respect to any Benefit Plan which could
        result in the incurrence by any Borrower of any material liability, fine
        or penalty, or any material increase in the contingent liability of any
        Borrower with respect to any post-retirement Benefit Plan benefit.

 7. Accuracy of Information. All written information, reports, statements and
    other papers and data furnished to the Agent or any Lender by or on behalf
    of any Borrower, whether pursuant to this Article 10 or any other provision
    of this Agreement or of any other Loan Document, shall be, at the time the
    same is so furnished, to the best knowledge of the Borrowers, complete and
    correct in all material respects to the extent necessary to give the Agent
    and the Lenders true and accurate knowledge of the subject matter thereof.
 8. Revisions or Updates to Schedules. Should any of the information or
    disclosures provided on any of the Schedules originally attached hereto
    become outdated or incorrect in any material respect, the Borrowers shall
    deliver to the Agent and the Lenders as part of the officer's certificate
    required pursuant to Section 10.3 such revisions or updates to such
    Schedule(s) as may be necessary or appropriate to update or correct such
    Schedule(s), provided that no such revisions or updates to any Schedule(s)
    shall be deemed to have amended, modified or superseded such Schedule(s) as
    originally attached hereto, or to have cured any breach of warranty or
    representation resulting from the inaccuracy or incompleteness of any such
    Schedule(s), unless and until the Required Lenders in their sole and
    absolute discretion, shall have accepted in writing such revisions or
    updates to such Schedule(s).



NEGATIVE COVENANTS

Until the Revolving Credit Facility has been terminated and all the Secured
Obligations have been paid in full, unless the Required Lenders shall otherwise
consent in the manner set forth in Section 15.11, the Borrowers will not
directly or indirectly and, in the case of Sections 11.2 through 11.16, will not
permit their respective Subsidiaries to:

 1.  Financial Ratios. Permit:
     Leverage Ratio
     . The Leverage Ratio at any time to be more than 4.0 to 1.0.
     Fixed Charge Coverage Ratio
     . The Fixed Charge Coverage Ratio to be less than 1.10 to 1.0 as of the end
     of (1) the period of six consecutive months ending July 31, 2002, (2) the
     period of nine consecutive months ending October 31, 2002, and (3) each
     period of twelve consecutive months ending on or after January 31, 2003.

 2.  Indebtedness for Money Borrowed. Create, assume, or otherwise become or
     remain obligated in respect of, or permit or suffer to exist or to be
     created, assumed or incurred or to be outstanding any Indebtedness for
     Money Borrowed, except that this Section 11.2 shall not apply to:
      a. Indebtedness of the Borrowers for Money Borrowed represented by the
         Loans and the Notes,
      b. Indebtedness for Money Borrowed reflected on Schedule 6.1(j), excluding
         any such Indebtedness that is to be paid in full on the Effective Date,
      c. Permitted Purchase Money Indebtedness,
      d. Indebtedness of the Borrowers for Money Borrowed owed to another
         Borrower,
      e. Indebtedness of one or more Guarantors to one or more Borrowers, not
         exceeding $10,000 in the aggregate at any one time outstanding,
      f. IRB Letter of Credit Obligations,
      g. IRB Obligations outstanding on the Effective Date and described on
         Schedule 6.1(j),
      h. provided that no Default or Event of Default exists on the date of
         incurrence or would exist after giving effect thereto, IRB Obligations
         incurred by one or more Borrowers after the Effective Date with respect
         to IRB Projects in Orlando, Florida and South Hutchinson, Kansas in an
         aggregate principal amount not to exceed $4,000,000,
      i. Indebtedness for Money Borrowed under the Guaranty Agreements; and
      j. other Indebtedness for Money Borrowed not to exceed $250,000 in
         outstanding principal amount as to all Borrowers and their
         Subsidiaries.

 3.  Guaranties. Become or remain liable with respect to any Guaranty of any
     obligation of any other Person, other than (i) Indebtedness of other
     Borrowers or Subsidiaries permitted under this Agreement, and (ii)
     Guaranties of residual values of Inventory sold to third party lessors for
     lease to customers of a Borrower.
 4.  Investments. After the Agreement Date, acquire or maintain any Investment
     other than Permitted Investments.
 5.  Acquisitions. Acquire any Business Unit engaged in any business other than
     those described on Schedule 6.1(f), or acquire any other Business Unit
     except by the purchase of assets thereof in an aggregate amount not to
     exceed $500,000 at any time for all Borrowers.
 6.  Capital Expenditures. Make or incur any Capital Expenditures in excess of
     $2,500,000 in the aggregate for all Borrowers in any Fiscal Year; provided,
     however, that expenditures in connection with any IRB Project shall not
     constitute Capital Expenditures for purposes of this Section 11.6.
 7.  Restricted Payments; Purchases, Etc. Declare or make any Restricted Payment
     or Restricted Purchase, except, provided that both at the time of the
     declaration and at the time of the payment thereof, and after giving effect
     thereto, no Default or Event of Default shall or would exist, Collins may
     (i) pay dividends on its common stock during any Fiscal Year and (ii)
     repurchase shares of its outstanding common stock during any Fiscal Year.
 8.  Merger, Consolidation and Sale of Assets. Merge or consolidate with any
     other Person or sell, lease or transfer or otherwise dispose of all or a
     substantial portion of its assets to any Person other than sales of
     Inventory in the ordinary course of business and dispositions that are
     otherwise expressly permitted under this Agreement.
 9.  Transactions with Affiliates. Effect any transaction with any Affiliate on
     a basis less favorable to such Borrower or Subsidiary than would be the
     case if such transaction had been effected with a Person not an Affiliate.
 10. Liens. Create, assume or permit or suffer to exist or to be created or
     assumed any Lien on any of the Collateral or its other assets, other than
     Permitted Liens and Limited Chassis Liens.
 11. Capitalized Lease Obligations. Without the consent of the Required Lenders,
     which consent shall not be unreasonably withheld, incur or permit to exist
     any Capitalized Lease Obligations if such Capitalized Lease Obligation when
     added to existing Capitalized Lease Obligations and Permitted Purchase
     Money Indebtedness (excluding IRB Obligations) of the Borrowers would
     exceed $250,000 in the aggregate.
 12. Operating Leases. Without the consent of the Required Lenders, enter into
     any Operating Lease (other than an Operating Lease of real property) if the
     aggregate annual rental payable under all such Operating Leases of the
     Borrowers would exceed $500,000 at any time after the Effective Date.
 13. Real Estate Leases. After the Effective Date, enter into any real property
     lease (other than an IRB Lease), including any renewal or modification of a
     lease relating to the Real Estate occupied by the Borrowers on the
     Effective Date, if the aggregate annual rental under all such leases of the
     Borrowers would exceed $460,000, without the prior written consent of the
     Agent, on behalf of the Lenders, which consent shall not be unreasonably
     withheld.
 14. Plans. Permit any condition to exist in connection with any Plan which
     might constitute grounds for the PBGC to institute proceedings to have such
     Plan terminated or a trustee appointed to administer such Plan, and any
     other condition, event or transaction with respect to any Plan which could
     result in the incurrence by any Borrower of any material liability, fine or
     penalty.
 15. Sales and Leasebacks. Enter into any arrangement with any Person providing
     for a Borrower's leasing from such Person any real or personal property
     which has been or is to be sold or transferred, directly or indirectly, by
     such Borrower to such Person.
 16. Amendments of Other Agreements. Amend in any way the IRB Documents.



DEFAULT

 1. Events of Default. Each of the following shall constitute an Event of
    Default, whatever the reason for such event and whether it shall be
    voluntary or involuntary or be effected by operation of law or pursuant to
    any judgment or order of any court or any order, rule or regulation of any
    governmental or nongovernmental body:
    Default in Payment
    . The Borrowers shall default in the payment, as and when due, of principal
    of or interest on any Secured Obligations (other than any Secured
    Obligations described in
    clause (e)
    of the definition thereof) (whether at maturity, by reason of acceleration
    or otherwise).
    Misrepresentation
    . Any representation or warranty made or deemed to be made by any Borrower
    under this Agreement or any Loan Document, or any amendment hereto or
    thereto, shall at any time prove to have been incorrect or misleading in any
    material respect when made.
    Default in Performance
    . Any Borrower shall default in the performance or observance of any term,
    covenant, condition or agreement to be performed by it, contained in
        Articles 7, 8, 10
        or
        11
        ,
        Sections 9.1
        (insofar as it requires the preservation of the corporate existence of
        such Borrower), or
        9.8
        , and the Agent shall have delivered to the Borrowers written notice of
        such default, or
     i. this Agreement (other than as specifically provided for otherwise in
        this Section 12.1) and such default shall continue for a period of 30
        days after written notice thereof has been given to the Borrowers by the
        Agent.
    
    Indebtedness Cross-Default
    .
     i.   Any Borrower or any Subsidiary shall fail to pay when due and payable
          the principal of or interest on any Indebtedness for Money Borrowed
          (other than the Loans) in an amount in excess of $300,000, or
     ii.  the maturity of any such Indebtedness shall have (A) been accelerated
          in accordance with the provisions of any indenture, contract or
          instrument providing for the creation of or concerning such
          Indebtedness, or (B) been required to be prepaid prior to the stated
          maturity thereof, or
     iii. any event shall have occurred and be continuing which would permit any
          holder or holders of such Indebtedness, any trustee or agent acting on
          behalf of such holder or holders or any other Person so to accelerate
          such maturity, and the Borrowers shall have failed to cure such
          default prior to the expiration of any applicable cure or grace
          period.
    
    Other Cross-Defaults
    . Any Borrower or any of its Subsidiaries shall default in the payment when
    due, or in the performance or observance, of any obligation or condition of
    any agreement, contract or lease (other than this Agreement, the Security
    Documents or any such agreement, contract or lease relating to Indebtedness
    for Money Borrowed) if the existence of any such defaults, singly or in the
    aggregate, could in the reasonable judgment of the Agent have a Materially
    Adverse Effect on any Borrower.
    Voluntary Bankruptcy Proceeding
    . Any Borrower or any Subsidiary shall
     i.   commence a voluntary case under the federal bankruptcy laws (as now or
          hereafter in effect),
     ii.  file a petition seeking to take advantage of any other laws, domestic
          or foreign, relating to bankruptcy, insolvency, reorganization,
          winding up or composition for adjustment of debts,
     iii. consent to or fail to contest in a timely and appropriate manner any
          petition filed against it in an involuntary case under such bankruptcy
          laws or other laws,
     iv.  apply for or consent to, or fail to contest in a timely and
          appropriate manner, the appointment of, or the taking of possession
          by, a receiver, custodian, trustee, or liquidator of itself or of a
          substantial part of its property, domestic or foreign,
     v.   admit in writing its inability to pay its debts as they become due,
     vi.  make a general assignment for the benefit of creditors, or
     vii. take any corporate action for the purpose of authorizing any of the
          foregoing.
    
    Involuntary Bankruptcy Proceeding
    . A case or other proceeding shall be commenced against any Borrower or any
    Subsidiary in any court of competent jurisdiction seeking
     i.  relief under the federal bankruptcy laws (as now or hereafter in
         effect) or under any other laws, domestic or foreign, relating to
         bankruptcy, insolvency, reorganization, winding up or adjustment of
         debts, or
     ii. the appointment of a trustee, receiver, custodian, liquidator or the
         like of such Borrower or Subsidiary or of all or any substantial part
         of the assets, domestic or foreign, of such Borrower or Subsidiary,
    
    and such case or proceeding shall continue undismissed or unstayed for a
    period of 60 consecutive calendar days, or an order granting the relief
    requested in such case or proceeding against such Borrower or Subsidiary
    (including, but not limited to, an order for relief under such federal
    bankruptcy laws) shall be entered.
    
    Failure of Agreements
    . Any Loan Document, after delivery thereof hereunder, shall for any reason
    (except to the extent permitted by the terms thereof) cease to create a
    valid and perfected first priority Lien (except for Permitted Liens) on, or
    Security Interest in, any of the Collateral or Guarantor Collateral
    purported to be covered thereby (other than by reason of any act or omission
    of the Agent or any Lender).
    Judgment
    . Final, unappealable judgments or orders for the payment of money not
    covered by insurance and in an aggregate amount greater than $300,000 for
    all Borrowers shall be entered against any Borrower by any court and such
    judgment or order shall continue undischarged or unstayed for 10 days.
    Attachment
    . A warrant or writ of attachment or execution or similar process which
    exceeds $50,000 in value shall be issued against any property of any
    Borrower and such warrant or process shall continue undischarged or unstayed
    for 10 days.
    Loan Documents
    . Any event of default under any other Loan Document shall occur or any
    Borrower shall default in the performance or observance of any term,
    covenant, condition or agreement contained in, or the payment of any other
    sum covenanted to be paid by such Borrower under, any Loan Document;
    provided, however
    that no event of default under any Loan Document shall be deemed to have
    occurred until any notice required under such Loan Document has been given
    and any grace period granted under such Loan Document has expired.
    ERISA
    . The Borrowers shall fail to pay when due an amount or amounts aggregating
    in excess of $300,000 which they shall have become liable to pay to the PBGC
    or to a Benefit Plan under Title IV of ERISA; or notice of intent to
    terminate a Benefit Plan or Benefit Plans having aggregate unfunded vested
    liabilities in excess of $300,000 shall be filed under Title IV of ERISA by
    the Borrowers, or any plan administrator; or the PBGC shall institute
    proceedings under Title IV of ERISA to terminate any Benefit Plan or to
    cause a trustee to be appointed to administer any Benefit Plan or to enforce
    Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have been
    dismissed within thirty (3) days thereafter; or a condition shall exist by
    reason of which the PBGC would be entitled to obtain a decree adjudicating
    that any Benefit Plan must be terminated.
    Management
    . Donald L. Collins, Jr. shall cease to be actively involved in the
    management and operations of the Borrowers in substantially the same
    capacity in which he served on the Agreement Date and his successor(s) or
    replacement(s) in such capacity are not executives experienced in managing
    operations such as those of the Borrowers, with the demonstrated ability to
    manage such operations successfully, who are otherwise acceptable to the
    Required Lenders in the exercise of their reasonable judgment.

    (n) IRB Letter of Credit Substitution Date. The IRB Letter of Credit
    Substitution Date shall not have occurred on or before September 14, 2002.

 2. Remedies.
    Automatic Acceleration and Termination of Facilities
    . Upon the occurrence of an Event of Default specified in
    Section 12.1(f)
    or
    (g)
    , (i) the principal of and the interest on the Loans and Notes at the time
    outstanding, and all other amounts owed to the Agent or the Lenders under
    this Agreement or any of the Loan Documents and all other Secured
    Obligations, shall thereupon become due and payable without presentment,
    demand, protest, or other notice of any kind, all of which are expressly
    waived, anything in this Agreement or any of the Loan Documents to the
    contrary notwithstanding, and (ii) the Revolving Credit Facility and the
    right of the Borrowers to request borrowings under this Agreement shall
    immediately terminate.
    Other Remedies
    . If any Event of Default shall have occurred, and during the continuance of
    any such Event of Default, the Agent may, and at the direction of the
    Required Lenders in their sole and absolute discretion shall, do any of the
    following:
     i.    declare the principal of and interest on the Loans and any Notes at
           the time outstanding, and all other amounts owed to the Agent or the
           Lenders under this Agreement or any of the Loan Documents and all
           other Secured Obligations, to be forthwith due and payable, whereupon
           the same shall immediately become due and payable without
           presentment, demand, protest or other notice of any kind, all of
           which are expressly waived, anything in this Agreement or the Loan
           Documents to the contrary notwithstanding;
     ii.   terminate the Revolving Credit Facility and any other right of the
           Borrowers to request borrowings hereunder;
     iii.  notify, or request the Borrowers to notify, in writing or otherwise,
           any Account Debtor or obligor with respect to any one or more of the
           Accounts to make payment to the Agent, for the benefit of the
           Lenders, or any agent or designee of the Agent, at such address as
           may be specified by the Agent and if, notwithstanding the giving of
           any notice, any Account Debtor or other such obligor shall make
           payments to the Borrowers, each Borrower shall hold all such payments
           it receives in trust for the Agent, for the account of the Lenders,
           without commingling the same with other funds or property of, or held
           by, such Borrower, and shall deliver the same to the Agent or any
           such agent or designee of the Agent immediately upon receipt by such
           Borrower in the identical form received, together with any necessary
           endorsements;
     iv.   settle or adjust disputes and claims directly with Account Debtors
           and other obligors on Accounts for amounts and on terms which the
           Agent considers advisable and in all such cases only the net amounts
           received by the Agent, for the account of the Lenders, in payment of
           such amounts, after deductions of costs and attorneys' fees, shall
           constitute Collateral and no Borrower shall have any further right to
           make any such settlements or adjustments or to accept any returns of
           merchandise;
     v.    enter upon any premises in which Inventory or Equipment may be
           located and, without resistance or interference by any Borrower, take
           physical possession of any or all thereof and maintain such
           possession on such premises or move the same or any part thereof to
           such other place or places as the Agent shall choose, without being
           liable to the Borrowers on account of any loss, damage or
           depreciation that may occur as a result thereof, so long as the Agent
           shall act reasonably and in good faith;
     vi.   require the Borrowers to, and the Borrowers shall, without charge to
           the Agent or any Lender, assemble the Inventory and Equipment and
           maintain or deliver it into the possession of the Agent or any agent
           or representative of the Agent at such place or places as the Agent
           may designate and as are reasonably convenient to both the Agent and
           the Borrowers;
     vii.  at the expense of the Borrowers, cause any of the Inventory to be
           placed in a public or field warehouse, and the Agent shall not be
           liable to the Borrowers on account of any loss, damage or
           depreciation that may occur as a result thereof, so long as the Agent
           shall act reasonably and in good faith;
     viii. without notice, demand or other process, and without payment of any
           rent or any other charge, enter any of the Borrowers' premises and,
           without breach of the peace, until the Agent, on behalf of the
           Lenders, completes the enforcement of its rights in the Collateral,
           take possession of such premises or place custodians in exclusive
           control thereof, remain on such premises and use the same and any of
           the Borrower's Equipment, for the purpose of (A) completing any work
           in process, preparing any Inventory for disposition and disposing
           thereof, and (B) collecting any Account, and the Agent for the
           benefit of the Lenders is hereby granted a license or sublicense and
           all other rights as may be necessary, appropriate or desirable to use
           the Proprietary Rights in connection with the foregoing, and the
           rights of the Borrowers (or any of them) under all licenses,
           sublicenses and franchise agreements shall inure to the Agent for the
           benefit of the Lenders (provided, however, that any use of any
           federally registered trademarks as to any goods shall be subject to
           the control as to the quality of such goods of the owner of such
           trademarks and the goodwill of the business symbolized thereby);
     ix.   exercise any and all of its rights under any and all of the Security
           Documents;
     x.    apply any Collateral or Guarantor Collateral consisting of cash to
           the payment of the Secured Obligations in any order in which the
           Agent, on behalf of the Lenders, may elect or use such cash in
           connection with the exercise of any of its other rights hereunder or
           under any of the Security Documents;
     xi.   establish or cause to be established one or more Lockboxes or other
           arrangements for the deposit of proceeds of Accounts and other
           Collateral, and, in such case, each Borrower shall cause to be
           forwarded to the Agent at the Agent's Office, on a daily basis,
           copies of all checks and other items of payment and deposit slips
           related thereto deposited in such Lockboxes, together with collection
           reports in form and substance satisfactory to the Agent; and
     xii.  exercise all of the rights and remedies of a secured party under the
           Uniform Commercial Code and under any other Applicable Law,
           including, without limitation, the right, without notice except as
           specified below and with or without taking the possession thereof, to
           sell the Collateral or any part thereof in one or more parcels at
           public or private sale, at any location chosen by the Agent, for
           cash, on credit or for future delivery, and at such price or prices
           and upon such other terms as the Agent may deem commercially
           reasonable. Each Borrower agrees that, to the extent notice of sale
           shall be required by law, at least ten days' notice to such Borrower
           of the time and place of any public sale or the time after which any
           private sale is to be made shall constitute reasonable notification,
           but notice given in any other reasonable manner or at any other
           reasonable time shall constitute reasonable notification. The Agent
           shall not be obligated to make any sale of Collateral regardless of
           notice of sale having been given. The Agent may adjourn any public or
           private sale from time to time by announcement at the time and place
           fixed therefor, and such sale may, without further notice, be made at
           the time and place to which it was so adjourned.
     xiii. obtain at the expense of the Borrower such appraisals of Collateral
           as the Agent or the Lenders in their sole discretion shall require.

 3. Application of Proceeds. All proceeds from each sale of, or other
    realization upon, all or any part of the Collateral following an Event of
    Default shall be applied or paid over as follows:
    First
    : to the payment of all costs and expenses incurred in connection with such
    sale or other realization, including reasonable attorneys' fees,
    Second
    : to the payment of the Secured Obligations (with the Borrowers remaining
    liable, jointly and severally, for any deficiency) as the Agent may elect,
    Third
    : the balance (if any) of such proceeds shall be paid to the appropriate
    Borrower, subject to any duty imposed by law, or otherwise to whomsoever
    shall be entitled thereto.

    The Borrowers shall remain liable, jointly and severally, for and will pay,
    on demand, any deficiency remaining in respect of the Secured Obligations,
    together with interest thereon at a rate per annum equal to the highest rate
    then payable hereunder on such Secured Obligations (whether or not such
    amount is allowed as a claim in any bankruptcy or insolvency proceeding),
    which interest shall constitute part of the Secured Obligations.

    Power of Attorney
    . In addition to the authorizations granted to the Agent under
    Section 8.13
    or under any other provision of this Agreement or of any other Loan
    Document, during the continuance of an Event of Default, each Borrower
    hereby irrevocably designates, makes, constitutes and appoints the Agent
    (and all Persons designated by the Agent from time to time) as such
    Borrower's true and lawful attorney, and agent in fact, and the Agent, or
    any agent of the Agent, may, without notice to such Borrower, and at such
    time or times as the Agent or any such agent in its sole discretion may
    determine, in the name of such Borrower, the Agent or the Lenders,
     i.    demand payment of the Accounts,
     ii.   enforce payment of the Accounts by legal proceedings or otherwise,
     iii.  exercise all of such Borrower's rights and remedies with respect to
           the collection of Accounts,
     iv.   settle, adjust, compromise, extend or renew any or all of the
           Accounts,
     v.    settle, adjust or compromise any legal proceedings brought to collect
           the Accounts,
     vi.   discharge and release the Accounts or any of them,
     vii.  prepare, file and sign the name of such Borrower on any proof of
           claim in bankruptcy or any similar document against any Account
           Debtor,
     viii. prepare, file and sign the name of such Borrower on any notice of
           Lien, assignment or satisfaction of Lien, or similar document in
           connection with any of the Collateral,
     ix.   endorse the name of such Borrower upon any chattel paper, document,
           instrument, notice, freight bill, bill of lading or similar document
           or agreement relating to the Accounts, the Inventory or any other
           Collateral,
     x.    use the stationery of such Borrower and sign the name of such
           Borrower to verifications of the Accounts and on any notice to the
           Account Debtors,
     xi.   open such Borrower's mail,
     xii.  notify the post office authorities to change the address for delivery
           of such Borrower's mail to an address designated by the Agent, and
     xiii. use the information recorded on or contained in any data processing
           equipment and computer hardware and software relating to the
           Accounts, Inventory or other Collateral to which such Borrower has
           access.

 4. Miscellaneous Provisions Concerning Remedies.
    Rights Cumulative
    . The rights and remedies of the Agent and the Lenders under this Agreement,
    the Notes and each of the Loan Documents shall be cumulative and not
    exclusive of any rights or remedies which it or they would otherwise have.
    In exercising such rights and remedies the Agent and the Lenders may be
    selective and no failure or delay by the Agent or any Lender in exercising
    any right shall operate as a waiver of it, nor shall any single or partial
    exercise of any power or right preclude its other or further exercise or the
    exercise of any other power or right.
    Waiver of Marshalling
    . Each Borrower hereby waives any right to require any marshalling of assets
    and any similar right.
    Limitation of Liability
    . Nothing contained in this
    Article 12
    or elsewhere in this Agreement or in any of the Loan Documents shall be
    construed as requiring or obligating the Agent, any Lender or any agent or
    designee of the Agent or any Lender to make any demand, or to make any
    inquiry as to the nature or sufficiency of any payment received by it, or to
    present or file any claim or notice or take any action, with respect to any
    Account or any other Collateral or Guarantor Collateral, or the monies due
    or to become due thereunder or in connection therewith, or to take any steps
    necessary to preserve any rights against prior parties, and the Agent, the
    Lenders and their agents or designees shall have no liability to the
    Borrowers for actions taken pursuant to this
    Article 12
    , any other provision of this Agreement or any of the Loan Documents so long
    as the Agent or such Lender shall act reasonably and in good faith.
    Appointment of Receiver
    . In any action under this
    Article 12
    , the Agent shall be entitled during the continuance of an Event of Default
    to the appointment of a receiver, without notice of any kind whatsoever, to
    take possession of all or any portion of the Collateral and to exercise such
    power as the court shall confer upon such receiver.

 5. Trademark License. Each Borrower hereby grants to the Agent for its benefit
    as Agent and for the benefit of the Lenders, the nonexclusive right and
    license to use the trademarks described in the Trademark Assignments for the
    purposes set forth in Section 12.2(b)(viii) and for the purpose of enabling
    the Agent to realize on the Collateral and to permit any purchaser of any
    portion of the Collateral through a foreclosure sale or any other exercise
    of the Agent's rights and remedies under this Agreement and the other
    Security Documents to use, sell or otherwise dispose of the Collateral
    bearing any such trademark. Such right and license is granted free of
    charge, without the requirement that any monetary payment whatsoever be made
    to the Borrowers or any other Person by the Lenders or the Agent or any
    purchaser or purchasers of the Collateral. Each Borrower hereby represents,
    warrants, covenants and agrees that it presently has, and shall continue to
    have, the right, without the approval or consent of others, to grant the
    license set forth in this Section 12.6; and each Borrower hereby consents to
    the granting of such license by the other Borrowers.



ASSIGNMENTS

 1. Successors and Assigns; Participations.
     a. This Agreement shall be binding upon and inure to the benefit of each
        Borrower, the Lenders, the Agent, all future holders of the Notes, and
        their respective successors and assigns, except that no Borrower may
        assign or transfer any of its rights or obligations under this Agreement
        without the prior written consent of each Lender.
     b. Each Lender may assign to one or more Eligible Assignees all or a
        portion of its interests, rights and obligations under this Agreement
        (including, without limitation, all or a portion of the Loans at the
        time owing to it and the Notes held by it); provided, however, that
        (i) each such assignment shall be of a constant, and not a varying,
        percentage of all the assigning Lender's rights and obligations under
        this Agreement, (ii) the amount of the Commitment of the assigning
        Lender that is subject to each such assignment (determined as of the
        date the Assignment and Acceptance with respect to such assignment is
        delivered to the Agent) shall in no event be less than $5,000,000, (iii)
        in the case of a partial assignment, the amount of the Commitment that
        is retained by the assigning Lender (determined as of the date the
        Assignment and Acceptance with respect to such assignment is delivered
        to the Agent) shall in no event be less than $5,000,000, (iv) the
        parties to each such assignment shall execute and deliver to the Agent,
        for its acceptance and recording in the Register an Assignment and
        Acceptance, together with the Notes subject to such assignment, (v) such
        assignment shall not, without the consent of the Borrowers, require the
        Borrowers or any of them to file a registration statement with the
        Securities and Exchange Commission or apply to or qualify the Loans or
        the Notes under the blue sky laws of any state, and (vi) the
        representation contained in Section 13.2 hereof shall be true with
        respect to any such proposed assignee. Upon such execution, delivery,
        acceptance and recording, from and after the effective date specified in
        each Assignment and Acceptance, which effective date shall be at least
        five Business Days after the execution thereof, (x) the assignee
        thereunder shall be a party hereto and, to the extent provided in such
        Assignment and Acceptance, have the rights and obligations of a Lender
        hereunder, and (y) the Lender assignor thereunder shall, to the extent
        provided in such Assignment and Acceptance, be released from its
        obligations under this Agreement.
     c. By executing and delivering an Assignment and Acceptance, the Lender
        assignor thereunder and the assignee thereunder confirm to and agree
        with each other and the other parties hereto as follows: (i) other than
        the representation and warranty that it is the legal and beneficial
        owner of the interest being assigned thereby free and clear of any
        adverse claim, such Lender assignor makes no representation or warranty
        and assumes no responsibility with respect to any statements, warranties
        or representations made in or in connection with this Agreement or the
        execution, legality, validity, enforceability, genuineness, sufficiency
        or value of this Agreement or any other instrument or document furnished
        pursuant hereto; (ii) such Lender assignor makes no representation or
        warranty and assumes no responsibility with respect to the financial
        condition of the Borrowers or the performance or observance by the
        Borrowers of any of their obligations under this Agreement or any other
        instrument or document furnished pursuant hereto; (iii) such assignee
        confirms that it has received a copy of this Agreement, together with
        copies of the financial statements referred to in Section 6.1(n) and
        such other documents and information as it has deemed appropriate to
        make its own credit analysis and decision to enter into such Assignment
        and Acceptance; (iv) such assignee will, independently and without
        reliance upon the Agent, such Lender assignor or any other Lender, and
        based on such documents and information as it shall deem appropriate at
        the time, continue to make its own credit decisions in taking or not
        taking action under this Agreement; (v) such assignee confirms that it
        is an Eligible Assignee; (vi) such assignee appoints and authorizes the
        Agent to take such action as agent on its behalf and to exercise such
        powers under this Agreement and the other Loan Documents as are
        delegated to the Agent by the terms hereof and thereof, together with
        such powers as are reasonably incidental thereto; and (vii) such
        assignee agrees that it will perform in accordance with their terms all
        of the obligations which by the terms of this Agreement are required to
        be performed by it as a Lender.
     d. The Agent shall maintain a copy of each Assignment and Acceptance
        delivered to it and a register for the recordation of the names and
        addresses of the Lenders and the Commitment Percentage of, and principal
        amount of the Loans and Letter of Credit Obligations owing to, each
        Lender from time to time (the "Register"). The entries in the Register
        shall be conclusive, in the absence of manifest error, and each
        Borrower, the Agent and the Lenders may treat each person whose name is
        recorded in the Register as a Lender hereunder for all purposes of this
        Agreement. The Register shall be available for inspection by any
        Borrower or any Lender at any reasonable time and from time to time upon
        reasonable prior notice.
     e. Upon its receipt of an Assignment and Acceptance executed by an
        assigning Lender and an Eligible Assignee together with the Notes
        subject to such assignment, the Agent shall, if such Assignment and
        Acceptance has been completed and is in the form of Exhibit D,
        (i) accept such Assignment and Acceptance, (ii) record the information
        contained therein in the Register, (iii) give prompt notice thereof to
        the Lenders and the Borrowers, and (iv) promptly deliver a copy of such
        Acceptance and Assignment to the Borrowers. Within five Business Days
        after receipt of notice, the Borrowers shall execute and deliver to the
        Agent in exchange for the surrendered Notes new Notes to the order of
        such Eligible Assignee in amounts equal to the Commitment Percentage
        assumed by such Eligible Assignee pursuant to such Assignment and
        Acceptance and new Notes to the order of the assigning Lender in an
        amount equal to the Commitment retained by it hereunder. Such new Notes
        shall be in an aggregate principal amount equal to the aggregate
        principal amount of such surrendered Notes, shall be dated the effective
        date of such Assignment and Acceptance and shall otherwise be in
        substantially the form of the assigned Notes originally delivered to the
        assignor Lender. Each surrendered Note or Notes shall be canceled and
        returned to the Borrowers.
     f. Each Lender may, without the consent of the Borrowers, sell
        participations to one or more banks or other entities in all or a
        portion of its rights and obligations under this Agreement (including,
        without limitation, all or a portion of its commitments hereunder and
        the Loans owing to it and the Notes held by it); provided, however, that
        (i) each such participation shall be in an amount not less than
        $5,000,000, (ii) such Lender's obligations under this Agreement
        (including, without limitation, its commitments hereunder) shall remain
        unchanged, (iii) such Lender shall remain solely responsible to the
        other parties hereto for the performance of such obligations, (iv) such
        Lender shall remain the holder of the Notes held by it for all purposes
        of this Agreement, (v) each Borrower, the Agent and the other Lenders
        shall continue to deal solely and directly with such Lender in
        connection with such Lender's rights and obligations under this
        Agreement; provided, that such Lender may agree with any participant
        that such Lender will not, without such participant's consent, agree to
        or approve any waivers or amendments which would reduce the principal of
        or the interest rate on any Loans, extend the term or increase the
        amount of the commitments of such participant, reduce the amount of any
        fees to which such participant is entitled, extend any scheduled payment
        date for principal or release Collateral or Guarantor Collateral
        securing the Loans (other than Collateral or Guarantor Collateral
        disposed of in accordance with the terms of this Agreement or the
        Security Documents), and (vi) any such disposition shall not, without
        the consent of the Borrowers, require any Borrower to file a
        registration statement with the Securities and Exchange Commission to
        apply to qualify the Loans or the Notes under the blue sky law of any
        state. The Lender selling a participation to any bank or other entity
        that is not an Affiliate of such Lender shall give prompt notice thereof
        to the Borrowers and the Agent.
     g. Any Lender may, in connection with any assignment, proposed assignment,
        participation or proposed participation pursuant to this Section 13.1,
        disclose to the assignee, participant, proposed assignee or proposed
        participant, any information relating to the Borrowers furnished to such
        Lender by or on behalf of the Borrowers (or any of them); provided that,
        prior to any such disclosure, each such assignee, proposed assignee,
        participant or proposed participant shall agree with the Borrowers or
        such Lender (which in the case of an agreement with only such Lender,
        the Borrowers shall be recognized as third party beneficiaries thereof)
        to preserve the confidentiality of any confidential information relating
        to the Borrowers received from such Lender.

 2. Representation of Lenders. Each Lender hereby represents that it will make
    each Loan hereunder as a commercial loan for its own account in the ordinary
    course of its business; provided, however, that subject to Section 13.1
    hereof, the disposition of the Notes or other evidence of the Secured
    Obligations held by any Lender shall at all times be within its exclusive
    control.



AGENT

 1.  Appointment of Agent. Each of the Lenders hereby irrevocably designates and
     appoints FCC as the Agent of such Lender under this Agreement and the other
     Loan Documents, and each such Lender irrevocably authorizes the Agent, as
     the agent for such Lender, to take such action on its behalf under the
     provisions of this Agreement and the other Loan Documents and to exercise
     such powers and perform such duties as are expressly delegated to the Agent
     by the terms of this Agreement and such other Loan Documents, including,
     without limitation, to make determinations as to the eligibility of
     Inventory and Accounts and to adjust the Applicable Percentages (so long as
     such Applicable Percentages, as adjusted, do not exceed those set forth in
     the definition thereof), together with such other powers as are reasonably
     incidental thereto. Notwithstanding any provision to the contrary elsewhere
     in this Agreement or such other Loan Documents, the Agent shall not have
     any duties or responsibilities, except those expressly set forth herein and
     therein, or any fiduciary relationship with any Lender, and no implied
     covenants, functions, responsibilities, duties, obligations or liabilities
     shall be read into this Agreement or the other Loan Documents or otherwise
     exist against the Agent.
 2.  Delegation of Duties. The Agent may execute any of its duties under this
     Agreement and the other Loan Documents by or through agents or
     attorneys-in-fact and shall be entitled to advice of counsel concerning all
     matters pertaining to such duties. The Agent shall not be responsible for
     the negligence or misconduct of any agents or attorneys-in-fact selected by
     it with reasonable care.
 3.  Exculpatory Provisions. Neither the Agent nor any of its trustees,
     officers, directors, employees, agents, attorneys-in-fact or Affiliates
     shall be (i) liable to any Lender (or any Lender's participants) for any
     action lawfully taken or omitted to be taken by it or such Person under or
     in connection with this Agreement or the other Loan Documents (except for
     its or such Person's own gross negligence or willful misconduct), or
     (ii) responsible in any manner to any Lender (or any Lender's participants)
     for any recitals, statements, representations or warranties made by any
     Borrower or any officer thereof contained in this Agreement or the other
     Loan Documents or in any certificate, report, statement or other document
     referred to or provided for in, or received by the Agent under or in
     connection with, this Agreement or the other Loan Documents or for the
     value, validity, effectiveness, genuineness, enforceability or sufficiency
     of this Agreement or the other Loan Documents or for any failure of the
     Borrowers (or any of them) to perform their respective obligations
     hereunder or thereunder. The Agent shall not be under any obligation to any
     Lender to ascertain or to inquire as to the observance or performance of
     any of the agreements contained in, or conditions of, this Agreement, or to
     inspect the properties, books or records of any Borrower.
 4.  Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
     protected in relying, upon any Note, writing, resolution, notice, consent,
     certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
     teletype message, statement, order or other document or conversation
     believed by it to be genuine and correct and to have been signed, sent or
     made by the proper Person or Persons and upon advice and statements of
     legal counsel (including, without limitation, counsel to the Borrowers),
     independent accountants and other experts selected by the Agent. The Agent
     may deem and treat the payee of any Note as the owner thereof for all
     purposes unless such Note shall have been transferred in accordance with
     Section 13.1. The Agent shall be fully justified in failing or refusing to
     take any action under this Agreement and the other Loan Documents unless it
     shall first receive such advice or concurrence of the Required Lenders as
     it deems appropriate or it shall first be indemnified to its satisfaction
     by the Lenders against any and all liability and expense which may be
     incurred by it by reason of taking or continuing to take any such action.
     The Agent shall in all cases be fully protected in acting, or in refraining
     from acting, under this Agreement and the Notes in accordance with a
     request of the Required Lenders, and such request and any action taken or
     failure to act pursuant thereto shall be binding upon all the Lenders and
     all future holders of the Notes.
 5.  Notice of Default. The Agent shall not be deemed to have knowledge or
     notice of the occurrence of any Default or Event of Default hereunder
     unless the Agent has received notice from a Lender or the Borrowers
     referring to this Agreement, describing such Default or Event of Default
     and stating that such notice is a "notice of default." In the event that
     the Agent receives such a notice, the Agent shall promptly give notice
     thereof to the Lenders. The Agent shall take such action with respect to
     such Default or Event of Default as shall be reasonably directed by the
     Required Lenders; provided that unless and until the Agent shall have
     received such directions, the Agent may (but shall not be obligated to)
     continue making Revolving Credit Loans to the Borrowers on behalf of the
     Lenders in reliance on the provisions of Section 4.7 and take such other
     action, or refrain from taking such action, with respect to such Default or
     Event of Default as it shall deem advisable in the best interests of the
     Lenders.
 6.  Non-Reliance on Agent and Other Lenders. Each Lender expressly acknowledges
     that neither the Agent nor any of its officers, directors, employees,
     agents, attorneys-in-fact or Affiliates has made any representations or
     warranties to it and that no act by the Agent hereinafter taken, including
     any review of the affairs of the Borrowers, shall be deemed to constitute
     any representation or warranty by the Agent to any Lender. Each Lender
     represents to the Agent that it has, independently and without reliance
     upon the Agent or any other Lender, and based on such documents and
     information as it has deemed appropriate, made its own appraisal of and
     investigation into the business, operations, property, financial and other
     condition and creditworthiness of the Borrowers and made its own decision
     to make its Loans hereunder and enter into this Agreement. Each Lender also
     represents that it will, independently and without reliance upon the Agent
     or any other Lender, and based on such documents and information as it
     shall deem appropriate at the time, continue to make its own credit
     analysis, appraisals and decisions in taking or not taking action under
     this Agreement and the other Loan Documents, and to make such investigation
     as it deems necessary to inform itself as to the business, operations,
     property, financial and other condition and creditworthiness of the
     Borrowers. Except for notices, reports and other documents expressly
     required to be furnished to the Lenders by the Agent hereunder or by the
     other Loan Documents, the Agent shall not have any duty or responsibility
     to provide any Lender with any credit or other information concerning the
     business, operations, property, financial and other condition or
     creditworthiness of the Borrowers which may come into the possession of the
     Agent or any of its officers, directors, employees, agents,
     attorneys-in-fact or Affiliates.
 7.  Indemnification. The Lenders agree to indemnify the Agent in its capacity
     as such (to the extent not reimbursed by the Borrowers and without limiting
     the obligation of the Borrowers to do so), ratably according to their
     respective Commitment Percentages, from and against any and all
     liabilities, obligations, losses, damages, penalties, actions, judgments,
     suits, costs, expenses or disbursements of any kind whatsoever which may at
     any time (including, without limitation, at any time following the payment
     of the Notes) be imposed on, incurred by or asserted against the Agent in
     any way relating to or arising out of this Agreement or the other Loan
     Documents, or any documents contemplated by or referred to herein or
     therein or the transactions contemplated hereby or thereby or any action
     taken or omitted by the Agent under or in connection with any of the
     foregoing; provided that no Lender shall be liable for the payment of any
     portion of such liabilities, obligations, losses, damages, penalties,
     actions, judgments, suits, costs, expenses or disbursements resulting
     solely from the Agent's gross negligence or willful misconduct or resulting
     solely from transactions or occurrences that occur at a time after such
     Lender has assigned all of its interests, rights and obligations under this
     Agreement pursuant to Section 13.1 or, in the case of a Lender to which an
     assignment is made hereunder pursuant to Section 13.1, at a time before
     such assignment. The agreements in this subsection shall survive the
     payment of the Notes, the Secured Obligations and all other amounts payable
     hereunder and the termination of this Agreement.
 8.  Agent in Its Individual Capacity. The Agent and its Affiliates may make
     loans to, accept deposits from and generally engage in any kind of business
     with the Borrowers (or any of them) and their respective Subsidiaries as if
     the Agent were not the Agent hereunder. With respect to its Commitment, the
     Loans made by it and any Note issued to it, the Agent shall have and may
     exercise the same rights and powers under this Agreement and the other Loan
     Documents and is subject to the same obligations and liabilities as and to
     the extent set forth herein and in the other Loan Documents for any other
     Lender. The terms "Lenders" or "Required Lenders" or any other term shall,
     unless the context clearly otherwise indicates, include the Agent in its
     individual capacity as a Lender or one of the Required Lenders.
 9.  Successor Agent. The Agent may resign as Agent upon ten days' notice to the
     Lenders. If the Agent shall resign as Agent under this Agreement, then the
     Required Lenders shall appoint from among the Lenders a successor agent for
     the Lenders which successor agent shall be approved by the Borrowers (which
     approval shall not be unreasonably withheld), whereupon such successor
     agent shall succeed to the rights, powers and duties of the Agent, and the
     term "Agent" shall mean such successor agent effective upon its
     appointment, and the former Agent's rights, powers and duties as Agent
     shall be terminated, without any other or further act or deed on the part
     of such former Agent or any of the parties to this Agreement or any holders
     of the Notes. After any retiring Agent's resignation hereunder as Agent,
     the provisions of Sections 14.7 and 15.14 shall inure to its benefit as to
     any actions taken or omitted to be taken by it while it was Agent under
     this Agreement.
 10. Notices from Agent to Lenders. The Agent shall, promptly upon receipt
     thereof, forward to each Lender copies of any written notices, reports or
     other information supplied to it by any Borrower (but which the Borrowers
     are not required to supply directly to the Lenders).



MISCELLANEOUS

 1.  Notices.
     Method of Communication
     . Except as specifically otherwise provided in this Agreement or in any of
     the Loan Documents, all notices and the communications hereunder and
     thereunder shall be in writing or by telephone, subsequently confirmed in
     writing. Notices in writing shall be delivered personally or sent by
     certified or registered mail, postage pre-paid, return receipt requested,
     or by reputable overnight courier, telex or facsimile transmission and
     shall be deemed received in the case of personal delivery, when delivered
     against a receipt therefor, in the case of mailing, when receipted for, in
     the case of overnight delivery, on the next Business Day after delivery to
     the courier, and in the case of telex and facsimile transmission, upon
     transmittal, provided that in the case of notices to the Agent, notice
     shall be deemed to have been given only when such notice is actually
     received by the Agent. The Agent may agree to accept, but is not obligated
     so to agree, notice by electronic mail. A telephonic notice to the Agent,
     as understood by the Agent, will be deemed to be the controlling and proper
     notice in the event of a discrepancy with or failure to receive a
     confirming written notice.
     Addresses for Notices
     . Notices to any party shall be sent to it at the following addresses, or
     any other address of which all the other parties are notified in writing:
     
     If to the Borrowers or the Guarantors: Collins Industries, Inc.
     15 Compound Drive
     Hutchinson, Kansas 67502
     Attn: Chief Financial Officer
     Facsimile No.: (620) 663-1630
     
     with a copy to:
     (which shall not constitute notice) Blackwell Sanders Peper Martin LLP
     
     Two Pershing Square
     2300 Main Street
     Suite 1000
     Kansas City, Missouri 64108
     Attn: John Brungardt
     Facsimile No.: (816) 983-9127
     
     If to the Agent: Fleet Capital Corporation
     300 Galleria Parkway
     Suite 800
     Atlanta, Georgia 30339
     Attn: Loan Administration Manager
     Facsimile No.: (770) 859-2483
     
     If to a Lender: At the address of such Lender set forth on the signature
     pages hereof.
     
     Agent's Office
     . The Agent hereby designates its office located at 300 Galleria Parkway,
     Suite 800, Atlanta, Georgia 30339, or any subsequent office which shall
     have been specified for such purpose by written notice to the Borrowers, as
     the office to which payments due are to be made and at which Loans will be
     disbursed.

 2.  Expenses. The Borrowers agree to pay or reimburse on demand all costs and
     expenses incurred by the Agent or any Lender, including, without
     limitation, the reasonable fees and disbursements of counsel, in connection
     with
      a. so long as no Default or Event of Default exists and Availability
         equals or exceeds $3,000,000, one or more field exams during each 12
         month period following the Effective Date at the rate of $750 per
         person per day up to an aggregate amount in any such 12 month period
         not to exceed $15,000 and at any other times all inspections,
         verifications, field exams, site visits and other activities associated
         with monitoring the Collateral or otherwise administering this
         Agreement, and in either case including, without limitation, travel,
         meals and lodging expenses of employees of the Agent and any agent of
         the Agent;
      b. the negotiation, preparation, execution, delivery, administration,
         enforcement and termination of this Agreement and each of the other
         Loan Documents, whenever the same shall be executed and delivered,
         including, without limitation
          i.   the out-of-pocket costs and expenses incurred in connection with
               the administration and interpretation of this Agreement and the
               other Loan Documents;
          ii.  the costs and expenses of appraisals of the Collateral;
          iii. the costs and expenses of lien and title searches and title
               insurance;
          iv.  the costs and expenses of any environmental reports with respect
               to the Real Estate; and
          v.   taxes, fees and other charges for filing the Financing Statements
               and continuations and the costs and expenses of taking other
               actions to perfect, protect, and continue the Security Interests;
     
         provided, however,
     
         that the Borrowers shall not be required to pay the expenses of any
         Person which becomes a Lender after the Effective Date incurred in
         connection with such Person's so becoming a Lender;
     
         
     
      c. the preparation, execution and delivery of any waiver, amendment,
         supplement or consent by the Agent and the Lenders relating to this
         Agreement or any of the Loan Documents;
      d. sums paid or incurred to pay any amount or take any action required of
         the Borrowers (or any of them) under the Loan Documents that the
         Borrowers fail to pay or take;
      e. costs and expenses of forwarding Loan proceeds, collecting checks and
         other items of payment, and establishing and maintaining each
         Disbursement Account, Controlled Account and Lockbox;
      f. costs and expenses of preserving and protecting the Collateral;
      g. consulting, after the occurrence of a Default, with one or more
         Persons, including appraisers, accountants, lawyers, environmental and
         business consultants and other experts, concerning the value of any
         collateral for the Secured Obligations, the operation of the business
         of any Borrower or related to the nature, scope or value of any right
         or remedy of the Agent or any Lender hereunder or under any of the Loan
         Documents, including any review of factual matters in connection
         therewith, which expenses shall include the fees and disbursements of
         such Persons; and
      h. reasonable costs and expenses paid or incurred to obtain payment of the
         Secured Obligations, enforce the Security Interests, sell or otherwise
         realize upon the Collateral, and otherwise enforce the provisions of
         the Loan Documents, or to prosecute or defend any claim in any way
         arising out of, related to or connected with, this Agreement or any of
         the Loan Documents, which expenses shall include the reasonable fees
         and disbursements of counsel and of experts and other consultants
         retained by the Agent or any Lender.

     The foregoing shall not be construed to limit any other provisions of the
     Loan Documents regarding costs and expenses to be paid by the Borrowers.
     The Borrowers hereby authorize the Agent and the Lenders to debit the
     Borrowers' Loan Accounts (by increasing the principal amount of the
     Revolving Credit Loans) in the amount of any such costs and expenses owed
     by the Borrowers when due.

 3.  Stamp and Other Taxes. The Borrowers will pay, jointly and severally, any
     and all stamp, registration, recordation and similar taxes, fees or charges
     and shall indemnify the Agent and the Lenders against any and all
     liabilities with respect to or resulting from any delay in the payment or
     omission to pay any such taxes, fees or charges, which may be payable or
     determined to be payable in connection with the execution, delivery,
     performance or enforcement of this Agreement and any of the Loan Documents
     or the perfection of any rights or security interests thereunder,
     including, without limitation, the Security Interest.
 4.  Setoff. In addition to any rights now or hereafter granted under Applicable
     Law and not by way of limitation of any such rights, during the continuance
     of any Event of Default, each Lender, any participant with such Lender in
     the Loans and each Affiliate of each Lender are hereby authorized by each
     Borrower at any time or from time to time, without notice to such Borrower
     or to any other Person, any such notice being hereby expressly waived, to
     set off and to appropriate and to apply any and all deposits (general or
     special, including, but not limited to, indebtedness evidenced by
     certificates of deposit, whether matured or unmatured) and any other
     indebtedness at any time held or owing by any Lender or any Affiliate of
     any Lender or any participant to or for the credit or the account of such
     Borrower against and on account of the Secured Obligations irrespective or
     whether or not the Agent or such Lender shall have made any demand under
     this Agreement or any of the Loan Documents.
 5.  Litigation. Each Borrower, the Agent and each Lender hereby knowingly,
     intentionally and voluntarily waive trial by jury in any action or
     proceeding of any kind or nature in any court in which an action may be
     commenced by or against any Borrower, the Agent and any such Lender arising
     out of this Agreement, the Collateral or any assignment thereof or by
     reason of any other cause or dispute whatsoever between any Borrower and
     the Agent or any Lender of any kind or nature. Each Borrower, the Agent and
     the Lenders hereby agree that the federal court of the northern district of
     Georgia or, at the option of the Agent or any Lender, any court in which
     the Agent or such Lender shall initiate legal or equitable proceedings and
     which has subject matter jurisdiction over the matter in controversy, shall
     have nonexclusive jurisdiction to hear and determine any claims or disputes
     between such Borrower and the Agent or such Lender, pertaining directly or
     indirectly to this Agreement or the Loan Documents or to any matter arising
     therefrom. Each Borrower expressly submits and consents in advance to such
     jurisdiction in any action or proceeding commenced in such courts, hereby
     waiving personal service of the summons and complaint, or other process or
     papers issued therein and agreeing that service of such summons and
     complaint or other process or papers may be made by registered or certified
     mail addressed to such Borrower at the address of such Borrower set forth
     in Section 15.1. Should such Borrower fail to appear or answer any summons,
     complaint, process or papers so served within thirty (30) days after the
     mailing thereof, it shall be deemed in default and an order and/or judgment
     may be entered against it as demanded or prayed for in such summons,
     complaint, process or papers. The nonexclusive choice of forum set forth in
     this Section shall not be deemed to preclude the enforcement of any
     judgment obtained in such forum or the taking of any action under this
     Agreement to enforce same in any appropriate jurisdiction.
 6.  Waiver of Rights. Each Borrower hereby knowingly, intentionally and
     voluntarily waives all rights which such Borrower has under Chapter 14 of
     Title 44 of the Official Code of Georgia or under any similar provision of
     Applicable Law to notice and to a judicial hearing prior to the issuance of
     a writ of possession entitling the Agent or any Lender, or the successors
     and assigns of the Agent or such Lender to possession of the Collateral
     upon an Event of Default. Without limiting the generality of the foregoing
     and without limiting any other right which the Agent or the Lenders may
     have, each Borrower consents that if the Agent or any Lender files a
     petition for an immediate writ of possession in compliance with Sections
     44-14-261 and 44-14-262 of the Official Code of Georgia or under any
     similar provision of Applicable Law, and this waiver or a copy hereof is
     alleged in such petition and attached thereto, the court before which such
     petition is filed may dispense with all rights and procedures herein waived
     and may issue forthwith an immediate writ of possession in accordance with
     Chapter 14 of Title 44 of the Official Code of Georgia or in accordance
     with any similar provision of Applicable Law, without the necessity of an
     accompanying bond as otherwise required by Section 44-14-263 of the
     Official Code of Georgia or by any similar provision under Applicable Law.
     Each Borrower hereby acknowledges that it has read and fully understands
     the terms of this waiver and the effect hereof. Such waiver shall not in
     any way effect each Borrower's right to challenge the Agent's or Lenders'
     right to such possession under this Agreement or waive any claims of a
     Borrower for wrongful seizure or damages therefor.
 7.  Consent to Advertising and Publicity. With the prior written consent of the
     Borrowers, which consent shall not be unreasonably withheld, the Agent, on
     behalf of the Lenders, may issue and disseminate to the public information
     describing the credit accommodation entered into pursuant to this
     Agreement, including the names and addresses of the Borrowers, the amount,
     interest rate, maturity, collateral and a general description of the
     Borrowers' business(es).
 8.  Reversal of Payments. The Agent and each Lender shall have the continuing
     and exclusive right to apply, reverse and re-apply any and all payments to
     any portion of the Secured Obligations in a manner consistent with the
     terms of this Agreement. To the extent any Borrower makes a payment or
     payments to the Agent, for the account of the Lenders, or any Lender
     receives any payment or proceeds of the Collateral or Guarantor Collateral
     for any Borrower's benefit, which payment(s) or proceeds or any part
     thereof are subsequently invalidated, declared to be fraudulent or
     preferential, set aside and/or required to be repaid to a trustee, receiver
     or any other party under any bankruptcy law, state or federal law, common
     law or equitable cause, then, to the extent of such payment or proceeds
     received, the Secured Obligations or part thereof intended to be satisfied
     shall be revived and continued in full force and effect, as if such payment
     or proceeds had not been received by the Agent or such Lender.
 9.  Injunctive Relief. Each Borrower recognizes that, in the event such
     Borrower fails to perform, observe or discharge any of its obligations or
     liabilities under this Agreement, any remedy at law may prove to be
     inadequate relief to the Agent and the Lenders; therefore, each Borrower
     agrees that if any Event of Default shall have occurred and be continuing,
     the Agent and the Lenders, if the Agent or any Lender so requests, shall be
     entitled to temporary and permanent injunctive relief without the necessity
     of proving actual damages.
 10. Accounting Matters. All financial and accounting calculations, measurements
     and computations made for any purpose relating to this Agreement,
     including, without limitation, all computations utilized by any Borrower to
     determine whether it is in compliance with any covenant contained herein,
     shall, unless this Agreement otherwise provides or unless the Required
     Lenders shall otherwise consent in writing, be performed in accordance with
     GAAP.
 11. Amendments.
      a. Except as set forth in subsection (b) below, any term, covenant,
         agreement or condition of this Agreement or any of the Loan Documents
         may be amended or waived, and any departure therefrom may be consented
         to by the Required Lenders, if, but only if, such amendment, waiver or
         consent is in writing signed by the Required Lenders and, in the case
         of an amendment (other than an amendment described in Section
         15.11(d)), by the Borrowers, and in any such event, the failure to
         observe, perform or discharge any such term, covenant, agreement or
         condition (whether such amendment is executed or such waiver or consent
         is given before or after such failure) shall not be construed as a
         breach of such term, covenant, agreement or condition or as a Default
         or an Event of Default. Unless otherwise specified in such waiver or
         consent, a waiver or consent given hereunder shall be effective only in
         the specific instance and for the specific purpose for which given. In
         the event that any such waiver or amendment is requested by a Borrower,
         the Agent and the Lenders may require and charge a fee in connection
         therewith and consideration thereof in such amount as shall be
         determined by the Agent and the Required Lenders in their discretion.
      b. Except as otherwise set forth in this Agreement, without the prior
         unanimous written consent of the Lenders,
          i.   no amendment, consent or waiver shall affect the amount or extend
               the time of the obligation of the Lenders to make Loans or extend
               the originally scheduled time or times of payment of the
               principal of any Loans or alter the time or times of payment of
               interest on any Loans or the amount of the principal thereof or
               the rate of interest thereon or the amount of any commitment fee
               payable hereunder or permit any subordination of the principal or
               interest on such Loan, permit the subordination of the Security
               Interests in any material Collateral or Guarantor Collateral or
               amend the provisions of Article 12 or of this Section 15.11(b),
          ii.  no material Collateral or Guarantor Collateral shall be released
               by the Agent other than as specifically permitted in this
               Agreement, and
          iii. except to the extent expressly provided herein, the definitions
               "Borrowing Base" and "Required Lenders" shall not be amended;
     
         provided, however
     
         , that anything herein to the contrary notwithstanding, the Required
         Lenders shall have the right to waive any Default or Event of Default
         and the consequences hereunder of such Default or Event of Default and
         shall have the right to enter into an agreement with the Borrowers
         providing for the forbearance from the exercise of any remedies
         provided hereunder or under the other Loan Documents without waiving
         any Default or Event of Default, and no Lender shall be excused from
         its obligations to make Loans hereunder in the event of any such waiver
         or forbearance.
     
         
     
      c. The making of Loans hereunder by the Lenders during the existence of a
         Default or Event of Default shall not be deemed to constitute a waiver
         of such Default or Event of Default.
      d. Notwithstanding any provision of this Agreement or the other Loan
         Documents to the contrary, no consent, written or otherwise, of the
         Borrowers shall be necessary or required in connection with any
         amendment to Article 14 or Section 4.7, and any amendment to such
         provisions shall be effected solely by and among the Agent and the
         Lenders, provided that no such amendment shall impose any obligation on
         any Borrower.

 12. Assignment. All the provisions of this Agreement shall be binding upon and
     inure to the benefit of the parties hereto and their respective successors
     and assigns, except that the Borrowers may not assign or transfer any of
     their rights under this Agreement.
 13. Performance of Borrowers' Duties.
      a. The Borrowers' obligations under this Agreement and each of the Loan
         Documents shall be performed by the Borrowers at their sole cost and
         expense.
      b. If a Borrower shall fail to do any act or thing which it has covenanted
         to do under this Agreement or any of the Loan Documents, the Agent, on
         behalf of the Lenders, may (but shall not be obligated to) do the same
         or cause it to be done either in the name of the Agent or the Lenders
         or in the name and on behalf of such Borrower, and each Borrower hereby
         irrevocably authorizes the Agent so to act.

 14. Indemnification. Each Borrower agrees to reimburse the Agent and the
     Lenders for all costs and expenses, including reasonable counsel fees and
     disbursements, incurred, and to indemnify, defend and hold the Agent and
     the Lenders harmless from and against all losses suffered, by the Agent or
     any Lender in connection with
      i.   the exercise by the Agent or any Lender of any right or remedy
           granted to it under this Agreement or any of the Loan Documents,
      ii.  any claim, and the prosecution or defense thereof, arising out of or
           in any way connected with this Agreement or any of the Loan
           Documents, and
      iii. the collection or enforcement of the Secured Obligations or any of
           them,

     other than such costs, expenses and liabilities arising out of the Agent's
     or any Lender's gross negligence or willful misconduct.

 15. All Powers Coupled with Interest. All powers of attorney and other
     authorizations granted to the Agent and the Lenders and any Persons
     designated by the Agent or the Lenders pursuant to any provisions of this
     Agreement or any of the Loan Documents shall be deemed coupled with an
     interest and shall be irrevocable so long as any of the Secured Obligations
     remain unpaid or unsatisfied.
 16. Survival. Notwithstanding any termination of this Agreement,
      a. until all Secured Obligations have been irrevocably paid in full or
         otherwise satisfied, the Agent, for the benefit of the Lenders, shall
         retain its Security Interest and shall retain all rights under this
         Agreement and each of the Security Documents with respect to such
         Collateral as fully as though this Agreement had not been terminated,
      b. the indemnities to which the Agent and the Lenders are entitled under
         the provisions of this Article 15 and any other provision of this
         Agreement and the Loan Documents shall continue in full force and
         effect and shall protect the Agent and the Lenders against events
         arising after such termination as well as before, and
      c. in connection with the termination of this Agreement and the release
         and termination of the Security Interest, the Agent, on behalf of
         itself as agent and the Lenders, may require such assurances and
         indemnities as it shall reasonably deem necessary or appropriate to
         protect the Agent and the Lenders against loss on account of such
         release and termination, including, without limitation, with respect to
         credits previously applied to the Secured Obligations that may
         subsequently be reversed or revoked.

 17. Titles and Captions. Titles and captions of Articles, Sections and
     subsections in this Agreement are for convenience only, and neither limit
     nor amplify the provisions of this Agreement.
 18. Severability of Provisions. Any provision of this Agreement or any Loan
     Document which is prohibited or unenforceable in any jurisdiction shall, as
     to such jurisdiction, be ineffective only to the extent of such prohibition
     or unenforceability without invalidating the remainder of such provision or
     the remaining provisions hereof or thereof or affecting the validity or
     enforceability of such provision in any other jurisdiction.
 19. Governing Law. This Agreement, the Notes and the other Loan Documents
     (subject to express provisions to the contrary contained therein) shall be
     construed in accordance with and governed by the law (other than the
     conflict of laws provisions thereof) of the State of Georgia, except that
     the provisions of the first sentence of Section 15.5 shall be governed by
     the laws of the forum state.
 20. Counterparts. This Agreement may be executed in any number of counterparts
     and by different parties hereto in separate counterparts, each of which
     when so executed shall be deemed to be an original and shall be binding
     upon all parties, their successors and assigns, and all of which taken
     together shall constitute one and the same agreement.
 21. Reproduction of Documents. This Agreement, each of the Loan Documents and
     all documents relating thereto, including, without limitation,
     (a) consents, waivers and modifications that may hereafter be executed,
     (b) documents received by the Agent or any Lender, and (c) financial
     statements, certificates and other information previously or hereafter
     furnished to the Agent or any Lender, may be reproduced by the Agent or
     such Lender by any photographic, photostatic, microfilm, microcard,
     miniature photographic or other similar process and such Person may destroy
     any original document so produced. Each party hereto stipulates that, to
     the extent permitted by Applicable Law, any such reproduction shall be as
     admissible in evidence as the original itself in any judicial or
     administrative proceeding (whether or not the original shall be in
     existence and whether or not such reproduction was made by the Agent or
     such Lender in the regular course of business), and any enlargement,
     facsimile or further reproduction of such reproduction shall likewise be
     admissible in evidence.
 22. Term of Agreement. This Agreement shall remain in effect from the Agreement
     Date through the Termination Date and thereafter until all Secured
     Obligations shall have been irrevocably paid and satisfied in full. No
     termination of this Agreement shall affect the rights and obligations of
     the parties hereto arising prior to such termination.
 23. Increased Capital. If any Lender shall have determined that the adoption of
     any applicable law, rule, regulation, guideline, directive or request
     (whether or not having force of law) regarding capital requirements for
     banks or bank holding companies, or any change therein or in the
     interpretation or administration thereof by any governmental authority,
     central bank or comparable agency charged with the interpretation or
     administration thereof, or compliance by such Lender with any of the
     foregoing, imposes or increases a requirement by such Lender to allocate
     capital resources to such Lender's Commitment to make Loans hereunder which
     has or would have the effect of reducing the return on such Lender's
     capital to a level below that which such Lender could have achieved (taking
     into consideration such Lender's then-existing policies with respect to
     capital adequacy and assuming full utilization of such Lender's capital)
     but for such adoption, change or compliance by any amount deemed by such
     Lender to be material: (i) such Lender shall promptly after its
     determination of such occurrence give notice thereof to the Borrowers and
     the Agent; and (ii) the Borrowers shall pay, jointly and severally, to such
     Lender as an additional fee from time to time on demand such amount as such
     Lender certifies to be the amount that will compensate it for such
     reduction. A certificate of such Lender claiming compensation under this
     Section 15.23 shall be conclusive in the absence of manifest error. Such
     certificate shall set forth the nature of the occurrence giving rise to
     such compensation, the additional amount or amounts to be paid to it
     hereunder and the method by which such amounts were determined. In
     determining such amount, such Lender may use any reasonable averaging and
     attribution methods.
 24. Pro-Rata Participation.
      a. Each Lender agrees that
          i.  if it or any of its Affiliates shall exercise any right of
              counterclaim, set-off, banker's lien or similar right, or if under
              any applicable bankruptcy, insolvency or other similar law it
              receives a secured claim the security for which is a debt owed by
              it to any Borrower, it shall apportion the amount thereof, on a
              pro rata basis, between (A) amounts at the time owed to it by the
              Borrowers under this Agreement, and (B) amounts otherwise owed to
              it by such Borrower, and
          ii. if, as a result of the exercise of a right or the receipt of a
              secured claim and the apportionment thereof described in clause
              (i) of this Section 15.24(a) or otherwise, it shall receive
              payment of a proportion of the aggregate amount of principal and
              interest due with respect to the Secured Obligations owed to it
              under this Agreement greater than the proportion of such amounts
              then received by any other Lender, such Lender shall purchase a
              participation (which it shall be deemed to have purchased
              simultaneously upon the receipt of such payment) in the Secured
              Obligations then held by the other Lenders so that all such
              recoveries of principal and interest with respect to all Secured
              Obligations owed to each Lender shall be pro rata on the basis of
              its respective amount of the Secured Obligations owed to all
              Lenders, provided that if all or part of such proportionately
              greater payment received by such purchasing Lender is thereafter
              recovered by or on behalf of such Borrower from such Lender, such
              purchase shall be rescinded and the purchase price paid for such
              participation shall be returned to such Lender to the extent of
              such recovery, but without interest.
     
      b. Each Lender that receives such a secured claim shall exercise its
         rights in respect of such secured claim in a manner consistent with the
         rights of the Lenders entitled under this Section 15.24 to share in the
         benefits of any recovery on such secured claim.
      c. Each Borrower expressly consents to the foregoing arrangements and
         agrees that any holder of a participation in any Secured Obligation so
         purchased or otherwise acquired may exercise any and all rights of
         banker's lien, set-off or counterclaim with respect to any and all
         monies owing by such Borrower to such holder as fully as if such holder
         were a holder of such Secured Obligation in the amount of the
         participation held by such holder.

 25. Final Agreement. THIS AGREEMENT, TOGETHER WITH ALL OTHER WRITTEN AGREEMENTS
     BETWEEN THE BORROWERS, THE LENDERS AND THE AGENT IS THE FINAL EXPRESSION OF
     THE LOAN AGREEMENT BETWEEN THE BORROWERS, THE LENDERS AND THE AGENT, AND
     SUCH WRITTEN LOAN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY
     PRIOR ORAL LOAN AGREEMENT OR OF A CONTEMPORANEOUS ORAL LOAN AGREEMENT
     BETWEEN THE BORROWERS, THE LENDERS AND THE AGENT.

NON-STANDARD TERMS; NO UNWRITTEN ORAL AGREEMENTS

. ANY ADDITIONAL NON-STANDARD TERMS OF THE LOAN AGREEMENT BETWEEN THE BORROWERS,
THE LENDERS AND THE AGENT, INCLUDING REDUCTION TO WRITING OF A PREVIOUS ORAL
LOAN AGREEMENT BETWEEN THE BORROWERS, THE LENDERS AND THE AGENT, ARE SET FORTH
IN THE SPACE BELOW (IF NONE, WRITE "NONE"):



NONE

NO UNWRITTEN LOAN AGREEMENT BETWEEN THE BORROWERS, THE LENDERS AND THE AGENT
EXISTS.

Acknowledgment by the Borrowers (Initials):

Collins Industries, Inc. _____

Collins Bus Corporation _____

Wheeled Coach Industries, Inc. _____

Capacity of Texas, Inc. _____

Mobile-Tech Corporation _____

World Trans, Inc. _____

Brutzer Corporation _____

Mid Bus, Inc. _____

Mobile Products, Inc. _____

Acknowledgment by the Lenders (Initials):

Fleet Capital Corporation _____

Acknowledgment by the Agent (Initials):

Fleet Capital Corporation _____

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers in several counterparts all as of the day and
year first written above.

 

BORROWERS:

COLLINS INDUSTRIES, INC.

 

By: /s/ Larry W. Sayre
Larry W. Sayre
Vice President of Finance and

Chief Financial Officer

 

 

 

COLLINS BUS CORPORATION

 

By: /s/ Larry W. Sayre
Larry W. Sayre
Vice President of Finance and

Chief Financial Officer

 

 

 

WHEELED COACH INDUSTRIES, INC.

 

By: /s/ Larry W. Sayre
Larry W. Sayre
Vice President of Finance and

Chief Financial Officer

 

 

 

CAPACITY OF TEXAS, INC.

 

By: /s/ Larry W. Sayre
Larry W. Sayre
Vice President of Finance and

Chief Financial Officer

 

 

 

MOBILE-TECH CORPORATION

 

By: /s/ Larry W. Sayre
Larry W. Sayre
Vice President of Finance and

Chief Financial Officer

 

 

 

WORLD TRANS, INC.

 

By: /s/ Larry W. Sayre
Larry W. Sayre
Vice President of Finance and

Chief Financial Officer

 

 

 

BRUTZER CORPORATION

 

By: /s/ Larry W. Sayre
Larry W. Sayre
Vice President of Finance and

Chief Financial Officer

 

 

 

MID BUS, INC.

 

By: /s/ Larry W. Sayre
Larry W. Sayre
Vice President of Finance and

Chief Financial Officer

 

 

 

MOBILE PRODUCTS, INC.

 

By: /s/ Larry W. Sayre
Larry W. Sayre
Vice President of Finance and

Chief Financial Officer

 

 

 

 

AGENT:

FLEET CAPITAL CORPORATION, as Agent

By:
Name:
Title:

 

Address:

300 Galleria Parkway

Suite 800

Atlanta, Georgia 30339

Attn: Loan Administrator Manager
Facsimile No.: (770) 859-2483

 

 

 

 

 

LENDERS:

FLEET CAPITAL CORPORATION

By:
Name:
Title:

 

Address:

300 Galleria Parkway

Suite 800

Atlanta, Georgia 30339

Attn: Loan Administrator Manager
Facsimile No.: (770) 859-2483